
	
		III
		110th CONGRESS
		2d Session
		S. RES. 501
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2008
			Mr. Kennedy (for
			 himself, Mr. Reid,
			 Mr. McConnell, Mr. Durbin, Mr.
			 Kyl, Mr. Akaka,
			 Mr. Alexander, Mr. Allard, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Bayh, Mr.
			 Bennett, Mr. Biden,
			 Mr. Bingaman, Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Byrd,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Dodd, Mrs. Dole,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Ensign, Mr. Enzi,
			 Mr. Feingold, Mrs. Feinstein, Mr.
			 Graham, Mr. Grassley,
			 Mr. Gregg, Mr.
			 Hagel, Mr. Harkin,
			 Mr. Hatch, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Inouye, Mr.
			 Isakson, Mr. Johnson,
			 Mr. Kerry, Ms.
			 Klobuchar, Mr. Kohl,
			 Ms. Landrieu, Mr. Lautenberg, Mr.
			 Leahy, Mr. Levin,
			 Mr. Lieberman, Mrs. Lincoln, Mr.
			 Lugar, Mr. Martinez,
			 Mr. McCain, Mrs. McCaskill, Mr.
			 Menendez, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Obama,
			 Mr. Pryor, Mr.
			 Reed, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Thune, Mr. Vitter,
			 Mr. Voinovich, Mr. Warner, Mr.
			 Webb, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Honoring the sacrifice of the members of
		  the United States Armed Forces who have been killed in Iraq and
		  Afghanistan.
	
	
		Whereas 4,009 members of the United States Armed Forces
			 have lost their lives in support of Operation Iraqi Freedom and 487 members of
			 the United States Armed Forces have lost their lives in support of Operation
			 Enduring Freedom;
		Whereas we honor the ultimate sacrifice that these men and
			 women made for our country;
		Whereas the sacrifices of the fallen are in keeping with
			 the highest traditions of the United States Army, Navy, Marine Corps, Air
			 Force, and Coast Guard;
		Whereas, as their families and loved ones have sacrificed
			 as well, we honor them in commemorating the memory of those that lost their
			 lives;
		Whereas the following 4,009 members of the United States
			 Armed Forces have lost their lives in support of Operation Iraqi
			 Freedom:
			(1)Corporal Roberto
			 Abad, Los Angeles, California;
			(2)Commander Joseph
			 Acevedo, Bronx, New York;
			(3)Sergeant First
			 Class Ramon A. Acevedoaponte, Watertown, New York;
			(4)Sergeant Michael
			 D. Acklin II, Louisville, Kentucky;
			(5)Specialist Genaro
			 Acosta, Fair Oaks, California;
			(6)Private First
			 Class Steven Acosta; Calexico, California;
			(7)Specialist James
			 L. Adair, Carthage, Texas;
			(8)Captain James
			 Francis Adamouski, Springfield, Virginia;
			(9)Private Algernon
			 Adams, Aiken, South Carolina;
			(10)Sergeant Brandon
			 E. Adams, Hollidaysburg, Pennsylvania;
			(11)Sergeant First
			 Class Brent A. Adams; West View, Pennsylvania;
			(12)Sergeant Leonard
			 W. Adams, Mooresville, North Carolina;
			(13)Sergeant Mark P.
			 Adams, Morrisville, North Carolina;
			(14)First Lieutenant
			 Michael R. Adams, Seattle, Washington;
			(15)Private First
			 Class Michael S. Adams, Spartanburg, South Carolina;
			(16)Lieutenant
			 Thomas Mullen Adams, La Mesa, California;
			(17)Sergeant Shawn
			 G. Adams, Dixon, California;
			(18)Specialist
			 Clarence Adams III, Richmond, Virginia;
			(19)Captain Shane T.
			 Adcock, Mechanicsville, Virginia;
			(20)Specialist
			 Jamaal Rashard Addison, Roswell, Georgia;
			(21)Sergeant Dustin
			 M. Adkins, Finger, Tennessee;
			(22)Lance Corporal
			 Patrick R. Adle, Belair, Maryland;
			(23)Private First
			 Class Christopher S. Adlesperger, Albuquerque, New Mexico;
			(24)Private First
			 Class Daniel J. Agami, Coconut Creek, Florida;
			(25)Corporal Andres
			 Aguilar, Jr., Victoria, Texas;
			(26)Lance Corporal
			 Anthony Aguirre, Channelview, Texas;
			(27)Specialist
			 Nathaniel A. Aguirre, Carrollton, Texas;
			(28)Major James M.
			 Ahearn, Concord, California;
			(29)Sergeant Clinton
			 W. Ahlquist, Creede, Colorado;
			(30)Lance Corporal
			 Jeramy A. Ailes, Gilroy, California;
			(31)Captain Tristan
			 Neil Aitken, State College, Pennsylvania;
			(32)Sergeant Spencer
			 C. Akers, Traverse City, Michigan;
			(33)Sergeant James
			 C. Akin, Albuquerque, New Mexico;
			(34)Specialist Segun
			 Frederick Akintade, Brooklyn, New York;
			(35)Captain Paul C.
			 Alaniz, Corpus Christi, Texas;
			(36)Staff Sergeant
			 Ivan Vargas Alarcon, Jerome, Idaho;
			(37)Sergeant First
			 Class Jesse B. Albrecht, Hager City, Wisconsin;
			(38)Corporal Juan M.
			 Alcantara, New York;
			(39)Private
			 Christopher M. Alcozer, Villa Park/DeKalb, Illinois;
			(40)Seaman Zachary
			 M. Alday, Donalsonville, Georgia;
			(41)Lance Corporal
			 Nickalous N. Aldrich, Austin, Texas;
			(42)Navy Hospitalman
			 Geovani Padilla Aleman, South Gate, California;
			(43)Staff Sergeant
			 Eugene Alex, Bay City, Michigan;
			(44)Corporal Matthew
			 L. Alexander, Gretna, Nebraska;
			(45)Staff Sergeant
			 George T. Alexander, Jr., Killeen, Texas;
			(46)Specialist
			 Alexandre A. Alexeev, Wilimington, California;
			(47)Second
			 Lieutenant Tracy Lynn Alger, New Auburn, Wisconsin;
			(48)Private First
			 Class Wilson A. Algrim, Howell, Michigan;
			(49)Specialist Azhar
			 Ali, Flushing, New York;
			(50)Corporal Jeremy
			 D. Allbaugh, Luther, Oklahoma;
			(51)Private First
			 Class Jacob H. Allcott, Caldwell, Idaho;
			(52)Sergeant Chad M.
			 Allen, Maple Lake, Minnesota;
			(53)Sergeant Howard
			 P. Allen, Mesa, Arizona;
			(54)Sergeant John E.
			 Allen, Palmdale, California;
			(55)First Lieutenant
			 Louis E. Allen, Milford, Pennsylvania;
			(56)Army Staff
			 Sergeant Charles D. Allen, Wasilla, Alaska;
			(57)Corporal
			 Terrence P. Allen, Pennsauken, New Jersey;
			(58)Sergeant Lonnie
			 Calvin Allen, Jr., Bellevue, Nebraska;
			(59)Specialist
			 Ronald D. Allen, Jr., Mitchell, Indiana;
			(60)Staff Sergeant
			 William Alvin Allers III, Leitchfield, Kentucky;
			(61)Colonel Brian D.
			 Allgood, Oklahoma;
			(62)Sergeant Glenn
			 R. Allison, Pittsfield, Massachusetts;
			(63)Private First
			 Class Daniel J. Allman II, Canon, Georgia;
			(64)Specialist
			 Jeremy O. Allmon, Cleburne, Texas;
			(65)Lance Corporal
			 Michael J. Allred, Hyde Park, Utah;
			(66)Captain Eric L.
			 Allton, Houston, Texas;
			(67)Sergeant David
			 J. Almazan, Van Nuys, California;
			(68)Petty Officer
			 Second Class Joseph D. Alomar, Brooklyn, New York;
			(69)Lance Corporal
			 Joshua C. Alonzo, Dumas, Texas;
			(70)Sergeant Conrad
			 Alvarez, Big Spring, Texas;
			(71)Corporal Nicanor
			 Alvarez, San Bernardino, California;
			(72)Corporal Daniel
			 R. Amaya, Odessa, Texas;
			(73)Specialist Jason
			 E. Ames, Cerulean, Kentucky;
			(74)Private First
			 Class John D. Amos II, Valparaiso, Indiana;
			(75)Corporal Andy D.
			 Anderson, Falls Church, Virginia;
			(76)Lance Corporal
			 Brian Edward Anderson, Durham, North Carolina;
			(77)Hospitalman
			 Christopher A. Anderson, Longmont, Colorado;
			(78)Private First
			 Class Danny L. Anderson, Corpus Christi, Texas;
			(79)Sergeant Ian C.
			 Anderson, Prairie Village, Kansas;
			(80)Petty Officer
			 Second Class Michael C. Anderson, Daytona, Florida;
			(81)Corporal Michael
			 D. Anderson, Modesto, California;
			(82)Corporal Nathan
			 R. Anderson, Howard, Ohio;
			(83)Lance Corporal
			 Nicholas H. Anderson, Las Vegas, Nevada;
			(84)Major Stuart M.
			 Anderson, Peosta, Iowa;
			(85)Private First
			 Class Travis W. Anderson, Hooper, Colorado;
			(86)Sergeant First
			 Class Victor A. Anderson, Ellaville, Georgia;
			(87)Sergeant Phillip
			 R. Anderson, Everett, Washington;
			(88)Specialist
			 Joshua R. Anderson, Jordan, Minnesota;
			(89)Lance Corporal
			 Norman W. Anderson III, Parkton, Maryland;
			(90)Airman First
			 Class Carl L. Anderson, Jr., Georgetown, South Carolina;
			(91)Private First
			 Class Edwin Anthony Andino, Jr., Culpeper, Virginia;
			(92)Specialist
			 Michael Andrade, Bristol, Rhode Island;
			(93)Master Sergeant
			 Joseph J. Andres, Jr., Seven Hills, Ohio;
			(94)Specialist
			 Harley D. Andrews, Weimar, California;
			(95)Specialist Yoe
			 M. Aneiros, Newark, New Jersey;
			(96)Lance Corporal
			 Levi T. Angell, Cloquet, Minnesota;
			(97)Specialist
			 Edward John Anguiano, Brownsville, Texas;
			(98)Master Sergeant
			 Brett E. Angus, St. Paul, Minnesota;
			(99)Private First
			 Class Joseph J. Anzack, Torrance, California;
			(100)Sergeant
			 Matthew S. Apuan, Las Cruces, New Mexico;
			(101)Sergeant Kurtis
			 Dean K. Arcala, Palmer, Alaska;
			(102)Private First
			 Class Elden D. Arcand, White Bear Lake, Minnesota;
			(103)Private First
			 Class Michael A. Arciola, Elmsford, New York;
			(104)Sergeant Brian
			 D. Ardron, Acworth, Georgia;
			(105)Sergeant Julian
			 M. Arechaga, Oceanside, New York;
			(106)Private First
			 Class James J. Arellano, Cheyenne, Wyoming;
			(107)Captain Derek
			 Argel, Lompoc, California;
			(108)Sergeant
			 Roberto Arizola, Jr., Laredo, Texas;
			(109)Corporal
			 Reynold Armand, Rochester, New York;
			(110)Specialist
			 Raymond S. Armijo, Phoenix, Arizona;
			(111)Corporal
			 Bradley Thomas Arms, Charlottesville, Virginia;
			(112)Corporal David
			 C. Armstrong, Zanesville, Ohio;
			(113)Sergeant Travis
			 M. Arndt, Bozeman, Montana;
			(114)Staff Sergeant
			 Jason R. Arnette, Amelia, Virginia;
			(115)Chief Warrant
			 Officer (CW2) Andrew Todd Arnold, Spring, Texas;
			(116)Staff Sergeant
			 Daniel L. Arnold, Montrose, Pennsylvania;
			(117)Private First
			 Class James L. Arnold, Mattawan, Michigan;
			(118)Sergeant Larry
			 R. Arnold, Sr., Carriere, Mississippi;
			(119)Lance Corporal
			 Alexander S. Arredondo, Randolph, Massachusetts;
			(120)Corporal Carlos
			 Arrelano Pandura, Los Angeles/Rosemead, California;
			(121)Specialist
			 Richard Arriaga, Ganado, Texas;
			(122)Staff Sergeant
			 Jimmy J. Arroyave, Woodland, California;
			(123)Specialist
			 Robert R. Arsiaga, Greenwood, Texas;
			(124)Corporal
			 Nicholas A. Arvanitis, Salem, New Hampshire;
			(125)Sergeant
			 Brandon S. Asbury, Tazewell, Virginia;
			(126)Corporal Evan
			 Asa Ashcraft, West Hills, California;
			(127)Corporal
			 Benjamin J. Ashley, Independence, Missouri;
			(128)Lance Corporal
			 Trevor D. Aston, Austin, Texas;
			(129)Sergeant Julia
			 V. Atkins, Bossier City, Louisiana;
			(130)Private First
			 Class Shawn M. Atkins, Parker, Colorado;
			(131)Staff Sergeant
			 Travis W. Atkins, Bozeman, Montana;
			(132)Major Jay
			 Thomas Aubin, Waterville, Maine;
			(133)Master Sergeant
			 Steven E. Auchman, Waterloo, New York;
			(134)Captain Matthew
			 J. August, North Kingstown, Rhode Island;
			(135)Sergeant Corey
			 J. Aultz, Port Orchard, Washington;
			(136)Lance Corporal
			 Aaron C. Austin, Sunray, Texas;
			(137)Private First
			 Class Shane R. Austin, Edgerton, Kansas;
			(138)First
			 Lieutenant Garrison C. Avery, Lincoln, Nebraska;
			(139)Private First
			 Class Jeffrey A. Avery, Colorado Springs, Colorado;
			(140)Lance Corporal
			 Andrew Julian Aviles, Tampa, Florida;
			(141)Specialist Luis
			 G. Ayala, South Gate, California;
			(142)Staff Sergeant
			 Alejandro Ayala, Riverside, California;
			(143)Private First
			 Class Eric A. Ayon, Arleta, California;
			(144)Sergeant Robert
			 T. Ayres III, Los Angeles, California;
			(145)Private First
			 Class Lionel Ayro, Jeanerette, Louisiana;
			(146)Sergeant Brock
			 A. Babb, Evansville, Indiana;
			(147)Specialist
			 Travis A. Babbitt, Uvalde, Texas;
			(148)Petty Officer
			 First Class Howard E. Babcock IV, Houston, Texas;
			(149)Sergeant
			 Christopher J. Babin, Houma, Louisiana;
			(150)Specialist
			 David J. Babineau, Springfield, Massachusetts;
			(151)First
			 Lieutenant Andrew J. Bacevich, Walpole, Massachusetts;
			(152)Corporal Salem
			 Bachar, Chula Vista, California;
			(153)Sergeant First
			 Class Travis S. Bachman, Garden City, Kansas;
			(154)Sergeant First
			 Class Henry A. Bacon, Wagram, North Carolina;
			(155)Sergeant Andrew
			 Joseph Baddick, Jim Thorpe, Pennsylvania;
			(156)Staff Sergeant
			 Daniel A. Bader, Colorado Springs, Colorado;
			(157)Petty Officer
			 Second Class Cesar O. Baez, Pomona, California;
			(158)Private First
			 Class Roberto C. Baez, Tampa, Florida;
			(159)Corporal Miguel
			 A. Baez, Bonaire, Georgia;
			(160)Staff Sergeant
			 Nathan J. Bailey, Nashville, Tennessee;
			(161)Specialist
			 William Lee Bailey III, Bellevue, Nebraska;
			(162)Private First
			 Class Joe L. Baines, Newark, New Jersey;
			(163)Specialist
			 Brian K. Baker, West Seneca, New York;
			(164)Corporal Riley
			 E. Baker, Pacific, Missouri;
			(165)Sergeant Ronald
			 W. Baker, Cabot, Arkansas;
			(166)Specialist Ryan
			 T. Baker, Brown Mills, New Jersey;
			(167)Sergeant
			 Sherwood R. Baker, Plymouth, Pennsylvania;
			(168)Corporal
			 Zachary D. Baker, Arkansas, Vilonia;
			(169)Specialist Dane
			 R. Balcon, Colorado Springs, Colorado;
			(170)Chief Petty
			 Officer Joel Egan Baldwin, Arlington, Virginia;
			(171)Private First
			 Class Stephen P. Baldwyn, Saltillo, Mississippi;
			(172)Private First
			 Class Chad Eric Bales, Coahoma, Texas;
			(173)Private First
			 Class Paul Balint, Jr., Willow Park, Texas;
			(174)Gunnery
			 Sergeant Terry W. Ball, Jr., East Peoria, Illinois;
			(175)First
			 Lieutenant Kenneth Michael Ballard, Mountain View, California;
			(176)Technical
			 Sergeant Ryan A. Balmer, Mishawaka, Indiana;
			(177)Private Michael
			 A. Baloga, Everett, Washington;
			(178)Private First
			 Class Michael Balsley, Hayward, California;
			(179)First
			 Lieutenant Debra A. Banaszak, Bloomington, Illinois;
			(180)Corporal Scott
			 M. Bandhold, North Merrick, New York;
			(181)Staff Sergeant
			 Metodio A. Bandonill, Honolulu, Hawaii;
			(182)Specialist
			 Solomon C. Kelly Bangayan, Jay, Vermont;
			(183)Sergeant Derek
			 R. Banks, Newport News, Virginia;
			(184)Lieutenant
			 Colonel Dominic Rocco Baragona, Niles, Ohio;
			(185)Specialist
			 Thomas J. Barbieri, Gaithersburg, Maryland;
			(186)Corporal Felipe
			 C. Barbosa, High Point, North Carolina;
			(187)Private First
			 Class Mark A. Barbret, Shelby Township, Michigan;
			(188)Private First
			 Class Collier Edwin Barcus, McHenry, Illinois;
			(189)Sergeant
			 Michael C. Barkey, Canal Fulton, Ohio;
			(190)Staff Sergeant
			 Patrick O. Barlow, Greensboro, North Carolina;
			(191)Specialist
			 Jonathan P. Barnes, Anderson, Missouri;
			(192)Lance Corporal
			 Matthew Ron Barnes, West Monroe, Louisiana;
			(193)Sergeant Nathan
			 S. Barnes, American Fork, Utah;
			(194)Airman First
			 Class Eric M. Barnes, Lorain, Ohio;
			(195)First
			 Lieutenant Christopher W. Barnett, Baton Rouge, Louisiana;
			(196)Sergeant Jeremy
			 D. Barnett, Mineral City, Ohio;
			(197)Command
			 Sergeant Major Edward C. Barnhill, Shreveport, Louisiana;
			(198)First Sergeant
			 Michael S. Barnhill, Folsom, California;
			(199)Corporal
			 Jeremiah A. Baro, Fresno, California;
			(200)Sergeant Lester
			 Domenico Baroncini, Jr., Bakersfield, California;
			(201)Lance Corporal
			 Aric J. Barr, Allegheny, Pennsylvania;
			(202)Staff Sergeant
			 Ricardo Barraza, Shafter, California;
			(203)Sergeant
			 Michael Paul Barrera, Von Ormy, Texas;
			(204)Staff Sergeant
			 Chad A. Barrett, Saltville, Virginia;
			(205)Specialist
			 Bryan Edward Barron, Biloxi, Mississippi;
			(206)Corporal John
			 Barta, Corpus Christi, Texas;
			(207)Specialist
			 Daniel D. Bartels, Huron, South Dakota;
			(208)Private First
			 Class Benjamin B. Bartlett, Jr., Manchester, Georgia;
			(209)Sergeant
			 Douglas E. Bascom, Colorado Springs, Colorado;
			(210)Staff Sergeant
			 Robert J. Basham, Kenosha, Wisconsin;
			(211)Staff Sergeant
			 Aram J. Bass, Niagara Falls, New York;
			(212)Corporal David
			 A. Bass, Nashville, Tennessee;
			(213)Sergeant Todd
			 M. Bates, Bellaire, Ohio;
			(214)Sergeant First
			 Class Michael Battles, Sr., San Antonio, Texas;
			(215)Corporal
			 Phillip E. Baucus, Wolf Creek, Montana;
			(216)Corporal
			 Nathaniel S. Baughman, Monticello, Indiana;
			(217)Gunnery
			 Sergeant Ronald E. Baum, Hollidaysburg, Pennsylvania;
			(218)Sergeant Ryan
			 J. Baum, Aurora, Colorado;
			(219)Private First
			 Class Matthew E. Baylis, Oakdale, New York;
			(220)Staff Sergeant
			 Steven G. Bayow, Colonia Yap Federated States of Micronesia;
			(221)Corporal Jason
			 J. Beadles, La Porte, Indiana;
			(222)Private First
			 Class Matthew A. Bean, Pembroke, Massachusetts;
			(223)Sergeant Alan
			 N. Bean, Jr., Bridport, Vermont;
			(224)Specialist
			 Bradley S. Beard, Chapel Hill, North Carolina;
			(225)Sergeant
			 William J. Beardsley, Coon Rapids, Minnesota;
			(226)Corporal
			 Jonathan S. Beatty, Streator, Illinois;
			(227)Specialist Beau
			 R. Beaulieu, Lisbon, Maine;
			(228)Captain Ryan
			 Anthony Beaupre, Bloomington, Illinois;
			(229)Staff Sergeant
			 Michael A. Bechert, New Castle, Indiana;
			(230)Private First
			 Class Gunnar D. Becker, Forestburg, South Dakota;
			(231)Staff Sergeant
			 Shane R. Becker, Helena, Montana;
			(232)Specialist
			 James L. Beckstrand, Escondido, California;
			(233)Private First
			 Class Andrew D. Bedard, Missoula, Montana;
			(234)Lance Corporal
			 Brent E. Beeler, Jackson, Michigan;
			(235)Staff Sergeant
			 Brock A. Beery, White House, Tennessee;
			(236)Corporal Joseph
			 O. Behnke, Brooklyn, New York;
			(237)Specialist
			 David W. Behrle, Tipton, Iowa;
			(238)Lance Corporal
			 Jacob Walter Beisel, Lackawaxen, Pennsylvania;
			(239)Sergeant
			 Gregory A. Belanger, Narragansett, Rhode Island;
			(240)Corporal
			 Christopher Belchik, Jersey, Illinois;
			(241)Sergeant Aubrey
			 D. Bell, Tuskegee, Alabama;
			(242)Specialist
			 Rusty W. Bell, Pocahontas, Arkansas;
			(243)Specialist Ryan
			 M. Bell, Colville, Washington;
			(244)Specialist
			 Rickey L. Bell, Caruthersville, Missouri;
			(245)Lance Corporal
			 Timothy Michael Bell, Jr., West Chester, Ohio;
			(246)Private First
			 Class Wilfred Davyrussell Bellard, Lake Charles, Louisiana;
			(247)Staff Sergeant
			 Joseph P. Bellavia, Wakefield, Massachusetts;
			(248)Specialist
			 Katrina Lani Bell-Johnson, Orangeburg, South Carolina;
			(249)Captain Donnie
			 R. Belser, Jr., Anniston, Alabama;
			(250)Staff Sergeant
			 Jason A. Benford, Toledo, Ohio;
			(251)Private First
			 Class Stephen C. Benish, Clark, New Jersey;
			(252)Specialist
			 Durrell L. Bennett, Spanaway, Washington;
			(253)Staff Sergeant
			 Keith A. Bennett, Holtwood, Pennsylvania;
			(254)Corporal
			 Richard A. Bennett, Girard, Kansas;
			(255)Sergeant First
			 Class William M. Bennett, Seymour, Tennessee;
			(256)Sergeant Darry
			 Benson, Winterville, North Carolina;
			(257)Corporal
			 Johnathan Benson, North Branch, Minnesota;
			(258)Sergeant First
			 Class Michael A. Benson, Winona, Minnesota;
			(259)Specialist
			 Robert T. Benson, Spokane, Washington;
			(260)Corporal
			 Anthony K. Bento, San Diego, California;
			(261)Private First
			 Class David J. Bentz III, Newfield, New Jersey;
			(262)Private First
			 Class Ryan R. Berg, Sabine Pass, Texas;
			(263)Sergeant
			 Bradley J. Bergeron, Houma, Louisiana;
			(264)Private First
			 Class Joseph R. Berlin, Jr., Chelsea, Alabama;
			(265)Lance Corporal
			 Eric J. Bernholtz, Grove City, Ohio;
			(266)First
			 Lieutenant David R. Bernstein, Phoenixville, Pennsylvania;
			(267)Staff Sergeant
			 David R. Berry, Wichita, Kansas;
			(268)Sergeant Sean
			 B. Berry, Mansfield, Texas;
			(269)Specialist Joel
			 L. Bertoldie, Independence, Missouri;
			(270)Staff Sergeant
			 Stephen A. Bertolino, Orange, California;
			(271)Staff Sergeant
			 Marvin Best, Prosser, Washington;
			(272)Sergeant
			 Bradley H. Beste, Naperville, Illinois;
			(273)Corporal Ray M.
			 Bevel, Andrews, Texas;
			(274)Sergeant Allan
			 R. Bevington, Beaver Falls, Pennsylvania;
			(275)Petty Officer
			 Second Class Kevin R. Bewley, Hector, Arkansas;
			(276)Private First
			 Class Paul A. Beyer, Jamestown, North Dakota;
			(277)Corporal Mark
			 Anthony Bibby, Watha, North Carolina;
			(278)Private First
			 Class Stephen Bicknell, Prattville, Alabama;
			(279)Corporal Joseph
			 P. Bier, Centralia, Washington;
			(280)Staff Sergeant
			 Mario J. Bievre, Constantinople, Illinois;
			(281)Specialist
			 Ethan J. Biggers, Beavercreek, Ohio;
			(282)Specialist
			 Charles E. Bilbery, Jr., Owego, New York;
			(283)Chief Petty
			 Officer Gregory J. Billiter, Villa Hills, Kentucky;
			(284)Lance Corporal
			 Dustin V. Birch, Saint Anthony, Idaho;
			(285)Staff Sergeant
			 Alicia A. Birchett, Mashpee, Massachusetts;
			(286)Sergeant Tracy
			 R. Birkman, New Castle, Virginia;
			(287)Sergeant First
			 Class Jason Lee Bishop, Williamstown, Kentucky;
			(288)Lance Corporal
			 Jeffery A. Bishop, Dickson, Tennessee;
			(289)Specialist Ryan
			 A. Bishop, Euless, Texas;
			(290)Sergeant
			 Benjamin W. Biskie, Tucson, Arizona;
			(291)Specialist
			 Jeffrey D. Bisson, Vista, California;
			(292)Corporal Albert
			 Bitton, Chicago, Illinois;
			(293)Sergeant
			 Michael Edward Bitz, Ventura, California;
			(294)Private Evan A.
			 Bixler, Racine, Wisconsin;
			(295)Corporal
			 Stephen R. Bixler, Suffield, Connecticut;
			(296)Sergeant Jarrod
			 W. Black, Peru, Indiana;
			(297)Specialist
			 Justin R. Blackwell, Paris, Tennessee;
			(298)Corporal
			 Jonathan F. Blair, Fort Wayne, Indiana;
			(299)Specialist
			 Robert E. Blair, Ocala, Florida;
			(300)Lance Corporal
			 Thomas Alan Blair, Wagoner, Oklahoma;
			(301)Chief Warrant
			 Officer (CW2) Michael T. Blaise, Tennessee;
			(302)Staff Sergeant
			 Richard A. Blakley, Avon, Indiana;
			(303)Captain Ernesto
			 M. Blanco, Texas;
			(304)Corporal Joseph
			 A. Blanco, Bloomington, California;
			(305)Staff Sergeant
			 Brian D. Bland, Newcastle/Weston, Wyoming;
			(306)Private First
			 Class Christopher T. Blaney, Winter Park, Florida;
			(307)Command
			 Sergeant James D. Blankenbecler, Alexandria, Virginia;
			(308)Lance Corporal
			 Jeffery S. Blanton, Fayetteville, Georgia;
			(309)Staff Sergeant
			 Melvin L. Blazer, Moore, Oklahoma;
			(310)Second
			 Lieutenant James P. JP Blecksmith, San Marino,
			 California;
			(311)Specialist
			 Joseph M. Blickenstaff, Corvallis, Oregon;
			(312)Specialist
			 Kamisha J. Block, Vidor, Texas;
			(313)Private First
			 Class Nicholas H. Blodgett, Wyoming, Michigan;
			(314)Corporal
			 Clinton C. Blodgett, Pekin, Indiana;
			(315)Lance Corporal
			 Nicholas William B. Bloem, Belgrade, Montana;
			(316)Private First
			 Class Alan R. Blohm, Kenai, Alaska;
			(317)Major Gerald M.
			 Bloomfield II, Ypsilanti, Michigan;
			(318)First
			 Lieutenant Shaun M. Blue Munster Indiana
			(319)Sergeant Aron
			 C. Blum, Tucson, Arizona;
			(320)Sergeant Trevor
			 A. Blumberg, Canton, Michigan;
			(321)Gunnery
			 Sergeant Darrell W. Boatman, Fayetteville, North Carolina;
			(322)Sergeant
			 Michael L. Boatright, Whitesboro, Texas;
			(323)Private First
			 Class Brandon K. Bobb, Orlando, Florida;
			(324)First
			 Lieutenant Amos C.R. Bock, New Madrid, Missouri;
			(325)Sergeant
			 Jeremiah J. Boehmer, Parkston, South Dakota;
			(326)Corporal Henry
			 W. Bogrette, Richville, New York;
			(327)Private First
			 Class Jeremy S. Bohannon, Bon Aqua, Tennessee;
			(328)Sergeant
			 Matthew Charles Bohling, Eagle River, Alaska;
			(329)Lance Corporal
			 Jeremy L. Bohlman, Sioux Falls, South Dakota;
			(330)Gunnery
			 Sergeant Jeffrey Edward Bohr, Jr., Ossian Iowa;
			(331)Private First
			 Class Kyle G. Bohrnsen, Philipsburg, Montana;
			(332)Specialist
			 Matthew T. Bolar, Montgomery, Alabama;
			(333)Lance Corporal
			 Todd J. Bolding, Manvel, Texas;
			(334)Sergeant Dennis
			 J. Boles, Homosassa, Florida;
			(335)Sergeant First
			 Class Craig A. Boling, Elkhart, Indiana;
			(336)Petty Officer
			 Third Class Doyle W. Bollinger, Jr., Poteau, Oklahoma;
			(337)Sergeant First
			 Class Kelly Bolor, Whittier, California;
			(338)Staff Sergeant
			 Jerry L. Bonifacio, Jr., Vacaville, California;
			(339)Captain Orlando
			 A. Bonilla, Killeen, Texas;
			(340)Sergeant Jon E.
			 Bonnell, Jr., Fort Dodge, Iowa;
			(341)Staff Sergeant
			 Daryl D. Booker, Midlothian, Virginia;
			(342)Staff Sergeant
			 Stevon Alexander Booker, Apollo, Pennsylvania;
			(343)Sergeant
			 Kenneth R. Booker, Vevay, Indiana;
			(344)Chief Warrant
			 Officer Clarence E. Boone, Fort Worth, Texas;
			(345)Specialist
			 Christopher K. Boone, Augusta, Georgia;
			(346)Second
			 Lieutenant Joshua L. Booth, Fiskdale, Massachusetts;
			(347)Private First
			 Class John G. Borbonus, Boise, Idaho;
			(348)First Sergeant
			 Michael J. Bordelon, Morgan City, Louisiana;
			(349)Sergeant First
			 Class Russell P. Borea, El Paso, Texas;
			(350)Captain John J.
			 Boria, Broken Arrow, Oklahoma;
			(351)Specialist Val
			 John Borm, Sidney, Nebraska;
			(352)Corporal
			 Jeffrey A. Boskovitch, Seven Hills, Ohio;
			(353)Corporal Kirk
			 J. Bosselmann, Napa, California;
			(354)Sergeant Andrew
			 L. Bossert, Fountain City, Wisconsin;
			(355)Sergeant
			 Kenneth E. Bostic, Hawthorne, Nevada;
			(356)Private First
			 Class Rachel K. Bosveld, Waupun, Wisconsin;
			(357)Corporal Samuel
			 M. Boswell, Elkridge, Maryland;
			(358)Private First
			 Class Brian A. Botello, Alta, Iowa;
			(359)Sergeant Nathan
			 K. Bouchard, Wildomar, California;
			(360)Corporal Jeremy
			 P. Bouffard, Middlefield, Massachusetts;
			(361)Specialist
			 Matthew George Boule, Dracut, Massachusetts;
			(362)Staff Sergeant
			 Elvis Bourdon, Youngstown, Ohio;
			(363)Private Michael
			 E. Bouthot, Fall River, Massachusetts;
			(364)Lance Corporal
			 Jeremy D. Bow, Lemoore, California;
			(365)Private First
			 Class Matthew C. Bowe, Coraopolis, Pennsylvania;
			(366)Private First
			 Class Samuel R. Bowen, Cleveland, Ohio;
			(367)Corporal
			 Jonathan W. Bowling, Patrick, Virginia;
			(368)Corporal
			 Theodore A. Bowling, Casselberry, Florida;
			(369)Specialist
			 William G. Bowling, Beattyville, Kentucky;
			(370)Lance Corporal
			 Jon Eric Bowman, Dubach, Louisiana;
			(371)Sergeant Larry
			 R. Bowman, Granite Falls, North Carolina;
			(372)Staff Sergeant
			 Hesley Box, Jr., Nashville, Arkansas;
			(373)Sergeant
			 Timothy R. Boyce, North Salt Lake, Utah;
			(374)Specialist
			 Joshua M. Boyd, Seattle, Washington;
			(375)Private Noah L.
			 Boye, Grand Island, Nebraska;
			(376)Lance Corporal
			 Aaron Boyles, Alameda, California;
			(377)Specialist
			 Edward W. Brabazon, Philadelphia, Pennsylvania;
			(378)Corporal Travis
			 J. Bradachnall, Multnomah County, Oregon;
			(379)Specialist Hoby
			 F. Bradfield, Jr., The Woodlands, Texas;
			(380)Staff Sergeant
			 Kenneth R. Bradley, Utica, Mississippi;
			(381)Staff Sergeant
			 Juantera T. Bradley, Greenville, North Carolina;
			(382)Corporal
			 Anthony M. Bradshaw, El Paso, Texas;
			(383)Sergeant
			 Emerson N. Brand, Rigby, Idaho;
			(384)Staff Sergeant
			 Stacey C. Brandon, Hazen, Arkansas;
			(385)Private First
			 Class David J. Brangman, Lake Worth, Florida;
			(386)Lance Corporal
			 David M. Branning, Cockeysville, Maryland;
			(387)Specialist
			 Artimus D. Brassfield, Flint, Michigan;
			(388)Civilian Darren
			 D. Braswell, Riverdale, Georgia;
			(389)Private First
			 Class Joel K. Brattain, Yorba Linda/Brea, California;
			(390)Private First
			 Class Jeffrey F. Braun, Stafford, Connecticut;
			(391)Lance Corporal
			 Raul S. Bravo, Jr., Elko, Nevada;
			(392)Specialist
			 Joshua T. Brazee, Sand Creek, Michigan;
			(393)Sergeant Dale
			 G. Brehm, Turlock, California;
			(394)Chief Warrant
			 Officer William I. Brennan, Bethlehem, Connecticut;
			(395)Sergeant First
			 Class Christopher R. Brevard, Phoenix, Arizona;
			(396)Specialist Adam
			 Noel Brewer, Dewey/Bartlesville, Oklahoma;
			(397)Corporal James
			 L. Bridges, Buhl, Idaho;
			(398)Private Michael
			 P. Bridges, Placentia, California;
			(399)Staff Sergeant
			 Steven H. Bridges, Tracy, California;
			(400)Private First
			 Class Dean Bright, Roseburg, Oregon;
			(401)Staff Sergeant
			 Scottie L. Bright, Montgomery, Alabama;
			(402)Specialist Kyle
			 A. Brinlee, Pryor, Oklahoma;
			(403)Seaman Pablito
			 Pena Briones, Jr., Anaheim, California;
			(404)Corporal Dustin
			 R. Brisky, Round Rock, Texas;
			(405)First
			 Lieutenant Benjamin T. Britt, Wheeler, Texas;
			(406)Staff Sergeant
			 Sandy R. Britt, Apopka, Florida;
			(407)Captain Sean
			 Lee Brock, Redondo Beach, California;
			(408)Corporal
			 Phillip J. Brodnick, New Lennox, Illinois;
			(409)Lance Corporal
			 Adam R. Brooks, Manchester, New Hampshire;
			(410)Staff Sergeant
			 Cory W. Brooks, Philip, South Dakota;
			(411)Staff Sergeant
			 William J. Brooks, Birmingham, Alabama;
			(412)Specialist
			 Edward L. Brooks, Dayton, Ohio;
			(413)Major Sid W.
			 Brookshire, Missouri;
			(414)Sergeant Thomas
			 F. Broomhead, Cannon City, Colorado;
			(415)Sergeant Andrew
			 W. Brown, Pleasant Mount, Pennsylvania;
			(416)Technical
			 Sergeant Bruce E. Brown, Coatopa, Alabama;
			(417)Lance Corporal
			 Demarkus D. Brown, Martinsville, Virginia;
			(418)Lance Corporal
			 Dominic C. Brown, Austin, Texas;
			(419)Private First
			 Class Donald S. Brown, Succasunna, New Jersey;
			(420)Staff Sergeant
			 Harrison Brown, Prichard, Alabama;
			(421)Corporal Henry
			 Levon Brown, Natchez, Mississippi;
			(422)Lance Corporal
			 James Brown, Owensville, Indiana;
			(423)Sergeant
			 Jeffery S. Brown, Trinity Center, California;
			(424)Staff Sergeant
			 Jeremy A. Brown, Mabscott, West Virginia;
			(425)Private First
			 Class John Eli Brown, Troy, Alabama;
			(426)Sergeant First
			 Class John G. Brown, Little Rock, Arkansas;
			(427)Lance Corporal
			 Kyle W. Brown, Newport News, Virginia;
			(428)Specialist
			 Larry Kenyatta Brown, Jackson, Mississippi;
			(429)Private First
			 Class Nathan P. Brown, South Glens Falls, New York;
			(430)Specialist
			 Nicholas P. Brown, Huber Heights, Ohio;
			(431)Private First
			 Class Oliver J. Brown, Carbondale, Pennsylvania;
			(432)Specialist
			 Philip D. Brown, Jamestown, North Dakota;
			(433)Specialist
			 Timothy D. Brown, Cedar Springs, Michigan;
			(434)Lance Corporal
			 Timothy W. Brown, Sacramento, California;
			(435)First
			 Lieutenant Tyler Hall Brown, Atlanta, Georgia;
			(436)Specialist
			 Lerando J. Brown, Gulfport, Mississippi;
			(437)Petty Officer
			 Second Class Menelek M. Brown, Roswell, New Mexico;
			(438)Specialist
			 Michael D. Brown, Williamsburg, Kansas;
			(439)Staff Sergeant
			 Kevin R. Brown, Harrah, Oklahoma;
			(440)Sergeant
			 William E. Brown, Phil Campbell, Alaska;
			(441)Private First
			 Class Joshua D. Brown, Tampa, Florida;
			(442)Sergeant First
			 Class Scott J. Brown, Windsor, Colorado;
			(443)Specialist
			 Lunsford B. Brown II, Creedmore, North Carolina;
			(444)Private First
			 Class Timmy R. Brown, Jr., Conway, Pennsylvania;
			(445)Corporal Andrew
			 D. Brownfield, Akron, Ohio;
			(446)Private First
			 Class Brian A. Browning, Astoria, Oregon;
			(447)Specialist Ari
			 D. Brown-Weeks, Abingdon, Maryland;
			(448)Sergeant First
			 Class Daniel A. Brozovich, Greenville, Pennsylvania;
			(449)Corporal Travis
			 R. Bruce, Rochester/Byron, Minnesota;
			(450)Petty Officer
			 Third Class Nathan B. Bruckenthal, Stony Brook (Long Island), New York;
			(451)Lance Corporal
			 Cedric E. Bruns, Vancouver, Washington;
			(452)Specialist
			 Jacques Earl Gus Brunson, Americus, Georgia;
			(453)Lance Corporal
			 Benjamin S. Bryan, Lumberton, North Carolina;
			(454)Second
			 Lieutenant Todd J. Bryant, Riverside, California;
			(455)Sergeant Jack
			 Bryant, Jr., Dale City, Virginia;
			(456)Lance Corporal
			 Daniel Scott R. Bubb, Grottoes, Virginia;
			(457)Sergeant John
			 T. Bubeck, Collegeville, Pennsylvania;
			(458)Sergeant First
			 Class Raymond R. Buchan, Johnstown, Pennsylvania;
			(459)Sergeant Ernest
			 G. Bucklew, Enon Valley, Pennsylvania;
			(460)Specialist Roy
			 Russell Buckley, Snow Camp, North Carolina;
			(461)Corporal Ryan
			 J. Buckley, Nokomis, Illinois;
			(462)Specialist
			 Brock L. Bucklin, Caledonia, Michigan;
			(463)Private First
			 Class Paul J. Bueche, Daphne, Alabama;
			(464)Lieutenant
			 Colonel Charles H. Buehring, Fayetteville, North Carolina;
			(465)Lance Corporal
			 Richard A. Buerstetta, Franklin, Tennessee;
			(466)Lance Corporal
			 Brian Rory Buesing, Cedar Key, Florida;
			(467)Private First
			 Class Travis Wayne Buford, Galveston, Texas;
			(468)Sergeant George
			 Edward Buggs, Barnwell, South Carolina;
			(469)Corporal Jimmy
			 D. Buie, Floral, Arkansas;
			(470)Specialist
			 Joshua I. Bunch, Hattiesburg, Mississippi;
			(471)Staff Sergeant
			 Christopher Bunda, Bremerton, Washington;
			(472)Staff Sergeant
			 Michael Lee Burbank, Bremerton, Washington;
			(473)Staff Sergeant
			 Richard A. Burdick, National City, California;
			(474)Staff Sergeant
			 Jerry C. Burge, Carriere, Mississippi;
			(475)Corporal Dale
			 A. Burger, Jr., Port Deposit, Maryland;
			(476)Specialist Alan
			 J. Burgess, Landaff, New Hampshire;
			(477)Sergeant Bryan
			 Burgess, Garden City, Michigan;
			(478)Lance Corporal
			 Jeffrey C. Burgess, Plymouth, Massachusetts;
			(479)Lance Corporal
			 Ryan J. Burgess, Sanford, Michigan;
			(480)Specialist
			 Taylor J. Burk, Amarillo, Texas;
			(481)Specialist
			 Armer N. Burkart, Rockville, Maryland;
			(482)Specialist
			 Timothy Burke, Hollywood, Florida;
			(483)Private First
			 Class Tamario Demetrice Burkett, Buffalo, New York;
			(484)Specialist
			 Donald A. Burkett, Comanche, Texas;
			(485)Sergeant Travis
			 L. Burkhardt, Edina, Missouri;
			(486)Second
			 Lieutenant Peter H. Burks, Dallas, Texas;
			(487)Lance Corporal
			 Jason K. Burnett, St. Cloud, Florida;
			(488)Lance Corporal
			 Kyle W. Burns, Laramie, Wyoming;
			(489)Specialist
			 Richard B. Burress, Naples, Florida;
			(490)Specialist Eric
			 T. Burri, Wyoming, Michigan;
			(491)Private First
			 Class David Paul Burridge Lafayette, Louisiana;
			(492)Lance Corporal
			 Jeremy W. Burris, Tacoma, Washington;
			(493)Private Joshua
			 C. Burrows, Bossier City, Louisiana;
			(494)Private First
			 Class Jesse R. Buryj, Canton, Ohio;
			(495)Private Matthew
			 D. Bush, East Alton, Illinois;
			(496)Private First
			 Class Charles E. Bush, Jr., Buffalo, New York;
			(497)Private First
			 Class Damian S. Bushart, Waterford, Michigan;
			(498)Sergeant
			 William W. Bushnell, Jasper, Arkansas;
			(499)Specialist
			 Marlon A. Bustamante, Corona, New York;
			(500)Staff Sergeant
			 Steve Butcher, Penfield, New York;
			(501)Staff Sergeant
			 Jason M. Butkus, West Milford, New Jersey;
			(502)Specialist
			 Adrian J. Butler, East Lansing, Michigan;
			(503)Sergeant Jacob
			 Lee Butler, Wellsville, Kansas;
			(504)Lance Corporal
			 Kenneth J. Butler, Rowan, North Carolina;
			(505)Private First
			 Class Tyler Butler, East Liverpool, Ohio;
			(506)Corporal Rhett
			 A. Butler, Fort Worth, Texas;
			(507)Lance Corporal
			 Anthony E. Butterfield, Clovis, California;
			(508)Sergeant Jason
			 J. Buzzard, Ukiah, California;
			(509)Sergeant Casey
			 Byers, Schleswig, Iowa;
			(510)Captain Joshua
			 T. Byers, Mountville, South Carolina;
			(511)Specialist
			 William J. Byler, Ballinger, Texas;
			(512)Specialist
			 Thomas H. Byrd, Cochise, Arizona;
			(513)Lance Corporal
			 John T. Byrd II, Fairview, West Virginia;
			(514)Private First
			 Class Henry G. Byrd III, Veguita, New Mexico;
			(515)Lance Corporal
			 Shayne M. Cabino, Canton, Massachusetts;
			(516)Corporal Juan
			 C. Cabralbanuelos, Emporia, Kansas;
			(517)Specialist
			 Jonathan D. Cadavero, Takoma Park, Maryland;
			(518)Staff Sergeant
			 Marshall H. Caddy, Nags Head, North Carolina;
			(519)Specialist
			 Frank L. Cady III, Sacramento, California;
			(520)Private First
			 Class Daniel P. Cagle, Carson, California;
			(521)Specialist Mark
			 R.C. Caguioa, Stockton California;
			(522)Captain Joel E.
			 Cahill, Norwood, Massachusetts;
			(523)Corporal Marcus
			 A. Cain, Crowley, Louisiana;
			(524)Private First
			 Class Jay S. Cajimat, Lahaina, Hawaii;
			(525)Private Lewis
			 T. D. Calapini, Waipahu, Hawaii;
			(526)Private First
			 Class Cody S. Calavan, Lake Stevens, Washington;
			(527)Sergeant Pablo
			 A. Calderon, Brooklyn, New York;
			(528)Sergeant Juan
			 Calderon, Jr., Weslaco, Texas;
			(529)Private First
			 Class Roland E. Calderon-Ascencio, Miami, Florida;
			(530)Sergeant
			 Charles Todd Caldwell, North Providence, Rhode Island;
			(531)Corporal Eric
			 T. Caldwell, Salisbury, Maryland;
			(532)Specialist
			 Nathaniel A. Caldwell, Omaha, Nebraska;
			(533)Specialist
			 Derek A. Calhoun, Oklahoma City, Oklahoma;
			(534)Sergeant First
			 Class Keith A. Callahan, McClure, Pennsylvania;
			(535)Corporal Robert
			 Thomas Callahan, Jamestown, North Carolina;
			(536)Sergeant
			 William J. Callahan, South Easton, Massachusetts;
			(537)Specialist
			 Leeroy A. Camacho, Saipan, Northern Mariana Islands;
			(538)Seaman Anamarie
			 Sannicolas Camacho, Panama City, Florida;
			(539)Sergeant Carlos
			 M. Camacho-Rivera, Carolina, Puerto Rico;
			(540)Staff Sergeant
			 Joseph Camara, New Bedford, Massachusetts;
			(541)Corporal Lyle
			 J. Cambridge, Shiprock, New Mexico;
			(542)Sergeant
			 Radhames Camilomatos, Carolina, Puerto Rico;
			(543)First
			 Lieutenant Jaime L. Campbell, Ephrata, Washington;
			(544)Sergeant Jeremy
			 M. Campbell, Middlebury, Pennsylvania;
			(545)Specialist
			 Michael C. Campbell, Marshfield, Missouri;
			(546)Sergeant Ryan
			 M. Campbell, Kirksville, Missouri;
			(547)Staff Sergeant
			 Juan F. Campos, McAllen, Texas;
			(548)Specialist
			 Marvin A. Camposiles, Austell, Georgia;
			(549)Specialist
			 Isaac Campoy, Douglas, Arizona;
			(550)Corporal Steven
			 I. Candelo, Houston, Texas;
			(551)Lieutenant
			 Colonel David C. Canegata, St. Croix, Virgin Islands;
			(552)Sergeant Adam
			 Leigh Cann, Davie, Florida;
			(553)Corporal Kelly
			 M. Cannan, Lowville, New York;
			(554)Lance Corporal
			 Wesley J. Canning, Friendswood, Texas;
			(555)Seaman Jakia
			 Sheree Cannon, Baltimore, Maryland;
			(556)Private First
			 Class Ryan J. Cantafio, Beaver Dam, Wisconsin;
			(557)Corporal Joseph
			 H. Cantrell IV, Ashland, Kentucky;
			(558)Specialist
			 Ervin Caradine, Jr., Memphis, Tennessee;
			(559)Specialist
			 Adolf C. Carballo, Houston, Texas;
			(560)Sergeant
			 Alessandro Carbonaro, Bethesda, Maryland;
			(561)Private First
			 Class Sean T. Cardelli, Downers Grove, Illinois;
			(562)Private First
			 Class Edgar E. Cardenas, Lilburn, Georgia;
			(563)Corporal
			 Anthony O. Cardinal, Muskegon, Michigan;
			(564)Private First
			 Class Michael M. Carey, Prince George, Virginia;
			(565)Sergeant Deyson
			 K. Cariaga, Honolulu, Hawaii;
			(566)Corporal
			 Richard P. Carl, King Hill, Idaho;
			(567)Specialist Ryan
			 G. Carlock, Macomb, Illinois;
			(568)Specialist
			 Frederick A. Carlson, Bethlehem, Pennsylvania;
			(569)Sergeant
			 Michael C. Carlson, St. Paul, Minnesota;
			(570)Private First
			 Class Benjamin R. Carman, Jefferson, Iowa;
			(571)Staff Sergeant
			 Edward W. Carman, McKeesport, Pennsylvania;
			(572)Sergeant Robert
			 M. Carr, Warren, Ohio;
			(573)Specialist
			 Jocelyn Joce L. Carrasquillo, Wrightsville Beach, North
			 Carolina;
			(574)Specialist
			 Miguel Carrasquillo, River Grove, Illinois;
			(575)Private First
			 Class Casey S. Carriker, Hoquiam, Washington;
			(576)Sergeant
			 Alejandro Carrillo, Los Angeles, California;
			(577)Specialist
			 Rafael A. T. J. Carrillo, Jr., Boys Ranch, Texas;
			(578)Sergeant James
			 D. Carroll, McKenzie, Tennessee;
			(579)Sergeant John
			 A. Carroll, Ponca City, Oklahoma;
			(580)Specialist
			 Justin B. Carter, Mansfield, Missouri;
			(581)Sergeant
			 Lawrance J. Carter, Rancho Cucamonga, California;
			(582)Chief Petty
			 Officer Mark T. Carter, Fallbrook, California;
			(583)Sergeant David
			 M. Caruso, Naperville, Illinois;
			(584)Specialist Dane
			 O. Carver, Freeport, Michigan;
			(585)Private First
			 Class Cody M. Carver, Haskell, Oklahoma;
			(586)Chief Warrant
			 Officer (CW3) Mitchell K. Carver, Jr., Charlotte, North Carolina;
			(587)Sergeant Frank
			 T. Carvill, Carlstadt, New Jersey;
			(588)Private First
			 Class Jose Casanova, El Monte, California;
			(589)Staff Sergeant
			 Virgil R. Case, Mountain Home, Idaho;
			(590)Captain Thomas
			 J. Casey, Albuquerque, New Mexico;
			(591)Captain
			 Christopher S. Cash, Winterville, North Carolina;
			(592)Sergeant First
			 Class Alwyn C. Al Cashe, Oviedo, Florida;
			(593)Sergeant Kenith
			 Casica, Virginia Beach, Virginia;
			(594)Specialist
			 Ahmed Akil Mel Cason, McGehee, Arkansas;
			(595)Lance Corporal
			 James A. Casper, Coolidge, Texas;
			(596)Captain Paul J.
			 Cassidy, Laingsburg, Michigan;
			(597)Private First
			 Class Stephen A. Castellano, Long Beach, California;
			(598)Lance Corporal
			 Luis J. Castillo, Lawton, Michigan;
			(599)Lance Corporal
			 Mario Alberto Castillo, Brownwood, Texas;
			(600)Staff Sergeant
			 Samuel Tyrone Castle, Naples, Texas;
			(601)Lance Corporal
			 Roger D. Castleberry, Jr., Austin, Texas;
			(602)Corporal
			 Stephen W. Castner, Cedarburg, Wisconsin;
			(603)Sergeant Jesse
			 J.J. Castro, Chalan Pago, Guam;
			(604)Corporal
			 Jonathan Castro, Corona, California;
			(605)Staff Sergeant
			 Roland L. Castro, San Antonio, Texas;
			(606)Specialist
			 Romel Catalan, Los Angeles, California;
			(607)Sergeant Sean
			 K. Cataudella, Tucson, Arizona;
			(608)Lance Corporal
			 Steven C. T. Cates, Mount Juliet, Tennessee;
			(609)Second
			 Lieutenant James J. Cathey, Reno, Nevada;
			(610)Private First
			 Class Thomas D. Caughman, Lexington, South Carolina;
			(611)Specialist
			 Roberto J. Causor, Jr., San Jose, California;
			(612)Sergeant
			 Forrest D. Cauthorn, Midlothian, Virginia;
			(613)Staff Sergeant
			 James Wilford Cawley, Roy, Utah;
			(614)Sergeant
			 Jessica L. Cawvey, Normal, Illinois;
			(615)Lance Corporal
			 Geofrey R. Cayer, Fitchburg, Massachusetts;
			(616)Petty Officer
			 Third Class David A. Cedergren, South St. Paul, Minnesota;
			(617)Corporal Willie
			 P. Celestine, Jr., Lafayette, Louisiana;
			(618)Lance Corporal
			 Manuel A. Ceniceros, Santa Ana, California;
			(619)Corporal
			 Bernard L. Ceo, Baltimore, Maryland;
			(620)Sergeant Aaron
			 N. Cepeda, Sr., San Antonio, Texas;
			(621)First
			 Lieutenant Michael A. Cerrone, Clarksville, Tennessee;
			(622)Private First
			 Class Daniel B. Chaires, Tallahassee, Florida;
			(623)Lance Corporal
			 William C. Chambers, Ringgold, Georgia;
			(624)Lance Corporal
			 Donald E. Champlin, Natchitoches, Louisiana;
			(625)Lance Corporal
			 James Chamroeun, Union City, Georgia;
			(626)Specialist
			 Doron Chan, Highland, New York;
			(627)Corporal
			 Kemaphoom Ahn Chanawongse, Waterford, Connecticut;
			(628)Specialist
			 James A. Chance III, Kokomo, Mississippi;
			(629)Staff Sergeant
			 William D. Chaney, Schaumburg, Illinois;
			(630)Petty Officer
			 First Class Jeffrey L. Chaney, Omaha, Nebraska;
			(631)Chief Warrant
			 Officer (CW2) Robert William Channell, Jr., Tuscaloosa, Alabama;
			(632)Chief Warrant
			 Officer Cornell C. Chao, Orange City, California;
			(633)Master Sergeant
			 Chris S. Chapin, Proctor, Vermont;
			(634)Specialist
			 Jason K. Chappell, Hemet, California;
			(635)Lance Corporal
			 Holly A. Charette, Cranston, Rhode Island;
			(636)Specialist Joe
			 G. Charfauros, Jr., Rota, Mariana Islands;
			(637)Staff Sergeant
			 Lance M. Chase, Oklahoma City, Oklahoma;
			(638)Lance Corporal
			 Daniel Chavez, Seattle, Washington;
			(639)Lance Corporal
			 Steven M. Chavez, Hondo, New Mexico;
			(640)Private First
			 Class Javier Chavez, Jr., Cutler, California;
			(641)Airman First
			 Class Leebenard E. Chavis, Hampton, Virginia;
			(642)Private First
			 Class Jonathan M. Cheatham, Camden, Arkansas;
			(643)Sergeant Yihiyh
			 L. Chen, Saipan, Northern Mariana Islands;
			(644)Corporal
			 Nicholas O. Cherava, Ontonagon, Michigan;
			(645)Lance Corporal
			 Marcus M. Cherry, Imperial, California;
			(646)Corporal Brian
			 L. Chevalier, Georgia;
			(647)Second
			 Lieutenant Therrel Shane Childers, Harrison Co., Mississippi;
			(648)Sergeant Kyle
			 William Childress, Terre Haute, Indiana;
			(649)Sergeant Tyrone
			 L. Chisholm, Savannah, Georgia;
			(650)Specialist
			 Johnathan Bryan Chism, Gonzales, Louisiana;
			(651)Private First
			 Class Adam J. Chitjian, Philadelphia, Pennsylvania;
			(652)Private First
			 Class Min-su Choi, River Vale, New Jersey;
			(653)Corporal Andrew
			 F. Chris, Huntsville, Alabama;
			(654)Specialist
			 Jeremy E. Christensen, Albuquerque, New Mexico;
			(655)Private First
			 Class Ryan D. Christensen, Spring Lake Heights, New Jersey;
			(656)Staff Sergeant
			 Thomas W. Christensen, Atlantic Mine, Michigan;
			(657)Lance Corporal
			 Curtis A. Christensen, Jr., Collingswood, New Jersey;
			(658)Sergeant Brett
			 T. Christian, North Royalton, Ohio;
			(659)Sergeant David
			 Christoff, Jr., Rossford, Ohio;
			(660)Sergeant Caleb
			 P. Christopher, Chandler, Arizona;
			(661)Chief Warrant
			 Officer Theodore U. Church, Ohio;
			(662)Lance Corporal
			 Michael J. Cifuentes, Fairfield, Ohio;
			(663)Staff Sergeant
			 Ernesto G. Cimarrusti, Douglas, Arizona;
			(664)Staff Sergeant
			 Kristofer R. Ciraso, Bangor, Maine;
			(665)Lance Corporal
			 Julio C. Cisneros-Alvarez, Pharr, Texas;
			(666)Corporal Jason
			 S. Clairday, Camp Fulton, Arkansas;
			(667)Staff Sergeant
			 Lillian Clamens, Lawton, Oklahoma;
			(668)Specialist
			 Arron R. Clark, Chico, California;
			(669)Sergeant
			 Carlton A. Clark, South Royalton, Vermont;
			(670)Private First
			 Class Eric D. Clark, Pleasant Prairie, Wisconsin;
			(671)Lance Corporal
			 Matthew W. Clark, St. Louis, Missouri;
			(672)Staff Sergeant
			 Michael J. Clark, Leesburg Lake, Florida;
			(673)Petty Officer
			 First Class Regina R. Clark, Centralia, Washington;
			(674)Corporal Ryan
			 J. Clark, Lancaster, California;
			(675)Lance Corporal
			 Lance M. Clark, Cookeville, Tennessee;
			(676)Corporal Kevin
			 Michael Clarke, Tinley Park, Illinois;
			(677)Sergeant Don
			 Allen Clary, Troy, Kansas;
			(678)Staff Sergeant
			 Daniel J. Clay, Pensacola, Florida;
			(679)Staff Sergeant
			 Darrell P. Clay, Fayetteville, North Carolina;
			(680)Captain Hayes
			 Clayton, Marietta, Georgia;
			(681)First
			 Lieutenant Michael J. Cleary, Dallas, Pennsylvania;
			(682)Master Sergeant
			 Brad A. Clemmons, Chillicothe, Ohio;
			(683)Private First
			 Class Nathan B. Clemons, Winchester, Tennessee;
			(684)Staff Sergeant
			 Thomas W. Clemons, Leitchfield, Kentucky;
			(685)Private First
			 Class Adare W. Cleveland, Anchorage, Alaska;
			(686)Specialist Ross
			 A. Clevenger Givens, Hot Springs, Idaho;
			(687)Lance Corporal
			 Richard C. Clifton, Milford, Delaware;
			(688)Specialist
			 Karen N. Clifton, Lehigh Acres, Florida;
			(689)Lance Corporal
			 Donald John Cline, Jr., Sparks, Nevada;
			(690)Specialist
			 Zachary Clouser, Dover, Pennsylvania;
			(691)Private First
			 Class Christopher R. Cobb, Bradenton, Florida;
			(692)Corporal Benny
			 Gray Cockerham III, Conover, North Carolina;
			(693)Lance Corporal
			 Kyle W. Codner, Wood River, Nebraska;
			(694)Sergeant Ronald
			 L. Coffelt, Fair Oaks, California;
			(695)First Sergeant
			 Christopher D. Coffin, Bethlehem, Pennsylvania;
			(696)Corporal
			 Michael R. Cohen, Jacobus, Pennsylvania;
			(697)Private First
			 Class Gavin J. Colburn, Frankfort, Ohio;
			(698)Staff Sergeant
			 Timothy B. Cole, Jr., Missouri City, Texas;
			(699)Private Bradli
			 N. Coleman, Ford City, Pennsylvania;
			(700)Corporal Gary
			 B. Coleman, Pikeville, Kentucky;
			(701)Sergeant
			 Dominic R. Coles, Jesup, Georgia;
			(702)First
			 Lieutenant Benjamin J. Colgan, Kent, Washington;
			(703)Staff Sergeant
			 Jay T. Collado, Columbia, South Carolina;
			(704)Sergeant
			 Russell L. Collier, Harrison, Arkansas;
			(705)Sergeant David
			 S. Collins, Jasper, Georgia;
			(706)Staff Sergeant
			 Gary L. Collins, Hardin, Texas;
			(707)Lance Corporal
			 Jonathan W. Collins, Crystal Lake, Illinois;
			(708)Sergeant First
			 Class Randy D. Collins, Long Beach, California;
			(709)Corporal Ryan
			 D. Collins, Vernon, Texas;
			(710)Sergeant James
			 S. Collins, Jr., Rochester Hills, Michigan;
			(711)Lance Corporal
			 Clifford R. Collinsworth, Chelsea, Michigan;
			(712)Sergeant Kyle
			 A. Colnot, Arcadia, California;
			(713)Staff Sergeant
			 Pedro J. Colon, Cicero, Illinois;
			(714)Chief Warrant
			 Officer Lawrence S. Colton, Oklahoma City, Oklahoma;
			(715)Specialist
			 Zeferino E. Colunga, Bellville, Texas;
			(716)Sergeant Robert
			 E. Colvill, Jr., Anderson, Indiana;
			(717)Sergeant First
			 Class Kurt J. Comeaux, Raceland, Louisiana;
			(718)Specialist
			 Anthony S. Cometa, Las Vegas, Nevada;
			(719)Lance Corporal
			 Chase Johnson Comley, Lexington, Kentucky;
			(720)Lance Corporal
			 Adam C. Conboy, Philadelphia, Pennsylvania;
			(721)Sergeant
			 Kenneth Conde, Jr., Orlando, Florida;
			(722)Corporal
			 Matthew D. Conley, Killen, Alabama;
			(723)Sergeant First
			 Class James David Connell, Jr., Lake City, Tennessee;
			(724)Sergeant Major
			 Bradly D. Conner, Coeur d'Alene, Idaho;
			(725)Sergeant Brian
			 R. Conner, Baltimore, Maryland;
			(726)Sergeant
			 Timothy M. Conneway, Enterprise, Alabama;
			(727)Specialist
			 Steven Daniel Conover, Wilmington, Ohio;
			(728)Hospitalman
			 Matthew G. Conte, Mogadore, Ohio;
			(729)Captain Aaron
			 Joseph Contreras, Sherwood, Oregon;
			(730)Sergeant Andres
			 J. Contreras, Huntington Park, California;
			(731)Lance Corporal
			 Pedro Contreras, Harris, Texas;
			(732)Sergeant Jason
			 Cook, Okanogan, Washington;
			(733)Command
			 Sergeant Major Eric F. Cooke, Scottsdale, Arizona;
			(734)Sergeant First
			 Class Sean Michael Cooley, Ocean Springs, Mississippi;
			(735)Private First
			 Class James J. Coon, Walnut Creek, California;
			(736)Master Sergeant
			 James Curtis Coons, Conroe, Texas;
			(737)Sergeant John
			 E. Cooper, Ewing, Kentucky;
			(738)Sergeant Travis
			 S. Cooper, Macon, Mississippi;
			(739)Private Troy D.
			 Cooper, Amarillo, Texas;
			(740)Private Charles
			 S. Cooper, Jr., Jamestown, New York;
			(741)Sergeant First
			 Class David A. Cooper, Jr., State College, Pennsylvania;
			(742)Specialist
			 Jeffrey W. Corban, Elkhart, Indiana;
			(743)Specialist
			 Jason J. Corbett, Casper, Wyoming;
			(744)Staff Sergeant
			 Todd R. Cornell, West Bend, Wisconsin;
			(745)Sergeant Wayne
			 R. Cornell, Holstein, Nebraska;
			(746)Sergeant First
			 Class Lance S. Cornett, London, Kentucky;
			(747)Sergeant
			 Marcelino Ronald Corniel, La Puente, California;
			(748)Sergeant Dennis
			 A. Corral, Kearney, Nebraska;
			(749)Sergeant
			 Richard V. Correa, Honolulu, Hawaii;
			(750)Private Isaac
			 T. Cortes, Bronx, New York;
			(751)Staff Sergeant
			 Victor M. Cortes III, Erie, Pennsylvania;
			(752)Lance Corporal
			 Christopher B. Cosgrove III, Cedar Knolls, New Jersey;
			(753)Specialist
			 Jeremiah D. Costello, Carlinville, Illinois;
			(754)Private First
			 Class James F. Costello III, St. Louis, Missouri;
			(755)Lance Corporal
			 Budd M. Cote, Marana, Arizona;
			(756)Lance Corporal
			 Derrick J. Cothran, Avondale, Louisiana;
			(757)Staff Sergeant
			 Eric D. Cottrell, Pittsview, Alabama;
			(758)Sergeant David
			 J. Coullard, Glastonbury, Connecticut;
			(759)Chief Warrant
			 Officer Alexander S. Coulter, Bristol, Tennessee;
			(760)Private First
			 Class Daniel Courneya, Vermontville, Michigan;
			(761)Private First
			 Class Nicholas Cournoyer, Gilmanton, New Hampshire;
			(762)Sergeant Kelley
			 L. Courtney, Macon, Georgia;
			(763)Second
			 Lieutenant Matthew S. Coutu, North Kingstown, Rhode Island;
			(764)Private First
			 Class Dwane A. Covert, Jr., Tonawanda, New York;
			(765)Second
			 Lieutenant Leonard M. Cowherd, Jr., Culpeper, Virginia;
			(766)Specialist
			 Gregory A. Cox, Carmichaels, Pennsylvania;
			(767)Private First
			 Class Ryan R. Cox, Derby, Kansas;
			(768)First
			 Lieutenant Simon T. Cox, Jr., Texas;
			(769)Sergeant First
			 Class Daniel Crabtree, Canton, Ohio;
			(770)Staff Sergeant
			 Alexander B. Crackel, Wilstead, England;
			(771)Sergeant James
			 E. Craig, Hollywood, South Carolina;
			(772)Private First
			 Class Brandon M. Craig, Earleville, Maryland;
			(773)Private First
			 Class Andre Craig, Jr., New Haven, Connecticut;
			(774)Staff Sergeant
			 Casey Crate, Spanaway, Washington;
			(775)Second
			 Lieutenant Johnny K. Craver, McKinney, Texas;
			(776)Lance Corporal
			 Timothy R. Creager, Millington, Tennessee;
			(777)Specialist
			 Tyler L. Creamean, Jacksonville, Arkansas;
			(778)Specialist
			 Matthew W. Creed, Covina, California;
			(779)Corporal Shawn
			 R. Creighton, Windsor, North Carolina;
			(780)Private First
			 Class Michael Russell Creighton-Weldon, Palm Bay, Florida;
			(781)Major Ricardo
			 A. Crocker, Mission Viejo, California;
			(782)Sergeant
			 Michael T. Crockett, Soperton, Georgia;
			(783)Staff Sergeant
			 Ricky L. Crockett, Broxton, Georgia;
			(784)Private First
			 Class David N. Crombie, Winnemucca, Nevada;
			(785)Sergeant Brud
			 J. Cronkrite, Spring Valley, California;
			(786)Corporal Duncan
			 C. Crookston, Denver, Colorado;
			(787)Corporal
			 Kenneth Cross, Superior, Wisconsin;
			(788)Specialist
			 William J. Crouch, Zachary, Louisiana;
			(789)Sergeant
			 William W. Crow, Jr., Grandview Plaza, Kansas;
			(790)Lieutenant
			 Colonel Terrence K. Crowe, New York, New York;
			(791)Master Sergeant
			 Thomas A. Crowell, Neosho, Missouri;
			(792)Lance Corporal
			 Kyle D. Crowley, San Ramon, California;
			(793)Lance Corporal
			 Adam J. Crumpler, Charleston, West Virginia;
			(794)Specialist
			 Michael J. Crutchfield, Stockton, California;
			(795)Sergeant Sirlou
			 C. Cuaresma, Chicago, Illinois;
			(796)Master Sergeant
			 Clinton W. Cubert, Lawrenceburg, Kentucky;
			(797)Sergeant
			 Bacilio E. Cuellar, Odessa, Texas;
			(798)Private Rey D.
			 Cuervo, Laguna Vista, Texas;
			(799)Staff Sergeant
			 Daniel M. Cuka, Yankton, South Dakota;
			(800)Corporal
			 Russell G. Culbertson III, Amity, Pennsylvania;
			(801)Private First
			 Class Kevin A. Cuming, North White Plains, New York;
			(802)Private First
			 Class Branden C. Cummings, Titusville, Florida;
			(803)Corporal Ryan
			 J. Cummings, Streamwood, Illinois;
			(804)Staff Sergeant
			 Darren J. Cunningham, Groton, Massachusetts;
			(805)Specialist
			 Daniel Francis Cunningham, Jr., Lewiston, Maine;
			(806)Sergeant Carl
			 F. Curran, Union City, Pennsylvania;
			(807)Corporal
			 Michael Edward Curtin, Howell, New Jersey;
			(808)Staff Sergeant
			 Christopher E. Cutchall, McConnellsburg, Pennsylvania;
			(809)Private First
			 Class Brian K. Cutter, Riverside, California;
			(810)Specialist
			 Edgar P. Daclan, Jr., Cypress, California;
			(811)Private First
			 Class Anthony D. Dagostino, Waterbury, Connecticut;
			(812)Sergeant Joel
			 A. Dahl, Los Lunas, New Mexico;
			(813)Second
			 Lieutenant Mark J. Daily, Irvine, California;
			(814)Specialist Ryan
			 S. Dallam, Norman, Oklahoma;
			(815)Specialist
			 Ernest W. Dallas, Jr., Denton, Texas;
			(816)Captain Nathan
			 S. Dalley, Kaysville, Utah;
			(817)Staff Sergeant
			 Joel P. Dameron, Ellabell, Georgia;
			(818)Private First
			 Class Grant Allen Dampier, Merrill, Wisconsin;
			(819)Sergeant Corey
			 A. Dan, Norway, Maine;
			(820)Lance Corporal
			 Andrew S. Dang, Foster City, California;
			(821)Corporal Jason
			 B. Daniel, Crowley, Texas;
			(822)Specialist
			 Danny B. Daniels II, Varney, West Virginia;
			(823)Private First
			 Class Torey J. Dantzler, Columbia, Louisiana;
			(824)Chief Petty
			 Officer Paul J. Darga, Lansing, Michigan;
			(825)Private First
			 Class Norman Darling, Middleboro, Massachusetts;
			(826)Captain Eric
			 Bruce Das, Amarillo, Texas;
			(827)Petty Officer
			 First Class Steven Phillip Daugherty, Barstow, California;
			(828)Specialist
			 Andrew P. Daul, Brighton, Michigan;
			(829)Lance Corporal
			 James R. Davenport, Danville, Indiana;
			(830)Corporal Seamus
			 M. Davey, Lewis, New York;
			(831)Lance Corporal
			 Wesley G. Davids, Dublin, Ohio;
			(832)Specialist
			 Shawn M. Davies, Aliquippa/Hopewell, Pennsylvania;
			(833)Sergeant Jessie
			 Davila, Greensburg, Kansas;
			(834)Private Brandon
			 L. Davis, Cumberland, Maryland;
			(835)Staff Sergeant
			 Craig Davis, Opelousas, Louisiana;
			(836)Specialist
			 Daryl A. Davis, Orlando, Florida;
			(837)Sergeant David
			 J. Davis, Mount Airy, Maryland;
			(838)Staff Sergeant
			 Donald N. Davis, Saginaw, Michigan;
			(839)Major Gloria D.
			 Davis, St. Louis, Missouri;
			(840)Staff Sergeant
			 Kevin Dewayne Davis, Lebanon, Oregon;
			(841)Specialist
			 Raphael S. Davis, Tutwiler, Mississippi;
			(842)Staff Sergeant
			 Wilbert Davis, Tampa, Florida;
			(843)Private First
			 Class William N. Davis, Adrian, Michigan;
			(844)Sergeant
			 Zachariah Scott Davis, Spiro, Oklahoma;
			(845)Corporal Todd
			 E. Davis, Raymore, Missouri;
			(846)Staff Sergeant
			 Carletta S. Davis, Anchorage, Alaska;
			(847)Sergeant Chris
			 Davis, Lubbock, Texas;
			(848)Private First
			 Class Steven A. Davis, Woodbridge, Virginia;
			(849)Corporal
			 Michael W. Davis, San Marcos, Texas;
			(850)Sergeant Edward
			 G. Davis III, Waukegan/Antioch, Illinois;
			(851)Sergeant
			 Anthony J. Davis, Jr., Long Beach, California;
			(852)Staff Sergeant
			 David F. Day, Saint Louis Park, Minnesota;
			(853)Staff Sergeant
			 Jeffrey F. Dayton, Caledonia, Mississippi;
			(854)Sergeant Kyle
			 Dayton, El Dorado Hills, California;
			(855)Sergeant Mario
			 K. De Leon, San Francisco, California;
			(856)Petty Officer
			 Third Class Lee Hamilton Deal, West Monroe, Louisiana;
			(857)Private First
			 Class John Wilson J.W. Dearing, Hazel Park, Michigan;
			(858)Staff Sergeant
			 Michael L. Deason, Farmington, Missouri;
			(859)Private First
			 Class Darren A. Deblanc, Evansville, Indiana;
			(860)Sergeant
			 Germaine L. Debro, Omaha, Nebraska;
			(861)Lance Corporal
			 Kurt Edward Dechen, Springfield, Vermont;
			(862)Sergeant
			 Matthew L. Deckard, Elizabethtown, Kentucky;
			(863)Lance Corporal
			 Roger W. Deeds, Biloxi, Mississippi;
			(864)Specialist
			 Michael S. Deem, Rockledge, Florida;
			(865)First
			 Lieutenant Joshua Deese, Robeson County, North Carolina;
			(866)Chief Warrant
			 Officer Jason Garth DeFrenn, Barnwell, South Carolina;
			(867)Corporal
			 Christopher Degiovine, Lone Tree, Colorado;
			(868)Sergeant Dariek
			 E. Dehn, Spokane, Washington;
			(869)Private Jason
			 L. Deibler, Coeburn, Virginia;
			(870)Lance Corporal
			 Jesse D. Delatorre, Aurora, Illinois;
			(871)Specialist
			 Lauro G. DeLeon, Jr., Floresville, Texas;
			(872)Private First
			 Class Marc A. Delgado, Lithia, Florida;
			(873)Private George
			 Delgado, Palmdale, California;
			(874)Sergeant Felix
			 M. Delgreco, Simsbury, Connecticut;
			(875)Sergeant Jacob
			 H. Demand, Palouse, Washington;
			(876)Private First
			 Class Robert H. Dembowski, Ivyland, Pennsylvania;
			(877)First
			 Lieutenant Joseph D. deMoors, Jefferson, Alabama;
			(878)Corporal Kevin
			 J. Dempsey, Monroe, Connecticut;
			(879)Sergeant Jason
			 C. Denfrund, Cattaraugus, New York;
			(880)Lance Corporal
			 Tenzin Dengkhim, Falls Church, Virginia;
			(881)Staff Sergeant
			 Mike A. Dennie, Fayetteville, North Carolina;
			(882)Captain John R.
			 Dennison, Ijamsville, Maryland;
			(883)Specialist
			 Darryl T. Dent, Washington, District of Columbia;
			(884)Private Cory R.
			 Depew, Beech Grove, Indiana;
			(885)Lance Corporal
			 Leon Deraps, St. Louis, Missouri;
			(886)Sergeant First
			 Class Robert V. Derenda, Ledbetter, Kentucky;
			(887)Corporal Dustin
			 A. Derga, Columbus, Ohio;
			(888)Specialist
			 Brian K. Derks, White Cloud, Michigan;
			(889)Sergeant
			 Gabriel G. DeRoo, Paw Paw, Michigan;
			(890)Sergeant Andrew
			 Joseph Derrick, Columbia, South Carolina;
			(891)Private First
			 Class Ervin Dervishi, Fort Worth, Texas;
			(892)Specialist
			 Daniel A. Desens, Jacksonville, North Carolina;
			(893)Lance Corporal
			 Travis R. Desiato, Bedford, Massachusetts;
			(894)Lance Corporal
			 Benjamin D. Desilets, Elmwood, Illinois;
			(895)Specialist
			 Douglas C. Desjardins, Mesa, Arizona;
			(896)Private First
			 Class Nathaniel E. Nate Detample, Morrisville,
			 Pennsylvania;
			(897)Private First
			 Class Michael R. Deuel, Nemo, South Dakota;
			(898)Private Michael
			 J. Deutsch, Dubuque, Iowa;
			(899)Sergeant Israel
			 Devora Garcia, Clint, Texas;
			(900)Lance Corporal
			 Brandon Christopher Dewey, Tracy/San Joaquin, California;
			(901)Lance Corporal
			 Daniel Nathan Deyarmin, Jr., Tallmadge, Ohio;
			(902)First
			 Lieutenant Carlos J. Diaz, Juana Diaz, Puerto Rico;
			(903)Specialist
			 Sergio R. Diaz, Varela Lomita, California;
			(904)Captain Douglas
			 A. DiCenzo, Plymouth, New Hampshire;
			(905)Corporal Tyler
			 J. Dickens, Columbus, Georgia;
			(906)Petty Officer
			 Third Class Christopher M. Dickerson, Eastman, Georgia;
			(907)Lance Corporal
			 Joshua W. Dickinson, Pasco, Florida;
			(908)Staff Sergeant
			 Michael A Dickinson II, Battle Creek, Michigan;
			(909)Specialist
			 Christopher W. Dickison, Seattle, Washington;
			(910)Corporal
			 Nicholas J. Dieruf, Versailles, Kentucky;
			(911)Sergeant First
			 Class Trevor J. Diesing, Plum City, Wisconsin;
			(912)Private David
			 E. Dietrich, Marysville, Pennsylvania;
			(913)Specialist
			 Jeremiah J. DiGiovanni, Tylertown, Mississippi;
			(914)Staff Sergeant
			 Christopher W. Dill, Tonawanda, New York;
			(915)Corporal
			 Matthew V. Dillon, Aiken, South Carolina;
			(916)Corporal
			 Benjamin C. Dillon, Rootstown, Ohio;
			(917)Sergeant
			 Catalin D. Dima, White Lake, New York;
			(918)Specialist
			 Jeremy M. Dimaranan, Virginia Beach, Virginia;
			(919)Specialist
			 Joshua P. Dingler, Hiram, Georgia;
			(920)Sergeant
			 Michael A. Diraimondo, Simi Valley, California;
			(921)Specialist
			 Anthony J. Dixon, Lindenwold, New Jersey;
			(922)Private First
			 Class Christopher R. Dixon, Columbus, Ohio;
			(923)Specialist
			 Robert J. Dixon, Minneapolis, Minnesota;
			(924)Staff Sergeant
			 Donnie D. Dixon, Miami, Florida;
			(925)Corporal Derek
			 C. Dixon, Riverside, Ohio;
			(926)Captain Derek
			 A. Dobogai, Fond du Lac, Wisconsin;
			(927)Sergeant Philip
			 Allan Dodson, Jr., Forsyth, Georgia;
			(928)Specialist
			 Thomas K. Doerflinger, Silver Spring, Maryland;
			(929)Private First
			 Class Dan Dolan, Roy, Utah;
			(930)Sergeant Ryan
			 E. Doltz, Mine Hill, New Jersey;
			(931)Staff Sergeant
			 Carlos Dominguez, Savannah, Georgia;
			(932)Sergeant
			 Chadrick O. Domino, Ennis, Texas;
			(933)Sergeant Jacob
			 D. Dones, Dimmitt, Texas;
			(934)Specialist
			 Dustin R. Donica, Spring, Texas;
			(935)First
			 Lieutenant Mark H. Dooley, Wallkill, New York;
			(936)Sergeant
			 Michael E. Dooley, Pulaski, Virginia;
			(937)Private First
			 Class Jason E. Dore, Moscow, Maine;
			(938)Chief Warrant
			 Officer Patrick D. Dorff, Buffalo, Minnesota;
			(939)Staff Sergeant
			 Richwell A. Doria, San Diego, California;
			(940)Captain
			 Nathanael J. Doring, Apple Valley, Minnesota;
			(941)Petty Officer
			 Second Class Trace W. Dossett, Orlando, Florida;
			(942)Sergeant First
			 Class James D. Doster, Pine Bluff, Arkansas;
			(943)Sergeant First
			 Class Shawn Christopher Dostie, Granite City, Illinois;
			(944)Sergeant Thomas
			 John Dostie, Somerville, Maine;
			(945)Lance Corporal
			 Scott Eugene Dougherty, Bradenton, Florida;
			(946)Master Sergeant
			 Robert John Dowdy, Cleveland, Ohio;
			(947)Lance Corporal
			 Michael A. Downey, Phoenix, Arizona;
			(948)Private First
			 Class Stephen P. Downing II, Burkesville, Kentucky;
			(949)Major William
			 Downs, Winchester, Virginia;
			(950)Staff Sergeant
			 Jeremy W. Doyle, Chesterton, Maryland;
			(951)Staff Sergeant
			 Jonathan K. Dozier, Rutherford, Tennessee;
			(952)Specialist Chad
			 H. Drake, Garland, Texas;
			(953)Sergeant George
			 Ray Draughn, Jr., Decatur, Georgia;
			(954)Sergeant Duane
			 J. Dreasky, Novi, Michigan;
			(955)Private First
			 Class Justin W. Dreese, Northumberland, Pennsylvania;
			(956)Sergeant Shawn
			 E. Dressler, Santa Maria, California;
			(957)Private Jeremy
			 L. Drexler, Topeka, Kansas;
			(958)Sergeant
			 Charles A. Chuck Drier, Tuscola County, Michigan;
			(959)Staff Sergeant
			 Eric T. Duckworth, Plano, Texas;
			(960)Private First
			 Class Kasper Allen Dudkiewicz, Chalan Pago/Mangilao, Guam;
			(961)Private First
			 Class Joseph J. Duenas, Mesa, Arizona;
			(962)Private First
			 Class Amy A. Duerksen, Temple, Texas;
			(963)Specialist
			 Christopher M. Duffy, Brick, New Jersey;
			(964)Corporal Joseph
			 C. Dumas, Jr., New Orleans, Louisiana;
			(965)Sergeant Allen
			 J. Dunckley, Yardley, Pennsylvania;
			(966)Corporal Jason
			 L. Dunham, Scio (Allegany Co.), New York;
			(967)Sergeant First
			 Class Robert E. Dunham, Baltimore, Maryland;
			(968)Staff Sergeant
			 Joe L. Dunigan, Jr., Belton, Texas;
			(969)Sergeant Shawn
			 M. Dunkin, Columbia, South Carolina;
			(970)Sergeant Brent
			 W. Dunkleberger, Bloomfield, Pennsylvania;
			(971)Sergeant Brian
			 E. Dunlap, Vista, California;
			(972)Sergeant
			 Jeannette T. Dunn, Bronx, New York;
			(973)Staff Sergeant
			 Terrence D. Dunn, Houston, Texas;
			(974)Sergeant
			 Clayton G. Dunn II, Moreno Valley, California;
			(975)Sergeant Arnold
			 Duplantier II, Sacramento, California;
			(976)Staff Sergeant
			 Joan J. Duran, Roxbury, Massachusetts;
			(977)Staff Sergeant
			 Jerry M. Michael Durbin, Jr., Spring, Texas;
			(978)Specialist
			 Robert L. DuSang, Mandeville, Louisiana;
			(979)Specialist
			 William D. Dusenbery, Fairview Heights, Illinois;
			(980)Second
			 Lieutenant Seth J. Dvorin, East Brunswick, New Jersey;
			(981)Petty Officer
			 Second Class Jason B. Dwelley, Apopka, Florida;
			(982)Lance Corporal
			 Christopher Jenkins Dyer, Cincinnati, Ohio;
			(983)Sergeant Scott
			 D. Dykman, Helena, Montana;
			(984)Sergeant First
			 Class Donald W. Eacho, Black Creek, Wisconsin;
			(985)Specialist Carl
			 A. Eason, Lovelady, Texas;
			(986)Staff Sergeant
			 Richard S. Eaton, Jr., Guilford, Connecticut;
			(987)Specialist
			 Blain M. Ebert, Washtucna, Washington;
			(988)Corporal
			 Christopher S. Ebert, Mooresboro, North Carolina;
			(989)Lance Corporal
			 Thomas P. Echols, Shepherdsville, Kentucky;
			(990)Sergeant Gary
			 A. Andy Eckert, Jr., Sylvania, Ohio;
			(991)Lance Corporal
			 Robert F. Eckfield, Jr., Cleveland, Ohio;
			(992)Private First
			 Class Christopher M. Eckhardt, Phoenix, Arizona;
			(993)Sergeant
			 William C. Eckhart, Rocksprings, Texas;
			(994)First
			 Lieutenant Jonathan W. Edds, White Pigeon, Michigan;
			(995)First
			 Lieutenant William A. Edens, Columbia, Missouri;
			(996)Captain James
			 C. Edge, Virginia Beach, Virginia;
			(997)Specialist
			 Marshall L. Edgerton, Rocky Face, Georgia;
			(998)Sergeant
			 Benjamin C. Edinger, Green Bay, Wisconsin;
			(999)Corporal
			 Phillip C. Edmundson, Wilson, North Carolina;
			(1000)Specialist
			 William L. Edwards, Houston, Texas;
			(1001)Private First
			 Class Chase A. Edwards, Lake Charles, Louisiana;
			(1002)Staff Sergeant
			 Mark O. Edwards, Unicoi, Tennessee;
			(1003)Specialist
			 Michael I. Edwards, Fairbanks, Alaska;
			(1004)Private First
			 Class Shawn C. Edwards, Bensenville, Illinois;
			(1005)Sergeant First
			 Class Amos C. Edwards, Jr., Savannah, Georgia;
			(1006)Sergeant
			 Michael Egan, Pennsauken, New Jersey;
			(1007)Staff Sergeant
			 Kyle A. Eggers, Euless, Texas;
			(1008)Private First
			 Class Jeremy W. Ehle, Richmond, Virginia;
			(1009)Sergeant
			 Robert W. Ehney, Lexington, Kentucky;
			(1010)Specialist
			 Andrew C. Ehrlich, Mesa, Arizona;
			(1011)Private First
			 Class Wyatt D. Eisenhauer, Pinckneyville, Illinois;
			(1012)Sergeant Aaron
			 C. Elandt, Lowell, Michigan;
			(1013)Specialist
			 Farid Elazzouzi, Paterson, New Jersey;
			(1014)Specialist
			 Elias Elias, Glendora, California;
			(1015)Sergeant First
			 Class Adrian M. Elizalde, North Bend, Oregon;
			(1016)Staff Sergeant
			 Michael D. Elledge, Brownsburg, Indiana;
			(1017)Private First
			 Class Kevin J. Ellenburg, Middleburg, Florida;
			(1018)Gunnery
			 Sergeant Terry J. Elliott, Middleton, Tennessee;
			(1019)Staff Sergeant
			 James D. Ellis, Valdosta, Georgia;
			(1020)Sergeant Major
			 Joseph J. Ellis, Ashland, Ohio;
			(1021)Lance Corporal
			 Justin M. Ellsworth, Mount Pleasant, Michigan;
			(1022)Lance Corporal
			 Nathan R. Elrod, Salisbury, North Carolina;
			(1023)Specialist
			 Steven R. Elrod, Hope Mills, North Carolina;
			(1024)Specialist
			 William River Emanuel IV, Stockton, California;
			(1025)Hospitalman
			 Luke Emch, Kent, Ohio;
			(1026)Specialist
			 Matthew J. Emerson, Grandview, Washington;
			(1027)Sergeant Blair
			 W. Emery, Lee, Maine;
			(1028)Specialist Ebe
			 F. Emolo, Greensboro, North Carolina;
			(1029)Lance Corporal
			 Adam Q. Emul, Vancouver, Washington;
			(1030)Sergeant Cory
			 M. Endlich, Massillon, Ohio;
			(1031)Lance Corporal
			 Mark E. Engel, Grand Junction, Colorado;
			(1032)Sergeant
			 Christian P. Engeldrum, Bronx, New York;
			(1033)Chief Warrant
			 Officer (CW4) John W. Engeman, East North Port, New York;
			(1034)Captain Shawn
			 L. English, Westerville, Ohio;
			(1035)Private First
			 Class Andrew T. Engstrom, Slaton, Texas;
			(1036)Sergeant Peter
			 G. Enos, South Dartmouth, Massachusetts;
			(1037)Lance Corporal
			 Nicholas B. Erdy, Williamsburg, Ohio;
			(1038)Lance Corporal
			 Brian A. Escalante, Dodge City, Kansas;
			(1039)Corporal
			 Christopher E. Esckelson, Vassar, Michigan;
			(1040)Lance Corporal
			 Sergio H. Escobar, Pasadena, California;
			(1041)Senior Airman
			 Pedro I. Espaillat, Jr., Columbia, Tennessee;
			(1042)Petty Officer
			 Second Class Allan M. Espiritu, Oxnard, California;
			(1043)Captain
			 Phillip T. Esposito, Suffern, New York;
			(1044)Sergeant Adam
			 W. Estep, Campbell, California;
			(1045)Staff Sergeant
			 James E. Estep, Leesburg, Florida;
			(1046)Staff Sergeant
			 Justin M. Estes, Sims, Arkansas;
			(1047)Corporal
			 Michael A. Estrella, Hemet, California;
			(1048)Private Ruben
			 Estrella-Soto, El Paso, Texas;
			(1049)Lance Corporal
			 Jonathan Edward Etterling, Wheelersburg, Ohio;
			(1050)Captain Kermit
			 O. Evans, Hollandale, Mississippi;
			(1051)Specialist
			 William L. Evans, Hallstead, Pennsylvania;
			(1052)Sergeant
			 Michael S. Evans II, Marrero, Louisiana;
			(1053)Private David
			 Evans, Jr., Buffalo, New York;
			(1054)Staff Sergeant
			 Christopher L. Everett, Huntsville, Texas;
			(1055)Staff Sergeant
			 Jason M. Evey, Stockton, California;
			(1056)Corporal Mark
			 Asher Evnin, Burlington, Vermont;
			(1057)Private First
			 Class Jeremy Ricardo Ewing, Miami, Florida;
			(1058)Sergeant
			 Anthony D. Ewing, Phoenix, Arizona;
			(1059)Sergeant
			 Justin L. Eyerly, Salem, Oregon;
			(1060)Lance Corporal
			 Bradley M. Faircloth, Mobile, Alabama;
			(1061)Private First
			 Class Nathan P. Fairlie, Candor, New York;
			(1062)Private
			 Jonathan I. Falaniko, Pago Pago, American Samoa;
			(1063)Corporal Adam
			 R. Fales, Cullman, Alabama;
			(1064)Private Shawn
			 Patrick Falter, Cortland, New York;
			(1065)Corporal Adam
			 J. Fargo, Ruckersville, Virginia;
			(1066)Staff Sergeant
			 Donald B. Farmer, Zion, Illinois;
			(1067)Private First
			 Class Colby M. Farnan, Weston, Missouri;
			(1068)Specialist
			 Clay P. Farr, Bakersfield, California;
			(1069)Sergeant
			 Andrew K. Farrar, Jr., Weymouth, Massachusetts;
			(1070)Private First
			 Class William A. Farrar, Jr., Redlands, California;
			(1071)Corporal Billy
			 B. Farris, Bapchule, Arizona;
			(1072)Staff Sergeant
			 Jefferey J. Farrow, Birmingham, Alabama;
			(1073)First
			 Lieutenant Michael J. Fasnacht, Mankato, Minnesota;
			(1074)Sergeant Huey
			 P. L. Fassbender, LaPlace, Louisiana;
			(1075)Command
			 Sergeant Major Steven W. Faulkenburg, Huntingburg, Indiana;
			(1076)Sergeant James
			 Daniel Faulkner, Clarksville, Indiana;
			(1077)Private First
			 Class Raymond J. Faulstich, Jr., Leonardtown, Maryland;
			(1078)Captain Brian
			 R. Faunce, Philadelphia, Pennsylvania;
			(1079)Staff Sergeant
			 Jason A. Fegler, Virginia Beach, Virginia;
			(1080)Captain Arthur
			 L. Bo Felder, Lewisville, Arkansas;
			(1081)Specialist
			 Tyanna S. Felder, Bridgeport, Connecticut;
			(1082)Lieutenant
			 Colonel Glade L. Felix, Lake Park, Georgia;
			(1083)Sergeant Robin
			 V. Fell, Shreveport, Louisiana;
			(1084)Second
			 Lieutenant Paul M. Felsberg, West Palm Beach, Florida;
			(1085)Colonel Thomas
			 H. Felts, Sr., Sandston, Virginia;
			(1086)Corporal
			 Llythaniele Fender, Medical Lake, Washington;
			(1087)Private First
			 Class Shelby J. Feniello, Connellsville, Pennsylvania;
			(1088)Sergeant Sean
			 P. Fennerty, Corvallis, Oregon;
			(1089)Sergeant
			 Matthew J. Fenton, Little Ferry, New Jersey;
			(1090)Specialist
			 Dennis J. Ferderer, Jr., New Salem, North Dakota;
			(1091)Specialist
			 Rian C. Ferguson, Taylors, South Carolina;
			(1092)Master
			 Sergeant Richard L. Ferguson, Conway, New Hampshire;
			(1093)Master
			 Sergeant George Andrew Fernandez, El Paso, Texas;
			(1094)Sergeant
			 William V. Fernandez, Reading, Pennsylvania;
			(1095)Private First
			 Class Marius L. Ferrero, Miami, Florida;
			(1096)Sergeant First
			 Class Clint D. Ferrin, Picayune, Mississippi;
			(1097)Major Gregory
			 J. Fester, Grand Rapids, Michigan;
			(1098)Specialist Jon
			 P. Fettig, Dickinson, North Dakota;
			(1099)Corporal Tyler
			 R. Fey, Eden Prairie, Minnesota;
			(1100)Sergeant
			 Damien T. Ficek, Pullman, Washington;
			(1101)Sergeant
			 Nathan R. Field, Lehigh, Iowa;
			(1102)Captain
			 Michael S. Fielder, Holly Springs, North Carolina;
			(1103)Sergeant Eric
			 A. Fifer, Knoxville, Tennessee;
			(1104)Private First
			 Class Gabriel J. Figueroa, Baldwin Park, California;
			(1105)Lance Corporal
			 Luis A. Figueroa, Los Angeles, California;
			(1106)Sergeant
			 Courtney D. Finch, Leavenworth, Kansas;
			(1107)Sergeant
			 Michael W. Finke, Jr., Wadsworth/Huron, Ohio;
			(1108)Lieutenant
			 Colonel Paul J. Finken, Earling, Iowa;
			(1109)Sergeant
			 Jeremy J. Fischer, Lincoln, Nebraska;
			(1110)Sergeant Keith
			 E. Fiscus, Townsend, Delaware;
			(1111)Sergeant David
			 M. Fisher, Watervliet/Green Island, New York;
			(1112)Specialist
			 Dustin C. Fisher, Fort Smith, Arkansas;
			(1113)Sergeant Paul
			 F. Fisher, Cedar Rapids, Iowa;
			(1114)Staff Sergeant
			 Sean P. Fisher, Santee, California;
			(1115)Corporal
			 Donald E. Fisher II, Avon, Massachusetts;
			(1116)Corporal
			 Joseph E. Fite, Round Rock, Texas;
			(1117)Second
			 Lieutenant Almar L. Fitzgerald, Lexington, South Carolina;
			(1118)Lance Corporal
			 Dustin R. Fitzgerald, Huber Heights, Ohio;
			(1119)Sergeant
			 Dennis J. Flanagan, Inverness, Florida;
			(1120)Private First
			 Class Jacob S. Fletcher, Bay Shore, New York;
			(1121)Staff Sergeant
			 Marion Flint, Jr., Baltimore, Maryland;
			(1122)Private First
			 Class John D. Flores, Barrigada, Guam;
			(1123)Lance Corporal
			 Jonathan R. Flores, San Antonio, Texas;
			(1124)Staff Sergeant
			 Omar Flores, Mission, Texas;
			(1125)Private First
			 Class Jose Ricardo Flores-Mejia, Santa Clarita, California;
			(1126)Army
			 Specialist Wilfred Flores-Mejia, Santa Clarita, California;
			(1127)Specialist
			 Camy Florexil, Philadelphia, Pennsylvania;
			(1128)Sergeant
			 Al'Kaila T. Floyd, Grand Rapids, Michigan;
			(1129)Sergeant
			 Clarence L. Floyd, Jr., Manhattan, New York;
			(1130)Chief Warrant
			 Officer Paul J. Flynn, Whitsett, North Carolina;
			(1131)Specialist
			 Thomas Arthur Foley III, Dresden, Tennessee;
			(1132)Staff Sergeant
			 Tommy Ike Folks, Jr., Amarillo, Texas;
			(1133)Sergeant
			 Timothy Folmar, Sonora, Texas;
			(1134)Private First
			 Class Jesus Fonseca, Marietta, Georgia;
			(1135)Private First
			 Class Victor M. Fontanilla, Stockton, California;
			(1136)Gunnery
			 Sergeant Elia P. Fontecchio, Milford, Massachusetts;
			(1137)Staff Sergeant
			 Jarred S. Fontenot, Port Barre, Louisiana;
			(1138)Corporal Aaron
			 M. Forbes, Oak Island, North Carolina;
			(1139)Specialist
			 Jason C. Ford, Bowie, Maryland;
			(1140)Sergeant
			 Joshua Ford, Wayne, Nebraska;
			(1141)Lance Corporal
			 Michael L. Ford, New Bedford, Massachusetts;
			(1142)Specialist
			 Philip C. Ford, Freeport, Texas;
			(1143)Sergeant
			 Richard L. Ford, East Hartford, Connecticut;
			(1144)Captain Travis
			 Allen Ford, Ogallala, Nebraska;
			(1145)Specialist
			 David H. Ford IV, Ironton, Ohio;
			(1146)Sergeant
			 Curtis J. Forshey, Hollidaysburg, Pennsylvania;
			(1147)Chief Warrant
			 Officer Wesley C. Fortenberry, Woodville, Texas;
			(1148)Sergeant
			 Maurice Keith Fortune, Forestville, Maryland;
			(1149)Captain Erick
			 M. Foster, Wexford, Pennsylvania;
			(1150)First Sergeant
			 Bradley C. Fox, Adrian, Michigan;
			(1151)Lance Corporal
			 Travis A. Fox, Cowpens, South Carolina;
			(1152)Sergeant Kraig
			 D. Foyteck, Skokie, Illinois;
			(1153)Private First
			 Class Jason Franco, Corona, California;
			(1154)Sergeant Craig
			 S. Frank, Lincoln Park, Michigan;
			(1155)Specialist
			 Michael Frank, Great Falls, Montana;
			(1156)Lance Corporal
			 Phillip E. Frank, Elk Grove, Illinois;
			(1157)Captain
			 Stephen W. Frank, Lansing, Michigan;
			(1158)Staff Sergeant
			 Bobby C. Franklin, Mineral Bluff, Georgia;
			(1159)Private First
			 Class Michael W. Franklin, Coudersport, Pennsylvania;
			(1160)Specialist
			 Jermaine D. Franklin, Arlington, Texas;
			(1161)Corporal Lucas
			 A. Frantz, Tonganoxie, Kansas;
			(1162)Specialist
			 Matthew C. Frantz, Lafayette, Indiana;
			(1163)Private Robert
			 L. Frantz, San Antonio, Texas;
			(1164)First
			 Lieutenant David M. Fraser, Houston, Texas;
			(1165)Lance Corporal
			 Grant B. Fraser, Anchorage, Alaska;
			(1166)Private First
			 Class Vincent M. Frassetto, Toms River, New Jersey;
			(1167)Sergeant
			 Joshua J. Frazier, Spotsylvania, Virginia;
			(1168)Sergeant
			 Kendall K. Frederick, Randallstown, Maryland;
			(1169)Private
			 Benjamin L. Freeman, Valdosta, Georgia;
			(1170)Staff Sergeant
			 Brian L. Freeman, Caledonia, Mississippi;
			(1171)Captain Brian
			 Scott Freeman, Temecula, California;
			(1172)Sergeant Bryan
			 L. Freeman, Lumberton, New Jersey;
			(1173)Private First
			 Class Walter Freeman, Jr., Lancaster, California;
			(1174)Corporal
			 Carrie L. French, Caldwell, Idaho;
			(1175)Captain Jeremy
			 Fresques, Clarkdale, Arizona;
			(1176)Private First
			 Class Steven Freund, Pleasant Hills, Pennsylvania;
			(1177)Lance Corporal
			 David Keith Fribley, Lee, Florida;
			(1178)Sergeant
			 Armand L. Frickey, Houma, Louisiana;
			(1179)Sergeant David
			 Travis Friedrich, Hammond, New York;
			(1180)Petty Officer
			 First Class Nathan J. Frigo, Kokomo, Indiana;
			(1181)Specialist
			 Luke P. Frist, Brookston, Indiana;
			(1182)First
			 Lieutenant Jacob N. Fritz, Vernon, Nebraska;
			(1183)Specialist
			 Adam D. Froehlich, Pine Hill, New Jersey;
			(1184)Private Kurt
			 R. Frosheiser, Des Moines, Iowa;
			(1185)Staff Sergeant
			 Christopher S. Frost, Waukesha, Wisconsin;
			(1186)Gunnery
			 Sergeant John D. Fry, Lorena, Texas;
			(1187)Private First
			 Class Jason L. Frye, Landisburg, Pennsylvania;
			(1188)Private First
			 Class Nichole M. Frye, Lena, Wisconsin;
			(1189)Private First
			 Class Daniel A. Fuentes, Levittown, New York;
			(1190)Specialist Ray
			 M. Fuhrmann II, Novato, California;
			(1191)Specialist
			 Timothy Fulkerson, Utica, Kentucky;
			(1192)Corporal
			 William B. Fulks, Culloden, West Virginia;
			(1193)Sergeant
			 Alexander H. Fuller, Centerville, Massachusetts;
			(1194)Staff Sergeant
			 Carl Ray Fuller, Covington, Georgia;
			(1195)First
			 Lieutenant Travis J. Fuller, Granville, Massachusetts;
			(1196)Sergeant
			 Alexander J. Funcheon, Bel Aire, Kansas;
			(1197)Lance Corporal
			 Kane M. Funke, Vancouver, Washington;
			(1198)Captain James
			 A. Funkhouser, Katy, Texas;
			(1199)Sergeant
			 Donald D. Furman, Burton, South Carolina;
			(1200)Sergeant
			 Marcus S. Futrell, Macon, Georgia;
			(1201)Sergeant Major
			 Marilyn L. Gabbard, Polk City, Iowa;
			(1202)Sergeant First
			 Class Dan H. Gabrielson, Spooner, Wisconsin;
			(1203)Second
			 Lieutenant Clifford V. CC Gadsden, Red Top, South
			 Carolina;
			(1204)Lance Corporal
			 Jonathan E. Gadsden, Charleston, South Carolina;
			(1205)Sergeant
			 Alexander U. Gagalac, Wahiawa, Hawaii;
			(1206)Staff Sergeant
			 Greg P. Gagarin, Los Angeles, California;
			(1207)Staff Sergeant
			 Joseph A. Gage, Modesto, California;
			(1208)Private First
			 Class Shawn D. Gajdos, Grand Rapids, Michigan;
			(1209)Lance Corporal
			 Patrick J. Gallagher, Jacksonville, Florida;
			(1210)Sergeant Denis
			 J. Gallardo, St. Petersburg, Florida;
			(1211)Corporal Jose
			 A. Galvan, San Antonio, Texas;
			(1212)Corporal Adam
			 Anthony Galvez, Salt Lake City, Utah;
			(1213)Specialist
			 Carter A. Gamble, Jr., Brownstown, Indiana;
			(1214)Staff Sergeant
			 Joseph D. Gamboa, Yigo, Guam;
			(1215)Sergeant
			 Steven C. Ganczewski, Niagara Falls, New York;
			(1216)Sergeant Jerry
			 Lewis Ganey, Jr., Folkston, Georgia;
			(1217)Captain
			 Richard J. Gannon II, Escondido, California;
			(1218)Sergeant Seth
			 K. Garceau, Oelwein, Iowa;
			(1219)Specialist
			 Tomas Garces, Weslaco, Texas;
			(1220)Captain
			 Anthony R. Garcia, Fort Worth, Texas;
			(1221)Corporal J.
			 Adan Garcia, Irving, Texas;
			(1222)Sergeant
			 Javier J. Garcia, Crawfordville, Florida;
			(1223)Corporal
			 Justin R. Garcia, Elmhurst, New York;
			(1224)Chief Warrant
			 Officer (CW2) Ruel M. Garcia, Wahiawa, Hawaii;
			(1225)Specialist
			 Victor A. Garcia, Rialto, California;
			(1226)Private First
			 Class Alberto Garcia, Jr., Bakersfield, California;
			(1227)Specialist
			 Felipe J. Garcia, Villareal Burke, Virginia;
			(1228)Staff Sergeant
			 Juan de Dios Garcia-Arana, Los Angeles, California;
			(1229)Lance Corporal
			 Derek L. Gardner, San Juan Capistrano, California;
			(1230)Specialist
			 James W. Will Gardner, Glasgow, Kentucky;
			(1231)Sergeant
			 Freeman L. Gardner, Jr., Little Rock, Arkansas;
			(1232)Corporal Jose
			 Angel Garibay, Orange, California;
			(1233)Specialist
			 Joseph M. Garmback, Jr., Cleveland, Ohio;
			(1234)Corporal Erik
			 T. Garoutte, Santee, California;
			(1235)Sergeant
			 Mickel D. Garrigus, Elma, Washington;
			(1236)Sergeant
			 Landis W. Garrison, Rapids City, Illinois;
			(1237)Specialist
			 Benjamin J. Garrison, Houston, Texas;
			(1238)Sergeant
			 Justin W. Garvey, Townsend, Massachusetts;
			(1239)Lance Corporal
			 Edward M. Garvin, Malden, Massachusetts;
			(1240)Staff Sergeant
			 Joseph P. Garyantes, Rehoboth, Delaware;
			(1241)Specialist
			 Israel Garza, Lubbock, Texas;
			(1242)First Sergeant
			 Joe Jesus Garza, Robstown, Texas;
			(1243)Private First
			 Class Juan Guadalupe Garza, Jr., Temperance, Michigan;
			(1244)Sergeant Cari
			 Anne Gasiewicz, Depew/Cheektowaga, New York;
			(1245)First
			 Lieutenant Kevin Gaspers, Hastings, Nebraska;
			(1246)Staff Sergeant
			 Sean M. Gaul, Reno, Nevada;
			(1247)Private First
			 Class Anthony Alexander Alex Gaunky, Sparta, Wisconsin;
			(1248)Sergeant Jay
			 R. Gauthreaux, Thibodaux, Louisiana;
			(1249)Private First
			 Class Aaron D. Gautier, Hampton, Virginia;
			(1250)Lance Corporal
			 Dimitrios Gavriel, New York, New York;
			(1251)Private First
			 Class Alva L. Gaylord, Carrollton, Missouri;
			(1252)Specialist Ron
			 Gebur, Delavan, Illinois;
			(1253)Private First
			 Class George R. Geer, Cortez, Colorado;
			(1254)Specialist
			 Wayne M. Geiger, Lone Pine, California;
			(1255)Second
			 Lieutenant Mark C. Gelina, Moberly, Missouri;
			(1256)Sergeant
			 Christopher D. Gelineau, Portland, Maine;
			(1257)Private First
			 Class Aaron M. Genevie, Chambersburg, Pennsylvania;
			(1258)Staff Sergeant
			 Lewis J. Gentry, Detroit, Michigan;
			(1259)Corporal
			 Orville Gerena, Virginia Beach, Virginia;
			(1260)Seaman Genesia
			 Mattril Gresham, Lithonia, Georgia;
			(1261)Specialist
			 Clinton R. Gertson, Houston, Texas;
			(1262)Corporal
			 Albert Pasquale Gettings, New Castle, Pennsylvania;
			(1263)Lance Corporal
			 Cory Ryan Geurin, Santee, California;
			(1264)First
			 Lieutenant David L. Giaimo, Waukegan, Illinois;
			(1265)Corporal Peter
			 J. Giannopoulos, Inverness, Illinois;
			(1266)Private First
			 Class Devon J. Gibbons, Port Orchard, Washington;
			(1267)Specialist
			 Mathew V. Gibbs, Ambrose, Georgia;
			(1268)Specialist
			 Nicholas R. Gibbs, Stokesdale, North Carolina;
			(1269)Sergeant First
			 Class Todd Clayton Gibbs, Lufkin, Texas;
			(1270)Sergeant
			 Brennan C. Gibson, Tualatin, Oregon;
			(1271)Corporal
			 Christopher A. Gibson, Simi Valley, California;
			(1272)Private First
			 Class Derek A. Gibson, Eustis, Florida;
			(1273)Corporal
			 Timothy M. Gibson, Merrimack/Hillsborough, New Hampshire;
			(1274)Second
			 Lieutenant Richard Brian Gienau, Longview, Iowa;
			(1275)First Sergeant
			 Alan Nye Gifford, Tallahassee, Florida;
			(1276)Private
			 Jonathan Lee Gifford, Macon, Illinois;
			(1277)Specialist
			 Micah S. Gifford, Redding, California;
			(1278)Sergeant
			 Carlos J. Gil, Orlando, Florida;
			(1279)Corporal
			 Carlos E. Gilorozco, San Jose, California;
			(1280)Private Kyle
			 C. Gilbert, Brattleboro, Vermont;
			(1281)Sergeant
			 Thomas M. Gilbert, Downers Grove, Illinois;
			(1282)Major Troy L.
			 Gilbert, Litchfield, Park Arizona;
			(1283)Corporal
			 Richard A. Gilbert, Jr., Dayton/Montgomery, Ohio;
			(1284)Sergeant Kevin
			 A. Gilbertson, Cedar Rapids, Iowa;
			(1285)Private Landon
			 S. Giles, Indiana, Pennsylvania;
			(1286)Corporal
			 Steven P. Gill, Round Rock, Texas;
			(1287)Sergeant
			 Charles C. Gillican III, Brunswick, Georgia;
			(1288)Specialist
			 Joseph A. Gilmore, Webster, Florida;
			(1289)Sergeant
			 Terrell W. Gilmore, Baton Rouge, Louisiana;
			(1290)Command
			 Sergeant Major Cornell W. Gilmore I, Baltimore, Maryland;
			(1291)Specialist
			 Richard Gilmore III, Jasper, Alabama;
			(1292)Petty Officer
			 Third Class Ronald A. Ginther, Auburndale, Florida;
			(1293)Sergeant
			 Daniel Gionet, Pelham, New Hampshire;
			(1294)Sergeant
			 Milton A. Gist, Jr., St. Louis, Missouri;
			(1295)Private First
			 Class Nathaniel A. Given, Dickinson, Texas;
			(1296)Private First
			 Class Jesse Alan Givens, Springfield, Missouri;
			(1297)Specialist
			 Steven Ray Givens, Mobile Alabama;
			(1298)Specialist
			 Curtis E. Glawson, Jr., Daleville, Alabama;
			(1299)Specialist
			 Michael T. Gleason, Warren, Pennsylvania;
			(1300)Lance Corporal
			 Marcus S. Glimpse, Huntington Beach, California;
			(1301)Lance Corporal
			 Michael Dennis Glover, Brooklyn, New York;
			(1302)Lance Corporal
			 James M. Gluff, Tunnell Hill, Georgia;
			(1303)Sergeant Lee
			 M. Godbolt, New Orleans, Louisiana;
			(1304)Corporal Todd
			 J. Godwin, Muskingum County, Ohio;
			(1305)Second
			 Lieutenant James Michael Goins, Bonner Springs, Kansas;
			(1306)Sergeant
			 Christopher A. Golby, Johnstown, Pennsylvania;
			(1307)Staff Sergeant
			 Marcus A. Golczynski, Lewisburg, Tennessee;
			(1308)Sergeant David
			 J. Goldberg, Layton, Utah;
			(1309)Lance Corporal
			 Shane Lee Goldman, Orange, Texas;
			(1310)Lance Corporal
			 Cliff Golla, Charlotte, North Carolina;
			(1311)Sergeant Jose
			 Gomez, Corona, New York;
			(1312)Specialist
			 Daniel E. Gomez, Warner Robbins, Georgia;
			(1313)Specialist
			 Zacharaiah J. Gonzalez, Indiana;
			(1314)Staff Sergeant
			 Ramon E. Gonzalez-Cordova, Davie, Florida;
			(1315)Corporal
			 Armando Ariel Gonzalez, Hileah, Florida;
			(1316)Lance Corporal
			 Benjamin R. Gonzalez, Los Angeles, California;
			(1317)Corporal
			 Carlos M. Gonzalez, Middletown, New York;
			(1318)Sergeant
			 Christopher N. Gonzalez, Winslow, Arizona;
			(1319)Corporal Jesus
			 Angel Gonzalez, Indio, California;
			(1320)Corporal Jorge
			 Alonso Gonzalez, Los Angeles, California;
			(1321)Lance Corporal
			 Mario D. Gonzalez, La Puente, California;
			(1322)Private First
			 Class Orlando E. Gonzalez, New Freedom, Pennsylvania;
			(1323)Lance Corporal
			 Victor A. Gonzalez, Watsonville, California;
			(1324)Sergeant Felix
			 G. Gonzalez-Iraheta, Sun Valley, California;
			(1325)Corporal
			 Bernard George Gooden, Mt. Vernon, New York;
			(1326)Sergeant
			 Dakotah L. Gooding, Des Moines, Iowa;
			(1327)Private First
			 Class Gregory R. Goodrich, Bartonville, Illinois;
			(1328)Staff Sergeant
			 Joseph P. Goodrich, Allegheny, Pennsylvania;
			(1329)Staff Sergeant
			 Anthony L. Goodwin, Mount Holly, New Jersey;
			(1330)Sergeant David
			 W. Gordon, Williamsfield, Ohio;
			(1331)Captain Lyle
			 L. Gordon, Midlothian, Texas;
			(1332)Sergeant First
			 Class Richard S. Gottfried, Lake Ozark, Missouri;
			(1333)Staff Sergeant
			 Dustin M. Gould, Longmont, Colorado;
			(1334)Staff Sergeant
			 Gregson G. Gourley, Salt Lake City, Utah;
			(1335)Specialist
			 Richard Allen Goward, Midland, Michigan;
			(1336)Second
			 Lieutenant Jeffrey C. Graham, Elizabethtown, Kentucky;
			(1337)Lance Corporal
			 Lance Tanner Graham, San Antonio, Texas;
			(1338)Private Mark
			 W. Graham, Lafayette, Louisiana;
			(1339)Sergeant Shawn
			 A. Graham, Red Oak, Texas;
			(1340)Sergeant James
			 R. Graham III, Coweta, Oklahoma;
			(1341)Lance Corporal
			 David J. Grames Sanchez, Fort Wayne, Indiana;
			(1342)Corporal Cesar
			 A. Granados, Le Grand, California;
			(1343)Private Brian
			 K. Grant, Dallas, Texas;
			(1344)Lance Corporal
			 Jonathan Walter Grant, Santa Fe, New Mexico;
			(1345)Seaman Sandra
			 S. Grant, Linwood, North Carolina;
			(1346)Corporal
			 Zachary A. Grass, Beach City, Ohio;
			(1347)Captain
			 Jonathan D. Grassbaugh, East Hampstead, New Hampshire;
			(1348)Specialist
			 Cody C. Grater, Spring Hill, Florida;
			(1349)Specialist
			 Joseph A. Graves, Discovery Bay, California;
			(1350)Sergeant Jamie
			 A. Gray, Montpelier, Vermont;
			(1351)Petty Officer
			 Second Class Michael J. Gray, Richmond, Virginia;
			(1352)Sergeant Tommy
			 L. Gray, Roswell, New Mexico;
			(1353)Lance Corporal
			 Torrey L. Gray, Patoka, Illinois;
			(1354)Staff Sergeant
			 Yance T. Gray, Ismay, Montana;
			(1355)Corporal
			 Jeffrey G. Green, Dallas, Texas;
			(1356)Sergeant Ryan
			 P. Green, Woodlands, Texas;
			(1357)Specialist
			 Toccara R. Green, Rosedale, Maryland;
			(1358)Lieutenant
			 Colonel David S. Greene, Raleigh, North Carolina;
			(1359)Private First
			 Class Satieon V. Greenlee, Pendleton, South Carolina;
			(1360)Private First
			 Class Nicholas J. Greer, Monroe, Michigan;
			(1361)Sergeant Allen
			 A. Greka, Alpena, Michigan;
			(1362)Private First
			 Class Devin J. Grella, Medina, Ohio;
			(1363)Staff Sergeant
			 Daniel G. Gresham, Lincoln, Illinois;
			(1364)Lance Corporal
			 Jourdan L. Grez, Harrisonburg, Virginia;
			(1365)Sergeant Louis
			 A. Griese, Sturgeon Bay, Wisconsin;
			(1366)Specialist
			 Kyle A. Griffin, Emerson, New Jersey;
			(1367)Staff Sergeant
			 Darrell R. Griffin, Jr., Alhambra, California;
			(1368)Staff Sergeant
			 Patrick Lee Griffin, Jr., Elgin, South Carolina;
			(1369)Staff Sergeant
			 Donald D. Griffith, Jr., Mechanicsville, Iowa;
			(1370)Private First
			 Class Travis J. Grigg, Inola, Oklahoma;
			(1371)Specialist
			 James T. Grijalva, Burbank, Illinois;
			(1372)Corporal Sean
			 R. Grilley, San Bernardino, California;
			(1373)Corporal Kyle
			 J. Grimes, Northampton, Pennsylvania;
			(1374)Captain Sean
			 Grimes, Southfield, Michigan;
			(1375)Corporal
			 Matthew T. Grimm, Wisconsin Rapids, Wisconsin;
			(1376)Specialist
			 Chad D. Groepper, Kingsley, Iowa;
			(1377)Specialist
			 Kelly B. Grothe, Spokane, Washington;
			(1378)Private First
			 Class Daniel F. Guastaferro, Las Vegas, Nevada;
			(1379)Specialist
			 Sergio Gudino, Pomona, California;
			(1380)Corporal James
			 D. Gudridge, Carthage, New York;
			(1381)Sergeant Jose
			 Guereca, Jr., Stafford/Missouri City, Texas;
			(1382)Private
			 Ernesto R. Guerra, Long Beach, California;
			(1383)Private Joseph
			 R. Guerrera, Dunn, North Carolina;
			(1384)Specialist
			 Marieo Guerrero, Fort Worth, Texas;
			(1385)Lance Corporal
			 Salvador Guerrero, Los Angeles, California;
			(1386)Chief Warrant
			 Officer Hans N. Gukeisen, Lead, South Dakota;
			(1387)Private First
			 Class Zachary R. Gullett, Hillsboro, Ohio;
			(1388)Sergeant
			 Nicholas A. Gummersall, Chubbuck, Idaho;
			(1389)Private First
			 Class Hannah L. Gunterman, Redlands, California;
			(1390)Captain James
			 M. Gurbisz, Eatontown, New Jersey;
			(1391)Private First
			 Class Christian Daniel Gurtner, Ohio City, Ohio;
			(1392)Private First
			 Class Analaura Esparza Gutierrez, Houston, Texas;
			(1393)Lance Corporal Jose Antonio Gutierrez,
			 Guatemala City, Guatemala
			(1394)Lieutenant
			 Colonel Marshall A. Gutierrez, Las Vegas, New Mexico;
			(1395)Sergeant First
			 Class Luis E. Gutierrez-Rosales, Bakersfield, California;
			(1396)Private First
			 Class Robert A. Bobby Guy, Willards, Maryland;
			(1397)Sergeant
			 Shaker T. Guy, Pomona, California;
			(1398)Private First
			 Class Larry I. Guyton, Brenham, Texas;
			(1399)Corporal Chase
			 A. Haag, Portland, Oregon;
			(1400)Private First
			 Class Andrew J. Habsieger, Festus, Missouri;
			(1401)Private First
			 Class Richard W. Hafer, Cross Lanes, West Virginia;
			(1402)Major William
			 G. Hall, Seattle, Washington;
			(1403)Staff Sergeant
			 Joshua R. Hager, Broomfield, Colorado;
			(1404)Sergeant
			 Jonathon C. Haggin, Kingsland, Georgia;
			(1405)Staff Sergeant
			 Guy Stanley Hagy, Jr., Lodi, California;
			(1406)Sergeant First
			 Class Peter J. Hahn, Metairie, Louisiana;
			(1407)Specialist
			 Charles G. Haight, Jacksonville, Alabama;
			(1408)Specialist
			 Kenneth W. Haines, Fulton, New York;
			(1409)Staff Sergeant
			 Christopher M. Hake, Enid, Oklahoma;
			(1410)Lance Corporal
			 Michael J. Halal, Glendale, Arizona;
			(1411)Lance Corporal
			 John Edward Hale, Shreveport, Louisiana;
			(1412)Petty Officer
			 Second Class Curtis R. Hall, Burley, Idaho;
			(1413)Specialist
			 Robert E. Hall, Jr., Pittsburgh, Pennsylvania;
			(1414)Private First
			 Class Deryk L. Hallal, Indianapolis, Indiana;
			(1415)Command
			 Sergeant Major Roger W. Haller, Davidsonville, Maryland;
			(1416)Private Jesse
			 M. Halling, Indianapolis, Indiana;
			(1417)Staff Sergeant
			 Santiago M. Halsel, Bowling Green, Kentucky;
			(1418)Private First
			 Class Andrew Halverson, Grant, Wisconsin;
			(1419)Chief Warrant
			 Officer (CW4) Erik Anders Halvorsen, Bennington, Vermont;
			(1420)Captain Jason
			 R. Hamill, New Haven, Connecticut;
			(1421)Staff Sergeant
			 Christopher N. Hamlin, London, Kentucky;
			(1422)Private First
			 Class Jonathan V. Hamm, Baltimore, Maryland;
			(1423)Corporal
			 Nathaniel T. Hammond, Tulsa, Oklahoma;
			(1424)Captain
			 Kimberly N. Hampton, Easley, South Carolina;
			(1425)Sergeant
			 Michael S. Hancock, Yreka, California;
			(1426)Lance Corporal
			 Michael Wayne Hanks, Gregory, Michigan;
			(1427)Private First
			 Class Fernando B. Hannon, Wildomar, California;
			(1428)Staff Sergeant
			 Jeffrey J. Hansen, Cairo, Nebraska;
			(1429)Sergeant
			 Warren S. Hansen, Clintonville, Wisconsin;
			(1430)Private First
			 Class Jason Hanson, Forks, Washington;
			(1431)Sergeant
			 Joshua R. Hanson, St. Paul, Minnesota;
			(1432)Private First
			 Class Timothy R. Hanson, Kenosha, Wisconsin;
			(1433)Lance Corporal
			 Charles A. Hanson, Jr., Panacea, Florida;
			(1434)Sergeant
			 Michael C. Hardegree, Villa Rice, Georgia;
			(1435)Corporal
			 Brandon M. Hardy, Cochranville, Pennsylvania;
			(1436)Specialist
			 Richard Allen Hardy, Bolivar/Newcomerstown, Ohio;
			(1437)Chief Petty
			 Officer Nathan H. Hardy, Durham, Nw Hampshire;
			(1438)Sergeant Jason
			 R. Harkins, Clarkesville, Georgia;
			(1439)Sergeant James
			 William Harlan, Owensboro, Kentucky;
			(1440)Staff Sergeant
			 Darren Harmon, Newark, Delaware;
			(1441)Corporal
			 Joshua S. Harmon, Mentor, Ohio;
			(1442)Sergeant
			 Atanasio Haro Marin, Jr., Baldwin Park, California;
			(1443)Sergeant
			 Bradley J. Harper, Dresden, Ohio;
			(1444)Staff Sergeant
			 Marlon B. Harper, Baltimore, Maryland;
			(1445)Staff Sergeant
			 Gary R. Harper, Jr., Virden, Illinois;
			(1446)Staff Sergeant
			 William M. Harrell, Placentia, California;
			(1447)Private First
			 Class James J. Harrelson, Dadeville, Alabama;
			(1448)Sergeant
			 Foster L. Harrington, Fort Worth, Texas;
			(1449)Private First
			 Class Adam J. Harris, Abilene, Texas;
			(1450)Sergeant Blake
			 M. Harris, Hampton, Georgia;
			(1451)Sergeant Blake
			 Harris, Pueblo, Colorado;
			(1452)Specialist
			 Dustin J. Harris, Bangor, Maine;
			(1453)Captain
			 Jennifer J. Harris, Swampscott, Massachusetts;
			(1454)First
			 Lieutenant Noah Harris, Ellijay, Georgia;
			(1455)Lance Corporal
			 Shane P. Harris, Las Vegas, New Mexico;
			(1456)Private First
			 Class Torry D. Harris, Chicago, Illinois;
			(1457)Sergeant
			 Kenneth W. Harris, Jr., Charlotte, Tennessee;
			(1458)Private First
			 Class Leroy Harris-Kelly, Azusa, California;
			(1459)Private First
			 Class George Daniel Harrison, Knoxville, Tennessee;
			(1460)Private First
			 Class John D. Hart, Bedford, Massachusetts;
			(1461)Sergeant David
			 J. Hart, Lake View Terrace, California;
			(1462)Sergeant
			 Nathaniel Hart, Jr., Valdosta, Georgia;
			(1463)Private First
			 Class Nicholas S. Hartge, Rome City, Indiana;
			(1464)Specialist
			 Adam J. Harting, Portage, Indiana;
			(1465)Captain Ralph
			 J. Jay Harting III, Union Lake, Michigan;
			(1466)Specialist
			 Jared D. Hartley, Newkirk, Oklahoma;
			(1467)Sergeant First
			 Class David A. Hartman Akron, Tuscola County, Michigan;
			(1468)Sergeant
			 Jennifer M. Hartman, New Ringgold, Pennsylvania;
			(1469)Sergeant
			 Jonathan N. Hartman, Jacksonvile, Florida;
			(1470)Staff Sergeant
			 John L. Hartman Jr., Tampa, Florida;
			(1471)Chief Warrant
			 Officer (CW3) Michael L. Hartwick, Orrick, Missouri;
			(1472)Private First
			 Class Travis F. Haslip, Ooltewah, Tennessee;
			(1473)Sergeant
			 Donald J. Hasse, Wichita Falls, Texas;
			(1474)Staff Sergeant
			 Stephen C. Hattamer, Gwinn, Michigan;
			(1475)Staff Sergeant
			 Ryan E. Haupt, Phoenix, Arizona;
			(1476)Private First
			 Class Sheldon R. Hawk, Eagle Grand Forks, North Dakota;
			(1477)Sergeant Gene
			 A. Hawkins, Orlando, Florida;
			(1478)Staff Sergeant
			 Omer T. Hawkins II, Cherry Fork, Ohio;
			(1479)Staff Sergeant
			 Asbury F. Hawn II, Lebanon, Tennessee;
			(1480)Chief Warrant
			 Officer Dennis P. Hay, Valdosta, Georgia;
			(1481)Specialist
			 Erik W. Hayes, Cascade, Maryland;
			(1482)Sergeant First
			 Class James F. Hayes, Barstow, California;
			(1483)Private First
			 Class Michael Ray Hayes, Morgantown, Kentucky;
			(1484)Specialist
			 William S. Hayes III, St. Tammany, Louisiana;
			(1485)Sergeant First
			 Class Schuyler B. Haynes, New York, New York;
			(1486)Sergeant
			 Timothy L. Hayslett, Newville, Pennsylvania;
			(1487)Chief Warrant
			 Officer (CW2) Brian D. Hazelgrove, Fort Rucker, Alabama;
			(1488)Civilian
			 Barbara Heald, Stamford, Connecticut;
			(1489)Sergeant David
			 M. Heath, LaPorte, Indiana;
			(1490)Specialist
			 Justin W. Hebert, Arlington, Washington;
			(1491)Private First
			 Class Anthony D. Hebert, Lake City, Minnesota;
			(1492)Major William
			 F. Hecker III, St. Louis, Missouri;
			(1493)Sergeant
			 Christopher T. Heflin, Paducah, Kentucky;
			(1494)Private First
			 Class Damian L. Heidelberg, Batesville, Mississippi;
			(1495)First
			 Liutenent Keith N. Heidtman, Connecticut, Norwich;
			(1496)Private First
			 Class Raheen Tyson Heighter, Bay Shore, New York;
			(1497)Specialist
			 Jeremy M. Heines, New Orleans, Louisiana;
			(1498)Private First
			 Class Charles T. Heinlein, Hemlock, Michigan;
			(1499)Lance Corporal
			 Erik R. Heldt, Hermann, Missouri;
			(1500)Staff Sergeant
			 Brian R. Hellerman, Freeport, Minnesota;
			(1501)Sergeant Paul
			 M. Heltzel, Baton Rouge, Louisiana;
			(1502)Staff Sergeant
			 Terry Wayne Hemingway, Willingboro, New Jersey;
			(1503)Corporal
			 Matthew C. Henderson, Lincoln, Nebraska;
			(1504)Chief Warrant
			 Officer Miles P. Henderson, Amarillo, Texas;
			(1505)First
			 Lieutenant Robert L. Henderson II, Alvaton, Kentucky;
			(1506)Staff Sergeant
			 Kenneth W. Hendrickson, Bismarck, North Dakota;
			(1507)Specialist
			 Robert T. Hendrickson, Broken Bow, Oklahoma;
			(1508)Staff Sergeant
			 Jason R. Hendrix, Freedom, California;
			(1509)Sergeant First
			 Class Richard J. Henkes II, Portland, Oregon;
			(1510)Specialist
			 Melvin L. Henley, Jr., Jackson, Mississippi;
			(1511)Sergeant Jack
			 Taft Hennessy, Naperville, Illinois;
			(1512)Private First
			 Class Chassan S. Henry, West Palm Beach, Florida;
			(1513)Specialist
			 Joshua J. Henry, Avonmore, Pennsylvania;
			(1514)Private First
			 Class Raymond L. Henry, Anaheim, California;
			(1515)Corporal Lorne
			 E. Henry, Jr., Niagara Falls, New York;
			(1516)Corporal Shawn
			 D. Hensel, Longansport, Indiana;
			(1517)Private First
			 Class Clayton Welch Henson, Stanton, Texas;
			(1518)Specialist
			 Jeffrey S. Henthorn, Choctaw, Oklahoma;
			(1519)Corporal
			 Joseph J. Heredia, Santa Maria, California;
			(1520)Specialist
			 Marisol Heredia, El Monte, California;
			(1521)Sergeant First
			 Class David A. Heringes, Tampa, Florida;
			(1522)Staff Sergeant
			 Bryant A. Herlem, Copperas Cove, Texas;
			(1523)Specialist
			 Michael L. Hermanson, Fargo, North Dakota;
			(1524)Sergeant
			 Armando Hernandez, Hesperia, California;
			(1525)Sergeant Frank
			 B. Hernandez, Phoenix, Arizona;
			(1526)Staff Sergeant
			 Robert Hernandez, Silver Spring, Maryland;
			(1527)Lance Corporal
			 Tony L. Hernandez, Canyon Lake, Texas;
			(1528)Sergeant Eric
			 J. Hernandez, Waldwick, New Jersey;
			(1529)Specialist
			 Jason J. Hernandez, Stretsboro, Ohio;
			(1530)Sergeant
			 Irving Hernandez, Jr., New York, New York;
			(1531)Corporal
			 Joseph F. Herndon II, Derby, Kansas;
			(1532)Specialist
			 Adam G. Herold, Omaha, Nebraska;
			(1533)Sergeant First
			 Class Richard J. Herrema, Hudsonville, Michigan;
			(1534)Sergeant David
			 L. Herrera, Oceanside, California;
			(1535)Lance Corporal
			 Evenor C. Herrera, Gypsum, Colorado;
			(1536)Private First
			 Class Edward J. Herrgott, Shakopee, Minnesota;
			(1537)Specialist
			 Patrick W. Herried, Sioux Falls, South Dakota;
			(1538)Sergeant Jacob
			 R. Herring, Kirkland, Washington;
			(1539)Lance Corporal
			 Eric W. Herzberg, Severna Park, Maryland;
			(1540)Specialist
			 Jordan W. Hess, Marysville, Washington;
			(1541)Sergeant
			 Kenneth D. Hess, Asheville, North Carolina;
			(1542)Private First
			 Class Charles B. Hester, Cataldo, Idaho;
			(1543)Private First
			 Class Thomas J. Hewett, Temple, Texas;
			(1544)Corporal Cory
			 Michael Hewitt, Stewart, Tennessee;
			(1545)Sergeant First
			 Class Gregory B. Hicks, Duff, Tennessee;
			(1546)Sergeant Glenn
			 D. Hicks, Jr., College Station, Texas;
			(1547)Lance Corporal
			 Jon T. Hicks, Jr., Atco, New Jersey;
			(1548)Staff Sergeant
			 Kristopher A. Higdon, Odessa, Texas;
			(1549)Lance Corporal
			 James W. Higgins, Frederick, Maryland;
			(1550)Sergeant
			 Andrews J. Higgins, Hayward, California;
			(1551)Specialist
			 Thomas L. Hilbert, Venus, Texas;
			(1552)Lance Corporal
			 Chad R. Hildebrandt, Springer, New Mexico;
			(1553)Specialist
			 Seth A. Hildreth, Myrtle Beach, South Carolina;
			(1554)Specialist
			 Christopher K. Hill, Ventura, California;
			(1555)Private First
			 Class Ryan J. Hill, Keizer, Oregon;
			(1556)Private First
			 Class Tarryl B. Hill, Shelby Township, Michigan;
			(1557)Captain
			 Raymond D. Hill II, Turlock, California;
			(1558)Lance Corporal
			 Eric Hillenburg, Indianapolis, Indiana;
			(1559)Specialist
			 Stephen D. Dusty Hiller, Opelika, Alabama;
			(1560)Private First
			 Class Cory F. Hiltz, La Verne, California;
			(1561)Lance Corporal
			 Joshua M. Hines, Olney, Illinois;
			(1562)Sergeant
			 Keicia M. Hines, Citrus Heights, California;
			(1563)Private First
			 Class Timothy J. Hines, Jr., Fairfield, Ohio;
			(1564)Specialist
			 Dominic Joseph Hinton, Jacksonville, Texas;
			(1565)Captain Kelly
			 C. Hinz, Woodbury, Minnesota;
			(1566)Lance Corporal
			 James Daniel Hirlston, Murfreesboro, Tennessee;
			(1567)Private First
			 Class Melissa J. Hobart, Ladson, South Carolina;
			(1568)Sergeant
			 Jeremy M. Hodge, Ridgeway, Ohio;
			(1569)Lance Corporal
			 Erick J. Hodges, Bay Point, California;
			(1570)Sergeant
			 Michael Paul Hodshire, North Adams, Michigan;
			(1571)Sergeant
			 Nicolas Michael Hodson, Smithville, Missouri;
			(1572)First
			 Lieutenant Nainoa K. Hoe, Hawaii;
			(1573)Corporal
			 Benjamin D. Hoeffner, Wheat Ridge, Colorado;
			(1574)Sergeant First
			 Class James T. Hoffman, Whitesburg, Kentucky;
			(1575)Sergeant
			 Justin F. Hoffman, Delaware, Ohio;
			(1576)Captain
			 Roselle M. Hoffmaster, Cleveland, Ohio;
			(1577)Private First
			 Class Brian Lee Holden, Claremont, North Carolina;
			(1578)Staff Sergeant
			 Theodore S. Sam Holder II, Littleton, Colorado;
			(1579)Specialist
			 Manuel J. Holguin, Woodlake, California;
			(1580)Specialist
			 Eric M. Holke, Crestline, California;
			(1581)Specialist
			 Christopher J. Holland, Brunswick, Georgia;
			(1582)Lieutenant
			 Colonel Daniel E. Holland, San Antonio, Texas;
			(1583)Civilian Fern
			 L. Holland, Miami, Oklahoma;
			(1584)Staff Sergeant
			 Robert Lee Hollar, Jr., Griffin, Georgia;
			(1585)Lance Corporal
			 Luke B. Holler, Bulverde, Texas;
			(1586)Specialist
			 Matthew J. Holley, San Diego, California;
			(1587)Staff Sergeant
			 Aaron N. Holleyman, Glasgow, Montana;
			(1588)Specialist
			 Jaron D. Holliday, Tulsa, Oklahoma;
			(1589)Staff Sergeant
			 Courtney Hollingsworth, Yonkers, New York;
			(1590)Staff Sergeant
			 Lincoln Daniel Hollinsaid, Malden, Illinois;
			(1591)Specialist
			 Josiah W. Hollopeter, San Diego, California;
			(1592)Lance Corporal
			 Matthew W. Holloway, Fulton, Texas;
			(1593)Lance Corporal
			 John M. Holmason, Surprise, Arizona;
			(1594)Specialist
			 James J. Holmes, East Grand Forks, Minnesota;
			(1595)Lance Corporal
			 Jeffery Scott Holmes, White River Junction, Vermont;
			(1596)Sergeant
			 Jeremiah J. Holmes, North Berwick, Maine;
			(1597)Corporal Terry
			 Holmes Ordóñez, Hollywood, Florida;
			(1598)Airman First
			 Class Antoine J. Holt, Kennesaw, Georgia;
			(1599)Corporal Paul
			 C. Holter III, Corpus Christi, Texas;
			(1600)Sergeant James
			 J. Holtom, Rexburg, Idaho;
			(1601)Lance Corporal
			 Raymond J. Holzhauer, Dwight, Illinois;
			(1602)Specialist
			 Michael A. Hook, Altoona, Pennsylvania;
			(1603)Private First
			 Class Levi K. Hoover, Midland, Michigan;
			(1604)Lance Corporal
			 Brian C. Hopper, Wynne, Arkansas;
			(1605)Private First
			 Class Sean Horn, Irvine, California;
			(1606)Master
			 Sergeant Kelly L. Hornbeck, Fort Worth, Texas;
			(1607)Sergeant Manny
			 Hornedo, Brooklyn, New York;
			(1608)Sergeant Bruce
			 E. Horner, Newport News, Virginia;
			(1609)Master
			 Sergeant Robert M. Horrigan, Austin, Texas;
			(1610)Staff Sergeant
			 Jeremy R. Horton, Erie, Pennsylvania;
			(1611)Specialist
			 Christopher L. Hoskins, Danielson, Connecticut;
			(1612)Lance Corporal
			 David B. Houck, Winston-Salem, North Carolina;
			(1613)Captain Andrew
			 R. Houghton, Houston, Texas;
			(1614)Sergeant
			 Jessica M. Housby, Rock Island, Illinois;
			(1615)Petty Officer
			 Third Class John Daniel House, Ventura, California;
			(1616)Sergeant Joel
			 A. House, Lee, Maine;
			(1617)Sergeant
			 Thomas E. Houser, Council Bluffs, Iowa;
			(1618)Staff Sergeant
			 John R. Howard, Covington, Virginia;
			(1619)Staff Sergeant
			 Curtis T. Howard II, Ann Arbor, Michigan;
			(1620)Corporal
			 Walter B. Howard II, Rochester, Michigan;
			(1621)Sergeant
			 William R. Howdeshell, Norfolk, Virginia;
			(1622)Sergeant First
			 Class Casey E. Howe, Philadelphia, New York;
			(1623)Specialist
			 Darren D. Howe, Beatrice, Nebraska;
			(1624)Private First
			 Class George J. Howell, Salinas, California;
			(1625)Specialist
			 Alun R. Howells, Parlin, Colorado;
			(1626)Lance Corporal
			 Blake H. Howey, Glendora, California;
			(1627)Lance Corporal
			 Gregory C. Howman, Charlotte, North Carolina;
			(1628)Private First
			 Class Bert Edward Hoyer, Ellsworth, Wisconsin;
			(1629)Specialist
			 Robert W. Hoyt, Ashford, Connecticut;
			(1630)Specialist Hai
			 Ming Hsia, New York, New York;
			(1631)Lance Corporal
			 Jared P. Hubbard, Clovis, California;
			(1632)Lance Corporal
			 Tavon L. Hubbard, Reston, Virginia;
			(1633)Corporal
			 Nathan C. Hubbard, Clovis, California;
			(1634)Specialist
			 Corey A. Hubbell, Urbana, Illinois;
			(1635)Staff Sergeant
			 Darren P. Hubbell, Tifton, Georgia;
			(1636)Private Aaron
			 M. Hudson, Highland Village, Texas;
			(1637)Private First
			 Class Christopher E. Hudson, Carmel, Indiana;
			(1638)Staff Sergeant
			 Sean P. Huey, Fredericktown, Pennsylvania;
			(1639)First
			 Lieutenant Ashley L. Henderson, Huff Belle Mead, New Jersey;
			(1640)Private First
			 Class Sam W. Huff, Tucson, Arizona;
			(1641)Corporal Jason
			 Huffman, Conover, North Carolina;
			(1642)First
			 Lieutenant Doyle M. Hufstedler, Abilene, Texas;
			(1643)Staff Sergeant
			 Jamie L. Huggins, Hume, Missouri;
			(1644)Sergeant
			 Jonathan A. Hughes, Lebanon, Kentucky;
			(1645)Specialist
			 Rachael L. Hugo, Madison, Wisconsin;
			(1646)Lance Corporal
			 David A. Huhn, Portland, Michigan;
			(1647)Sergeant Eric
			 R. Hull, Uniontown, Pennsylvania;
			(1648)Petty Officer
			 First Class Thomas C. Hull, Princeton, Illinois;
			(1649)Sergeant
			 Michael R. Hullender, Little Falls, New Jersey;
			(1650)Specialist
			 Joshua U. Humble, Appleton, Maine;
			(1651)Corporal
			 Barton R. Humlhanz, Hellertown, Pennsylvania;
			(1652)Private First
			 Class Isaiah R. Hunt, Green Bay, Wisconsin;
			(1653)Sergeant
			 Joseph Daniel Hunt, Sweetwater, Tennessee;
			(1654)Lance Corporal
			 Justin T. Hunt, Riverside, California;
			(1655)Master
			 Sergeant Kenneth E. Hunt, Jr., Tucson, Arizona;
			(1656)Specialist
			 Simeon Hunte, Essex, New Jersey;
			(1657)Sergeant
			 Matthew D. Hunter, Valley Grove, West Virginia;
			(1658)First
			 Lieutenant Joshua C. Hurley, Virginia;
			(1659)Lance Corporal
			 Seth Huston, Perryton, Texas;
			(1660)Lance Corporal
			 James B. Huston, Jr., Umatilla, Oregon;
			(1661)Private Nolen
			 Ryan Hutchings, Boiling Springs, South Carolina;
			(1662)Private First
			 Class Ray J. Hutchinson, League City, Texas;
			(1663)Private First
			 Class Gregory Paul Huxley, Jr., Forestport, New York;
			(1664)Specialist
			 Nicholas R. Idalski, Crown Point, Indiana;
			(1665)Sergeant
			 Michael J. Idanan, Chula Vista, California;
			(1666)Staff Sergeant
			 Thor H. Ingraham, Murrysville, Pennsylvania;
			(1667)Captain Rowdy
			 J. Inman, Panorama Village, Texas;
			(1668)Staff Sergeant
			 Henry E. Irizarry, Bronx, New York;
			(1669)Sergeant
			 Benjamin W. Isenberg, Sheridan, Oregon;
			(1670)Staff Sergeant
			 Daniel Isshak, Alta Loma, California;
			(1671)Specialist
			 Craig S. Ivory, Port Matilda, Pennsylvania;
			(1672)Staff Sergeant
			 Kendall H. Ivy II, Crawford, Ohio;
			(1673)First
			 Lieutenant Edward D. Iwan, Albion, Nebraska;
			(1674)Private First
			 Class Kenneth J. Iwasinski, West Springfield, Massachusetts;
			(1675)Specialist
			 Derence W. Jack, Saipan, Northern Mariana Islands;
			(1676)Lieutenant
			 Commander Edward E. Jack, Detroit, Michigan;
			(1677)Chief Warrant
			 Officer (CW2) Kyle E. Jackson, Sarasota, Florida;
			(1678)Private First
			 Class Leslie D. Jackson, Richmond, Virginia;
			(1679)Specialist
			 Marlon P. Jackson, Jersey City, New Jersey;
			(1680)Specialist
			 Dustin C. Jackson, Arlington, Texas;
			(1681)Staff Sergeant
			 William Samuel Jackson II, Saginaw, Michigan;
			(1682)Lance Corporal
			 Jeriad P. Jacobs, Clayton, North Carolina;
			(1683)Specialist
			 Morgen N. Jacobs, Santa Cruz, California;
			(1684)Captain
			 William W. Jacobsen, Jr., Charlotte, North Carolina;
			(1685)Airman First
			 Class Elizabeth Nicole Jacobson, Riviera Beach, Florida;
			(1686)Petty Officer
			 Second Class Jamie Jaenke, Bay City, Wisconsin;
			(1687)Lance Corporal
			 Saeed Jafarkhani-Torshizi, Jr., Fort Worth, Texas;
			(1688)First Sergeant
			 Aaron Jagger, Hillsdale, Michigan;
			(1689)Corporal Jesse
			 Jaime, Henderson, Nevada;
			(1690)Private First
			 Class Alfred H. Jairala, Hialeah, Florida;
			(1691)Sergeant
			 Grzegorz Jakoniuk, Schiller Park, Illinois;
			(1692)Chief Warrant
			 Officer (CW2) Scott Jamar, Granbury, Texas;
			(1693)Corporal Evan
			 Tyler James, Hancock, Illinois;
			(1694)Sergeant
			 Lindsey T. James, Urbana, Missouri;
			(1695)Second
			 Lieutenant Luke S. James, Oklahoma;
			(1696)Lance Corporal
			 Richard Z. James, Seaford, Delaware;
			(1697)Corporal
			 William C. James, Huntington Beach, California;
			(1698)Lieutenant
			 Colonel Leon G. James II, Sackets Harbor, New York;
			(1699)Staff Sergeant
			 Tricia L. Jameson, Omaha, Nebraska;
			(1700)Captain
			 Benjamin D. Jansky, Oshkosh, Wisconsin;
			(1701)Specialist
			 Justin R. Jarrett, Jonesboro, Georgia;
			(1702)Corporal
			 Michael J. Jaurigue, Texas City, Texas;
			(1703)Private First
			 Class Allen B. Jaynes, Henderson, Texas;
			(1704)Sergeant
			 Moises Jazmine, Providence, Rhode Island;
			(1705)Sergeant
			 Brahim J. Jeffcoat, Philadelphia, Pennsylvania;
			(1706)Petty Officer
			 First Class Victor W. Jeffries, Honolulu, Hawaii;
			(1707)Sergeant
			 Edmund J. Jeffers, Daleville, Alabama;
			(1708)Specialist
			 William Andrew Jeffries, Evansville, Indiana;
			(1709)Staff Sergeant
			 Gary W. Jeffries, Roscoe, Texas;
			(1710)Staff Sergeant
			 Kenneth A. Jenkins, Fouke, Arkansas;
			(1711)Petty Officer
			 Second Class Robert B. Jenkins, Stuart, Florida;
			(1712)Sergeant Troy
			 David Jenkins, Ridgecrest, California;
			(1713)Private First
			 Class Rush M. Jenkins, Clarksville, Tennessee;
			(1714)Specialist
			 Darius T. Jennings, Cordova, South Carolina;
			(1715)Captain Drew
			 N. Jensen, Clackamas, Oregon;
			(1716)Private First
			 Class Ryan M. Jerabek, Oneida, Wisconsin;
			(1717)Master
			 Sergeant Ivica Jerak, Houston, Texas;
			(1718)Staff Sergeant
			 Kevin P. Jessen, Paragould, Arkansas;
			(1719)Specialist
			 Steven R. Jewell, Bridgeton, North Carolina;
			(1720)Sergeant Linda
			 C. Jimenez, Brooklyn, New York;
			(1721)First
			 Lieutenant Oscar Jimenez, San Diego, California;
			(1722)Corporal
			 Romulo J. Jimenez II, Miami, Florida;
			(1723)Sergeant
			 Andrew R. Jodon, Karthaus, Pennsylvania;
			(1724)Private Adam
			 R. A.J. Johnson, Clayton, Ohio;
			(1725)Major Alan R.
			 Johnson, Yakima, Washington;
			(1726)Captain
			 Christopher B. Johnson, Excelsior Springs, Missouri;
			(1727)Sergeant David
			 W. Johnson, Portland, Oregon;
			(1728)Corporal
			 Jeremiah Johnson, Vancouver, Washington;
			(1729)Specialist
			 John P. Johnson, Houston, Texas;
			(1730)Sergeant
			 Joshua Allen Johnson, Richford, Vermont;
			(1731)Specialist
			 Justin W. Johnson, Rome, Georgia;
			(1732)Private Lavena
			 L. Johnson, Florissant, Missouri;
			(1733)Sergeant Leon
			 M. Johnson, Jacksonville, Florida;
			(1734)Private First
			 Class Markus J. Johnson, Springfield, Massachusetts;
			(1735)Specialist
			 Maurice J. Johnson, Levittown, Pennsylvania;
			(1736)Specialist
			 Nathaniel H. Johnson, Augusta, Georgia;
			(1737)Staff Sergeant
			 Paul J. Johnson, Calumet, Michigan;
			(1738)Lance Corporal
			 Philip A. Johnson, Hartford, Connecticut;
			(1739)Private First
			 Class Rayshawn S. Johnson, Brooklyn, New York;
			(1740)Staff Sergeant
			 Robert S. Johnson, Castro Valley, California;
			(1741)Specialist
			 Robert T. Johnson, Erwin, North Carolina;
			(1742)Lance Corporal
			 Stephen F. Johnson, Marietta, Georgia;
			(1743)Corporal
			 Stephen P. Johnson, Covina, California;
			(1744)Corporal Ty J.
			 Johnson, Elk Grove, California;
			(1745)Sergeant First
			 Class Randy L. Johnson, Washington, District of Columbia;
			(1746)Specialist
			 Rodney J. Johnson, Houston, Texas;
			(1747)Chief Warrant
			 Officer Christopher C. Johnson, Michigan;
			(1748)Sergeant
			 Courtney T. Johnson, Garner, North Carolina;
			(1749)Private
			 William C. Johnson, Oxford, North Carolina;
			(1750)Corporal Carl
			 W. Johnson II, Philadelphia, Pennsylvania;
			(1751)Private First
			 Class Howard Johnson II, Mobile, Alabama;
			(1752)Hospital
			 Corpsman Third Class Michael Vann Johnson, Jr., Little Rock, Arkansas;
			(1753)Chief Warrant
			 Officer Philip A. Johnson, Jr., Mobile, Alabama;
			(1754)Sergeant Gary
			 S. Johnston, Windthorst, Texas;
			(1755)Staff Sergeant
			 Jude R. Jonaus, Miami, Florida;
			(1756)Sergeant
			 Anthony G. Jones, Greenville, South Carolina;
			(1757)Sergeant First
			 Class Charles Jason Jones, Lawrenceburg, Kentucky;
			(1758)Chief Warrant
			 Officer Charles S. Jones, Lawtey, Florida;
			(1759)Lance Corporal
			 Derek W. Jones, Salem, Oregon;
			(1760)Private Devon
			 Demilo Jones, San Diego, California;
			(1761)Captain Gussie
			 M. Jones, Shreveport, Louisiana;
			(1762)Corporal
			 Jeremy Jones, Millard, Nebraska;
			(1763)Corporal
			 Joshua D. Jones, Pomeroy, Ohio;
			(1764)Corporal Kevin
			 M. Jones, Washington, North Carolina;
			(1765)Sergeant
			 Rickey E. Jones, Kokomo, Indiana;
			(1766)Specialist
			 Robert L. Jones, Milwaukee, Oregon;
			(1767)Specialist
			 Rodney A. Jones, Philadelphia, Pennsylvania;
			(1768)First
			 Lieutenant Ryan P. Jones, Westminster, Massachusetts;
			(1769)Private First
			 Class Roy L. Jones III, Houston, Texas;
			(1770)Staff Sergeant
			 Raymond Edison Jones, Jr., Gainesville, Florida;
			(1771)Staff Sergeant
			 David R. Jones, Sr., Augusta, Georgia;
			(1772)Lieutenant
			 Kylan A. Jones-Huffman, Aptos, California;
			(1773)Sergeant Ryan
			 D. Jopek, Merrill, Wisconsin;
			(1774)Petty Officer
			 Second Class Brian K. Joplin, Hugo, Oklahoma;
			(1775)Corporal
			 Alexander Jordan, Miami, Florida;
			(1776)Sergeant Jason
			 D. Jordan, Elba, Alabama;
			(1777)Petty Officer
			 First Class Michael Anthony Jordan, Augusta, Georgia;
			(1778)Staff Sergeant
			 Phillip Andrew Jordan, Brazoria, Texas;
			(1779)Sergeant Curt
			 E. Jordan, Jr., Green Acres, Washington;
			(1780)Private First
			 Class Ron J. Joshua, Jr., Austin, Texas;
			(1781)Corporal
			 Forest Joseph Jostes, Albion, Illinois;
			(1782)Staff Sergeant
			 David D. Julian, Evanston, Wyoming;
			(1783)Private First
			 Class Dillon M. Jutras, Fairfax Station, Virginia;
			(1784)Sergeant First
			 Class Matthew R. Kading, Madison, Wisconsin;
			(1785)Staff Sergeant
			 Henry K. Kahalewai, Hilo, Hawaii;
			(1786)Lance Corporal
			 Adam Wade Kaiser, Naperville, Illinois;
			(1787)Private First
			 Class Anthony A. Kaiser, Narrowsburg, New York;
			(1788)Sergeant
			 Anthony N. Kalladeen, Purchase, New York;
			(1789)Specialist
			 Vincent G. Kamka, Everett, Washington;
			(1790)Specialist
			 Alain L. Kamolvathin, Blairstown, New Jersey;
			(1791)Staff Sergeant
			 Joseph M. Kane, Darby, Pennsylvania;
			(1792)Sergeant Brian
			 C. Karim, Talcott, West Virginia;
			(1793)Specialist
			 Spencer Timothy Karol, Woodruff, Arizona;
			(1794)Staff Sergeant
			 Edward Karolasz, Powder Springs, New Jersey;
			(1795)Sergeant First
			 Class Paul D. Karpowich, Bridgeport, Pennsylvania;
			(1796)Specialist
			 Michael G. Karr, Jr., San Antonio, Texas;
			(1797)Specialist
			 Mark Joseph Kasecky, McKees Rocks, Pennsylvania;
			(1798)Sergeant
			 Michael M. Kashkoush, Chagrin Falls, Ohio;
			(1799)Private First
			 Class Douglas E. Kashmer, Sharon, Pennsylvania;
			(1800)Staff Sergeant
			 Darrel D. Kasson, Florence, Arizona;
			(1801)Specialist
			 Hatim S. Kathiria, Fort Worth, Texas;
			(1802)Specialist
			 Charles A. Kaufman, Fairchild, Wisconsin;
			(1803)Private Eric
			 Kavanagh, Glen Burnie, Maryland;
			(1804)Second
			 Lieutenant Jeffrey Joseph Kaylor, Clifton, Virginia;
			(1805)Lance Corporal
			 Thomas O. Keeling, Strongsville, Ohio;
			(1806)Sergeant Chad
			 L. Keith, Batesville, Indiana;
			(1807)Lance Corporal
			 Quinn A. Keith, Page, Arizona;
			(1808)Lance Corporal
			 Bryan P. Kelly, Klamath Falls, Oregon;
			(1809)Colonel Paul
			 M. Kelly, Stafford, Virginia;
			(1810)Corporal Sean
			 P. Kelly, Pitman, New Jersey;
			(1811)Staff Sergeant
			 Dale James Kelly, Jr., Richmond, Maine;
			(1812)Sergeant
			 Samuel E. Kelsey, Troup, Texas;
			(1813)Corporal
			 Andrew J. Kemple, Cambridge, Minnesota;
			(1814)Corporal
			 Dustin L. Kendall, Conway, Arkansas;
			(1815)Sergeant
			 Courtland A. Kennard, Starkville, Mississippi;
			(1816)Sergeant Adam
			 P. Kennedy, Norfolk, Massachusetts;
			(1817)Corporal Brian
			 Matthew Kennedy, Houston, Texas;
			(1818)Chief Warrant
			 Officer (CW3) Kyran E. Kennedy, Boston, Massachusetts;
			(1819)Sergeant First
			 Class Stephen C. Kennedy, Oak Ridge, Tennessee;
			(1820)Staff Sergeant
			 Morgan DeShawn Kennon, Memphis, Tennessee;
			(1821)First
			 Lieutenant Christopher J. Kenny, Miami, Florida;
			(1822)Lance Corporal
			 Patrick Brian Kenny, Pittsburgh, Pennsylvania;
			(1823)Specialist
			 Joseph P. Kenny, Veneta, Oregon;
			(1824)Seaman Aaron
			 A. Kent, Portland, Oregon;
			(1825)Hospitalman
			 Chadwick Thomas Kenyon, Tucson, Arizona;
			(1826)Chief Warrant
			 Officer (CW3) Rex C. Kenyon, El Segundo, California;
			(1827)Specialist
			 Jonathan Roy Kephart, Oil City, Pennsylvania;
			(1828)Corporal
			 Dallas L. Kerns, Mountain Grove, Missouri;
			(1829)Specialist
			 James C. Kesinger, Pharr, Texas;
			(1830)Corporal Jason
			 M. Kessler, Mount Vernon, Washington;
			(1831)Chief Warrant
			 Officer Erik C. Kesterson, Independence, Oregon;
			(1832)Captain
			 Humayun S. M. Khan, Bristow, Virginia;
			(1833)Corporal
			 Kareem R. Khan, Manahawkin, New Jersey;
			(1834)Corporal Mark
			 D. Kidd, Milford, Michigan;
			(1835)Staff Sergeant
			 Ricky A. Kieffer, Ovid, Michigan;
			(1836)Specialist
			 James Michael Kiehl, Comfort, Texas;
			(1837)Lance Corporal
			 Shane E. Kielion, La Vista, Nebraska;
			(1838)Staff Sergeant
			 Christopher S. Kiernan, Virginia Beach, Virginia;
			(1839)Private First
			 Class Christopher R. Kilpatrick, Columbus, Texas;
			(1840)Lance Corporal
			 Andrew J. Kilpela, Fowlerville, Michigan;
			(1841)Corporal In C.
			 Kim, Warren, Michigan;
			(1842)Private First
			 Class Jang H. Kim, Placentia, California;
			(1843)Private
			 Jeungjin Na Nikky Kim, Honolulu, Hawaii;
			(1844)Lance Corporal
			 Kun Y. Kim, Atlanta, Georgia;
			(1845)Specialist
			 Louis G. Kim, West Covina, California;
			(1846)Lance Corporal
			 Minhee Kim, Ann Arbor, Michigan;
			(1847)Sergeant Shin
			 W. Kim, Fullerton, California;
			(1848)Staff Sergeant
			 Dexter S. Kimble, Houston, Texas;
			(1849)Private First
			 Class Danny L. Kimme, Fisher, Illinois;
			(1850)Staff Sergeant
			 Matthew A. Kimmell, Paxton, Indiana;
			(1851)Staff Sergeant
			 Kevin C. Kimmerly, North Creek, New York;
			(1852)Private First
			 Class Kenneth E. Kincaid IV, Lilburn, Georgia;
			(1853)Lance Corporal
			 Jeremiah C. Kinchen, Salcha, Alaska;
			(1854)Specialist
			 Levi B. Kinchen, Tickfaw, Louisiana;
			(1855)Staff Sergeant
			 Bradley D. King, Marion, Indiana;
			(1856)First Sergeant
			 Charles M. King, Mobile, Alabama;
			(1857)Specialist
			 Eric D. King, Vancouver, Washington;
			(1858)Sergeant
			 Jeremy E. King, Meridian, Idaho;
			(1859)Specialist
			 Jerry R. King, Browersville, Georgia;
			(1860)Corporal Paul
			 N. King, Tyngsboro, Massachusetts;
			(1861)Sergeant
			 Jonathan P. C. Kingman, Nankin, Ohio;
			(1862)Sergeant James
			 Ondra Kinlow, Thompson, Georgia;
			(1863)Staff Sergeant
			 Lester O. Kinney II, Zanesville, Ohio;
			(1864)Specialist
			 Anthony D. Kinslow, Westerville, Ohio;
			(1865)Sergeant
			 William S. Kinzer, Jr., Hendersonville, North Carolina;
			(1866)Private First
			 Class David M. Kirchhoff, Anamosa, Iowa;
			(1867)Sergeant
			 Jeffrey L. Kirk, Baton Rouge, Louisiana;
			(1868)Lance Corporal
			 Johnathan E. Kirk, Belhaven, North Carolina;
			(1869)Private First
			 Class David Austin Kirkpatrick, Upland, Indiana;
			(1870)Sergeant Scott
			 L. Kirkpatrick, Reston, Virginia;
			(1871)Staff Sergeant
			 Charles A. Kiser, Cleveland, Wisconsin;
			(1872)Sergeant
			 Timothy Craig Kiser, Tehama, California;
			(1873)Specialist
			 Rhys W. Klasno, Riverside, California;
			(1874)Lance Corporal
			 Nicholas Brian Kleiboeker, Irvington, Illinois;
			(1875)Lance Corporal
			 Allan Klein, Clinton Township, Michigan;
			(1876)Sergeant Keith
			 A. Kline, Oak Harbor, Ohio;
			(1877)Specialist
			 John K. Klinesmith, Jr., Stockbridge, Georgia;
			(1878)Private First
			 Class Joshua P. Klinger, Easton, Pennsylvania;
			(1879)Sergeant First
			 Class Tony L. Knier, Sabinsville, Pennsylvania;
			(1880)Corporal
			 Timothy A. Knight, Brooklyn, Ohio;
			(1881)Sergeant Floyd
			 G. Knighten, Jr., Olla, Louisiana;
			(1882)Private First
			 Class Garrett C. Knoll, Bad Axe, Michigan;
			(1883)Specialist
			 Allen J. Knop, Willowick, Ohio;
			(1884)Petty Officer
			 Third Class Eric L. Knott, Grand Island, Nebraska;
			(1885)Private Joseph
			 L. Knott, Yuma, Arizona;
			(1886)Specialist
			 Joshua L. Knowles, Sheffield, Iowa;
			(1887)Sergeant Adam
			 L. Knox, Columbus, Ohio;
			(1888)Sergeant Rene
			 Knox, Jr., New Orleans, Louisiana;
			(1889)Specialist
			 Brent W. Koch, Morton, Minnesota;
			(1890)Specialist
			 Matthew A. Koch, West Henrietta, New York;
			(1891)Chief Petty
			 Officer Michael E. Koch, State College, Pennsylvania;
			(1892)Corporal Gary
			 A. Koehler, Ypsilanti, Michigan;
			(1893)Staff Sergeant
			 Lance J. Koenig, Fargo, North Dakota;
			(1894)Sergeant Allen
			 D. Kokesh, Jr., Yankton, South Dakota;
			(1895)Corporal
			 Alexander J. Kolasa, White Lake, Michigan;
			(1896)Sergeant First
			 Class Obediah J. Kolath, Louisburg, Missouri;
			(1897)Corporal
			 Zachary A. Kolda, Corpus Christi, Texas;
			(1898)Corporal Kevin
			 T. Kolm, Hicksville, New York;
			(1899)Petty Officer
			 Second Class Charles V. Komppa, Belgrade, Montana;
			(1900)Specialist
			 Martin W. Kondor, York, Pennsylvania;
			(1901)Lance Corporal
			 William C. Koprince, Jr., Lenoir City, Tennessee;
			(1902)Chief Warrant
			 Officer Patrick W. Kordsmeier, North Little Rock, Arkansas;
			(1903)Captain Edward
			 Jason Korn, Savannah, Georgia;
			(1904)Sergeant
			 Bradley Steven Korthaus, Scott, Iowa;
			(1905)Private First
			 Class Cory C. Kosters, The Woodlands, Texas;
			(1906)Petty Officer
			 Second Class Edward A Koth, Towson, Maryland;
			(1907)Specialist
			 Jason B. Koutroubas, Dunnellon, Florida;
			(1908)Lance Corporal
			 Ryan J. Kovacicek, Washington, Pennsylvania;
			(1909)Specialist
			 Stephen M. Kowalczyk, San Diego, California;
			(1910)Lance Corporal
			 Jakub Henryk Kowalik, Schaumburg, Illinois;
			(1911)Sergeant Elmer
			 C. Krause, Greensboro, North Carolina;
			(1912)Private First
			 Class Travis C. Krege, Cheektowaga, New York;
			(1913)Private Dustin
			 L. Kreider, Riverton, Kansas;
			(1914)Lance Corporal
			 Jared J. Kremm; Hauppage, New York;
			(1915)Corporal David
			 Kenneth J. Kreuter, Cincinnati, Ohio;
			(1916)First
			 Lieutenant Nathan M. Krissoff, Nevada;
			(1917)Sergeant Tyler
			 J. Kritz, Eagle River, Wisconsin;
			(1918)Private First
			 Class Bradley G. Kritzer, Irvona, Pennsylvania;
			(1919)Specialist
			 Kurt E. Krout, Spinnerstown, Pennsylvania;
			(1920)Lieutenant
			 Colonel Eric J. Kruger, Garland, Texas;
			(1921)Sergeant
			 Christopher R. Kruse, Emporia, Kansas;
			(1922)Captain Kevin
			 M. Kryst, West Bend, Wisconsin;
			(1923)Corporal Jared
			 William Kubasak, Rocky Mount, Virginia;
			(1924)Private First
			 Class Christopher D. Kube, Sterling Heights, Michigan;
			(1925)Private First
			 Class Brian J. Kubik, Hardin, Texas;
			(1926)Staff Sergeant
			 David C. Kuehl, Wahpeton, North Dakota;
			(1927)Staff Sergeant
			 Matthew J. Kuglics, North Canton, Ohio;
			(1928)Civilian
			 Daniel J. Kuhlmeier, Omaha, Nebraska;
			(1929)Sergeant Larry
			 R. Kuhns, Jr., Austintown, Ohio;
			(1930)Specialist
			 John Kulick, Harleysville, Pennsylvania;
			(1931)Captain John
			 F. Hans Kurth, Columbus, Wisconsin;
			(1932)Sergeant
			 Russell A. Kurtz, Bethel Park, Pennsylvania;
			(1933)Corporal
			 Joshua J. Kynoch, Santa Rosa, California;
			(1934)Sergeant First
			 Class William W. Labadie, Jr., Bauxite, Arkansas;
			(1935)Major Douglas
			 A. LaBouff, La Puente, California;
			(1936)Sergeant Reno
			 S. Lacerna, Waipahu, Hawaii;
			(1937)Sergeant
			 Joshua S. Ladd, Port Gibson, Mississippi;
			(1938)Corporal Jason
			 K. Lafleur, Ignacio, Colorado;
			(1939)Corporal
			 Matthew P. LaForest, Austin, Texas;
			(1940)Corporal
			 Johnathan A. Lahmann, Richmond, Indiana;
			(1941)Sergeant
			 Dustin D. Laird, Martin, Tennessee;
			(1942)Sergeant Chad
			 W. Lake, Ocala, Florida;
			(1943)Staff Sergeant
			 Floyd E. Lake, St. Thomas, Virgin Islands;
			(1944)Sergeant
			 Michael Vernon Lalush, Troutville, Virginia;
			(1945)Lance Corporal
			 Alan Dinh Lam, Snow Camp, North Carolina;
			(1946)Lance Corporal
			 Jeffrey Lam, Queens, New York;
			(1947)Specialist
			 Charles R. Lamb, Casey, Illinois;
			(1948)Sergeant First
			 Class Randall L. Lamberson, Springfield, Missouri;
			(1949)Private First
			 Class James P. Lambert, New Orleans, Louisiana;
			(1950)Sergeant
			 Jonathan W. Lambert, Newsite, Mississippi;
			(1951)Specialist
			 David E. Lambert, Cedar Bluff, Virginia;
			(1952)Specialist
			 James I. Lambert III, Raleigh, North Carolina;
			(1953)Sergeant Gene
			 L. Lamie, Homerville, Georgia;
			(1954)Captain Andrew
			 David LaMont, Eureka, California;
			(1955)Sergeant
			 Andrew W. Lancaster, Stockton, Illinois;
			(1956)First
			 Lieutenant Jared M. Landaker, Big Bear City, California;
			(1957)Captain Kevin
			 C. Landeck, Wheaton, Illinois;
			(1958)Staff Sergeant
			 Sean G. Landrus, Thompson, Ohio;
			(1959)Specialist
			 Joseph N. Landry III, Pensacolam, Florida;
			(1960)Private First
			 Class John F. Landry, Jr., Lowell, Massachusetts;
			(1961)Gunnery
			 Sergeant Shawn A. Lane, Corning, New York;
			(1962)Specialist
			 David J. Lane, Emporia, Kansas;
			(1963)Corporal
			 Victor M. Langarica, Decatur, Georgia;
			(1964)Private First
			 Class Richard P. Langenbrunner, Fort Wayne, Indiana;
			(1965)Private First
			 Class Moises A. Langhorst, Moose Lake, Minnesota;
			(1966)Lance Corporal
			 Sean M. Langley, Lexington, Kentucky;
			(1967)Sergeant First
			 Class Steven M. Langmack, Seattle, Washington;
			(1968)Lieutenant
			 Commander Jane Elizabeth Lanham, Owensboro, Kentucky;
			(1969)Command
			 Sergeant Major Jonathan M. Lankford, Scottsboro, Alabama;
			(1970)Sergeant
			 Denise A. Lannaman, Bayside, New York;
			(1971)Sergeant Jason
			 M. Lantieri, Killingsworth, Connecticut;
			(1972)Staff Sergeant
			 Jose A. Lanzarin, Lubbock, Texas;
			(1973)Corporal
			 Stanley J. Lapinski, Las Vegas, Nevada;
			(1974)Corporal
			 Christopher J. Lapka, Peoria, Arizona;
			(1975)Specialist
			 Tracy L. Laramore, Okaloosa, Florida;
			(1976)Sergeant Bryan
			 W. Large, Cuyahoga Falls, Ohio;
			(1977)Private First
			 Class Cole W. Larsen, Canyon Country, California;
			(1978)Lance Corporal
			 Nicholas D. Larson, Wheaton, Illinois;
			(1979)Specialist
			 Scott Quentin Larson, Jr., Houston, Texas;
			(1980)Chief Warrant
			 Officer Matthew C. Laskowski, Phoenix, Arizona;
			(1981)Corporal
			 Michael H. Lasky, Sterling, Alaska;
			(1982)Corporal Shawn
			 Thomas Lasswell, Jr., Reno, Nevada;
			(1983)Sergeant
			 Thomas L. Latham, Delmar, Maryland;
			(1984)Staff Sergeant
			 William T. Latham, Kingman, Arizona;
			(1985)Specialist
			 Aaron P. Latimer, Ennis, Texas;
			(1986)Staff Sergeant
			 Paul M. Latourney, Roselle, Illinois;
			(1987)Private First
			 Class Karina S. Lau, Livingston, California;
			(1988)Specialist
			 Timothy J. Lauer, Saegertown, Pennsylvania;
			(1989)Private First
			 Class Casey M. LaWare, Redding, California;
			(1990)Corporal
			 Jeffrey D. Lawrence, Tucson, Arizona;
			(1991)Specialist
			 Issac S. Lawson, Sacramento, California;
			(1992)Staff Sergeant
			 Mark A. Lawton, Hayden, Colorado;
			(1993)Lance Corporal
			 Travis J. Layfield, Fremont, California;
			(1994)Sergeant
			 Benjamin J. Laymon, Mount Vernon, Ohio;
			(1995)Corporal Binh
			 N. Le, Alexandria, Virginia;
			(1996)Chief Warrant
			 Officer Patrick D. Leach, Rock Hill, South Carolina;
			(1997)Specialist
			 Jeff LeBrun, Buffalo, New York;
			(1998)Specialist
			 Daniel A. Leckel, Medford, Oregon;
			(1999)Staff Sergeant
			 Rene Ledesma, Abilene, Texas;
			(2000)Corporal
			 Michael C. Ledsome, Austin, Texas;
			(2001)Second
			 Lieutenant Ryan Leduc, Pana, Illinois;
			(2002)Corporal
			 Bumrok Lee, Sunnyvale, California;
			(2003)Sergeant Carl
			 W. Lee, Oklahoma City, Oklahoma;
			(2004)Corporal
			 Dustin Jerome Lee, Quitman, Mississippi;
			(2005)Petty Officer
			 Second Class Marc A. Lee, Hood River, Oregon;
			(2006)Specialist
			 Qixing Lee, Minneapolis, Minnesota;
			(2007)Private First
			 Class Samuel S. Lee, Anaheim, California;
			(2008)Corporal Jason
			 T. Lee, Fruitport, Michigan;
			(2009)Sergeant
			 Terrance D. Lee, Sr., Moss Point, Mississippi;
			(2010)Private First
			 Class Thomas R. Leemhuis, Binger, Oklahoma;
			(2011)Staff Sergeant
			 Emmanuel L. Legaspi, Las Vegas, Nevada;
			(2012)Specialist
			 Damon G. LeGrand, Lakeside, California;
			(2013)Staff Sergeant
			 Jason A. Lehto, Mount Clemens, Michigan;
			(2014)Staff Sergeant
			 Hector Leija, Houston, Texas;
			(2015)Private First
			 Class Ken W. Leisten, Cornelius, Oregon;
			(2016)Corporal Jason
			 F. Lemke, West Allis, Wisconsin;
			(2017)Staff Sergeant
			 Jerome Lemon, North Charleston, South Carolina;
			(2018)Specialist
			 Cedric Lamont Lennon, West Blocton, Alabama;
			(2019)Corporal
			 Christopher D. Leon, Lancaster, California;
			(2020)Specialist
			 Charles E. Leonard, Jr., Monroe, Louisiana;
			(2021)Private First
			 Class Jesus A. Leon-Perez, Houston, Texas;
			(2022)Captain Brian
			 S. Letendre, Woodbridge, Virginia;
			(2023)Specialist
			 Farao K. Letufuga, Pago Pago, American Samoa;
			(2024)Lance Corporal
			 William J. Leusink, Maurice, Iowa;
			(2025)Sergeant
			 Adrian J. Lewis, Mauldin, South Carolina;
			(2026)Staff Sergeant
			 Bryan A. Lewis, Bunkie, Louisiana;
			(2027)Staff Sergeant
			 Dwayne Peter R. Lewis, New York, New York;
			(2028)Sergeant Joel
			 W. Lewis, Sandia Park, New Mexico;
			(2029)Sergeant Mason
			 L. Lewis, Gloucester, Virginia;
			(2030)Petty Officer
			 First Class Jason Dale Lewis, Brookfield, Connecticut;
			(2031)Private First
			 Class Lee A. Lewis, Jr., Norfolk, Virginia;
			(2032)Sergeant Jesse
			 M. Lhotka, Alexandria, Minnesota;
			(2033)Corporal
			 Dustin J. Libby, Presque Isle, Maine;
			(2034)Second
			 Lieutenant Michael L. Licalzi, Garden City, New York;
			(2035)Staff Sergeant
			 Wilgene T. Lieto, Saipan, Northern Mariana Islands;
			(2036)Staff Sergeant
			 Victoir P. Lieurance, Seymour, Tennessee;
			(2037)Private First
			 Class Robert A. Liggett, Urbana, Illinois;
			(2038)Corporal
			 Robbie Glen Light, Kingsport, Tennessee;
			(2039)Sergeant
			 Nicholas J. Lightner, Newport, Oregon;
			(2040)Staff Sergeant
			 Daniel R. Lightner, Jr., Hollidaysburg, Pennsylvania;
			(2041)Sergeant Eric
			 A. Lill, Chicago, Illinois;
			(2042)Staff Sergeant
			 Henry W. Linck, Manhattan, Kansas;
			(2043)Staff Sergeant
			 Jonh D. Linde, New York, New York;
			(2044)Corporal
			 Michael B. Lindemuth, Petoskey, Michigan;
			(2045)Specialist
			 Justin W. Linden, Portland, Oregon;
			(2046)Corporal Troy
			 Carlin Linden, Detroit Lakes, Minnesota;
			(2047)Specialist
			 Darryl W. Linder, Hickory, North Carolina;
			(2048)Specialist
			 James T. Lindsey, Florence, Alabama;
			(2049)Lance Corporal
			 David Paul Lindsey, Spartanburg, South Carolina;
			(2050)Specialist
			 Roger G. Ling, Douglaston, New York;
			(2051)Technical
			 Sergeant Joey D. Link, Portland, Tennessee;
			(2052)Lance Corporal
			 Karl R. Linn, Chesterfield, Virginia;
			(2053)Sergeant Terry
			 Lisk, Fox Lake, Illinois;
			(2054)Specialist
			 Joseph L. Lister, Pleasanton, Kansas;
			(2055)Lance Corporal
			 Jason T. Little, Climax, Michigan;
			(2056)Specialist
			 Kyle A. Little, West Boylston, Massachusetts;
			(2057)Staff Sergeant
			 Tommy S. Little, Aliceville, Alabama;
			(2058)Staff Sergeant
			 Nino Dugue Livaudais, Syracuse, Utah;
			(2059)Sergeant Dale
			 Thomas Lloyd, Watsontown, Pennsylvania;
			(2060)Staff Sergeant
			 Michael C. Lloyd, San Antonio, Texas;
			(2061)Private First
			 Class Keith E. Lloyd, Milwaukee, Wisconsin;
			(2062)Staff Sergeant
			 Jeffrey S. Loa, Waianae, Hawaii;
			(2063)Staff Sergeant
			 Kenneth E. Locker, Jr., Wakefield, Nebraska;
			(2064)Colonel Jon M.
			 Lockey, Fredericksburg, Virginia;
			(2065)Sergeant
			 Velton Locklear III, Lacey, Washington;
			(2066)Lance Corporal
			 Adam Loggins, Athens, Alabama;
			(2067)Senior Airman
			 Elizabeth A. Loncki, New Castle, Delaware;
			(2068)Sergeant
			 Daniel J. Londono, Boston, Massachusetts;
			(2069)Corporal
			 Jonerik Loney, Hartselle, Alabama;
			(2070)Lance Corporal
			 Bunny Long, Modesto, California;
			(2071)Lance Corporal
			 Jeremy Z. Long, Sun Valley, Nevada;
			(2072)Specialist
			 Ryan Patrick Long, Seaford, Delaware;
			(2073)Corporal
			 William A. Long, Lilburn, Georgia;
			(2074)Specialist
			 Zachariah W. Long, Milton, Pennsylvania;
			(2075)Specialist
			 Braden J. Long, Sherman, Texas;
			(2076)Staff Sergeant
			 Brian M. Long, Burns, Wyoming;
			(2077)Corporal John
			 M. Longoria, Nixon, Texas;
			(2078)Private First
			 Class Duane E. Longstreth, Tacoma, Washington;
			(2079)Sergeant
			 Jonathan E. Lootens, Lyons, New York;
			(2080)Sergeant Edgar
			 E. Lopez, Los Angeles, California;
			(2081)Lance Corporal
			 Hilario F. Lopez, Ingleside, Texas;
			(2082)Lance Corporal
			 Juan Lopez, Whitfield, Georgia;
			(2083)Corporal
			 Manuel Lopez III, Cape Coral, Florida;
			(2084)Lance Corporal
			 Edwardo Lopez, Jr., Aurora, Illinois;
			(2085)Corporal Juan
			 M. Lopez, Jr., San Antonio, Texas;
			(2086)Lance Corporal
			 Hugo R. Lopezlopez, La Habra, California;
			(2087)Specialist
			 William Lopez-Feliciano, Quebradillas, Puerto Rico;
			(2088)Sergeant Jason
			 Lopezreyes, Hatillo, Puerto Rico;
			(2089)Sergeant
			 Richard M. Lord, Jacksonville, Florida;
			(2090)Second
			 Lieutenant Christopher E. Loudon, Brockport, Pennsylvania;
			(2091)Chief Warrant
			 Officer (CW4) Matthew Scott Lourey, East Bethel, Minnesota;
			(2092)First
			 Lieutenant Scott M. Love, Knoxville, Tennessee;
			(2093)Staff Sergeant
			 Robert L. Love, Jr., Livingston, Mississippi;
			(2094)Private First
			 Class Joseph I. Love-Fowler, North Pole, Alaska;
			(2095)Corporal
			 Jeremy M. Loveless, Estacada, Oregon;
			(2096)Sergeant First
			 Class Jonathan A. Lowery, Houlton, Maine;
			(2097)Staff Sergeant
			 David L. Loyd, Jackson, Tennessee;
			(2098)Sergeant
			 Angelo L. Lozada, Jr., Brooklyn, New York;
			(2099)Lance Corporal
			 Victor R. Lu, Los Angeles, California;
			(2100)Lance Corporal
			 Adam Lucas, Greensboro, North Carolina;
			(2101)Specialist
			 Joseph Alan Lucas, Augusta, Georgia;
			(2102)Lance Corporal
			 John A. JT Lucente, Grass Valley, California;
			(2103)Lance Corporal
			 Joshua E. Lucero, Tucson, Arizona;
			(2104)Captain Robert
			 L. Lucero, Casper, Wyoming;
			(2105)Sergeant Bryan
			 C. Luckey, Tampa, Florida;
			(2106)Private First
			 Class Jason C. Ludlam, Arlington, Texas;
			(2107)Corporal Eric
			 R. Lueken, Dubois, Indiana;
			(2108)Private First
			 Class Caleb A. Lufkin, Knoxville, Illinois;
			(2109)Lance Corporal
			 Jacob R. Lugo, Flower Mound, Texas;
			(2110)Private First
			 Class John Lukac, Las Vegas, Nevada;
			(2111)Private First
			 Class Kevin M. Luna, Oxnard, California;
			(2112)Specialist
			 James E. Lundin, Bellport, New York;
			(2113)Corporal Brett
			 L. Lundstrom, Stafford, Virginia;
			(2114)Sergeant
			 Audrey Daron Lunsford, Sardis, Mississippi;
			(2115)Captain Joe
			 Fenton Lusk II, Reedley, California;
			(2116)Sergeant
			 Derrick Joseph Lutters, Burlington, Colorado;
			(2117)Private First
			 Class George Anthony Tony Lutz II, Virginia Beach,
			 Virginia;
			(2118)Specialist Wai
			 Pyoe Lwin, Queens, New York;
			(2119)Captain Sean
			 E. Lyerly, Pflugerville, Texas;
			(2120)Private First
			 Class Jason N. Lynch, St. Croix, Virgin Islands;
			(2121)First
			 Lieutenant Matthew D. Lynch, Jericho, New York;
			(2122)Lance Corporal
			 Robert A. Lynch, Louisville, Kentucky;
			(2123)Lance Corporal
			 Christopher P. Lyons, Mansfield/Shelby, Ohio;
			(2124)First
			 Lieutenant James N. Lyons, Rochester, New York;
			(2125)Private First
			 Class Christopher D. Mabry, Chunky, Mississippi;
			(2126)Lance Corporal
			 Gregory E. MacDonald, Washington, District of Columbia;
			(2127)Lance Corporal
			 Cesar F. Machado-Olmos, Spanish Fork, Utah;
			(2128)Lance Corporal
			 Fred L. Maciel, Spring, Texas;
			(2129)Sergeant First
			 Class Brian A. Mack, Phoenix, Arizona;
			(2130)Master
			 Sergeant Kenneth N. Mack, Fort Worth, Texas;
			(2131)Private First
			 Class Vorn J. Mack, Orangeburg, South Carolina;
			(2132)Private First
			 Class Tyler R. MacKenzie, Evans, Colorado;
			(2133)Staff Sergeant
			 Bryant W. Mackey, Eureka, Kansas;
			(2134)Captain
			 Michael J. Mackinnon, Helena, Montana;
			(2135)Seaman
			 Apprentice Robert D. Macrum, Sugarland, Texas;
			(2136)Private First
			 Class Nicholas A. Madaras, Wilton, Connecticut;
			(2137)Sergeant
			 Joshua B. Madden, Sibley, Louisiana;
			(2138)Sergeant
			 Stephen R. Maddies, Elizabethton, Tennessee;
			(2139)Specialist
			 Vincent A. Madero, Port Hueneme, California;
			(2140)Specialist
			 Ronnie G. Madore, Jr. San Diego, California;
			(2141)Lance Corporal
			 Blake A. Magaoay, Pearl City, Hawaii;
			(2142)Lance Corporal
			 Joseph Basil Maglione III, Lansdale, Pennsylvania;
			(2143)Captain Shane
			 Mahaffee, Gurnee, Illinois;
			(2144)Lance Corporal
			 Marcus Mahdee, Fort Walton Beach, Florida;
			(2145)Corporal
			 Jarrod L. Maher, Imogene, Iowa;
			(2146)Lance Corporal
			 Sean P. Maher, Grayslake, Illinois;
			(2147)Specialist
			 William J. Maher III, Yardley, Pennsylvania;
			(2148)Specialist
			 David P. Mahlenbrock, Maple Shade, New Jersey;
			(2149)Sergeant Mark
			 A. Maida, Madison, Wisconsin;
			(2150)Specialist
			 Russell M. Makowski, Union, Missouri;
			(2151)First
			 Lieutenant Dan T. Malcom, Jr. Brinson, Georgia;
			(2152)Captain Torre
			 R. Mallard, Oklahoma;
			(2153)Staff Sergeant
			 Toby W. Mallet, Kaplan, Louisiana;
			(2154)Sergeant Jimy
			 M. Malone, Wills Point, Texas;
			(2155)Captain John
			 W. Maloney, Chicopee, Massachusetts;
			(2156)First
			 Lieutenant Adam Malson, Rochester Hills, Michigan;
			(2157)Corporal
			 Michael T. Manibog, Alameda, California;
			(2158)First
			 Lieutenant Travis L. Manion, Doylestown, Pennsylvania;
			(2159)Lance Corporal
			 Nicholas J. Manoukian, Lathrup Village, Michigan;
			(2160)Chief Warrant
			 Officer Ian D. Manuel, Florida;
			(2161)Staff Sergeant
			 William F. Manuel, Kinder, Louisiana;
			(2162)Private First
			 Class Pablo Manzano, Heber, California;
			(2163)Sergeant Myla
			 L. Maravillosa, Wahiawa, Hawaii;
			(2164)Lance Corporal
			 Howard S. March, Jr., Buffalo, New York;
			(2165)Corporal Jason
			 N. Marchand, Greenwood, West Virginia;
			(2166)Private First
			 Class Miguel A. Marcial III, Secaucus, New Jersey;
			(2167)Private First
			 Class Luigi Marciante, Jr., Elizabeth, New Jersey;
			(2168)Sergeant
			 Joshua S. Marcum, Evening Shade, Arkansas;
			(2169)Private First
			 Class Lyndon A. Marcus, Jr., Long Beach, California;
			(2170)Staff Sergeant
			 Paul C. Mardis, Jr. Palmetto, Florida;
			(2171)Corporal
			 Douglas Jose Marencoreyes, Chino, California;
			(2172)Specialist
			 Jeremy E. Maresh, Penn Forest Township, Pennsylvania;
			(2173)Master
			 Sergeant Jude C. Mariano, Vallejo, California;
			(2174)Private Robbie
			 M. Mariano, Stockton, California;
			(2175)Sergeant
			 Javier Marin, Jr., Mission, Texas;
			(2176)Lance Corporal
			 Jose S. Marin-Dominguez, Jr., Liberal, Kansas;
			(2177)Lance Corporal
			 Kristen K. Marino (Figueroa), Honolulu, Hawaii;
			(2178)Private First
			 Class Christopher L. Marion, Pineville, Missouri;
			(2179)Chief Warrant
			 Officer Keith R. Mariotti, Elkton, Maryland;
			(2180)Corporal
			 Jonathan A. Markham, Bedford, Texas;
			(2181)Corporal
			 Gentian Marku, Warren, Michigan;
			(2182)Private First
			 Class Chad E. Marsh, Wichita, Kansas
			(2183)Specialist
			 James E. Marshall, Tulsa, Oklahoma
			(2184)Sergeant First
			 Class John Winston Marshall, Los Angeles, California
			(2185)Sergeant
			 Randell T. Marshall, Fitzgerald, Georgia;
			(2186)Corporal Evan
			 A. Marshall, Athens, Georgia;
			(2187)Sergeant
			 Bradley W. Marshall, Little Rock, Arkansas;
			(2188)Hospitalman
			 Robert N. Martens, Queen Creek, Arizona;
			(2189)Private First
			 Class David J. Martin, Edmond, Oklahoma;
			(2190)Staff Sergeant
			 Jay Edward Martin, Baltimore, Maryland;
			(2191)Private First
			 Class Ryan A. Martin, Mount Vernon, Ohio;
			(2192)Staff Sergeant
			 Stephen G. Martin, Wausau/Rhinelander, Wisconsin;
			(2193)Sergeant
			 Timothy P. Martin, Pixley, California;
			(2194)Staff Sergeant
			 Jonathon L. Martin, Bellevue, Ohio;
			(2195)First
			 Lieutenant Thomas M. Martin, Ward, Arkansas;
			(2196)Sergeant Shawn
			 P. Martin, Delmar, New York;
			(2197)Sergeant
			 Francisco Martinez, Humacao, Puerto Rico;
			(2198)Specialist
			 Francisco G. Martinez, Fort Worth, Texas;
			(2199)Private First
			 Class Jesse J. Martinez, Tracy, California;
			(2200)Corporal
			 Joseph L. Martinez, Las Vegas, Nevada;
			(2201)Specialist
			 Michael A. Martinez, Juana Diaz, Puerto Rico;
			(2202)Major Michael
			 R. Martinez, Kansas City/Columbia, Missouri;
			(2203)Staff Sergeant
			 Misael Martinez, Chapel Hill, North Carolina;
			(2204)Private First
			 Class Oscar A. Martinez, North Lauderdale, Florida;
			(2205)Lance Corporal
			 Rene Martinez, Miami, Florida;
			(2206)Lance Corporal
			 Robert Alexander Martinez, Splendora, Texas;
			(2207)Specialist
			 Victor A. Martinez, Bronx, New York;
			(2208)Staff Sergeant
			 Virgil C. Martinez, West Valley, Utah;
			(2209)Sergeant
			 Anselmo Martinez, Robstown, Texas;
			(2210)Sergeant
			 Michael J. Martinez, Chula Vista, California;
			(2211)Specialist
			 Roberto L. Martinez Salazar, Long Beach, California;
			(2212)Private First
			 Class Francisco Abraham Martinez-Flores, Los Angeles, California;
			(2213)Sergeant
			 Trinidad R. Martinezluis, Los Angeles, California;
			(2214)Lance Corporal
			 Philip John Martini, Lansing, Illinois;
			(2215)Captain
			 Michael D. Martino, Fairfax, Virginia;
			(2216)Specialist
			 Jacob D. Martir, Norwich, Connecticut;
			(2217)Gunnery
			 Sergeant Justin R. Martone, Bedford, Virginia;
			(2218)Sergeant
			 Michael A. Marzano, Greenville, Pennsylvania;
			(2219)Staff Sergeant
			 Ryan D. Maseth, Pittsburgh, Pennsylvania;
			(2220)Corporal Chris
			 Mason, Mobile, Alabama;
			(2221)Private First
			 Class Collin T. Mason, Staten Island, New York;
			(2222)Staff Sergeant
			 Johnnie V. Mason, Rio Vista, Texas;
			(2223)Sergeant
			 Nicholas C. Nick Mason, King George, Virginia;
			(2224)Private First
			 Class Casey P. Mason, Lake, Michigan;
			(2225)Sergeant John
			 R. Massey, Judsonia, Arkansas;
			(2226)Sergeant
			 Arthur S. (Stacey) Mastrapa, Apopka, Florida;
			(2227)Chief Warrant
			 Officer Johnny Villareal Mata, Amarillo, Texas;
			(2228)Lance Corporal
			 Ramon Mateo, Suffolk, New York;
			(2229)Sergeant Randy
			 J. Matheny, McCook, Nebraska;
			(2230)Sergeant
			 Charles E. Matheny IV, Stanwood, Washington;
			(2231)Specialist
			 Micheal B. Matlock, Glen Burnie, Maryland;
			(2232)Lance Corporal
			 John J. Mattek, Jr., Stevens Point, Wisconsin;
			(2233)Staff Sergeant
			 Joshua P. Mattero, San Diego, California;
			(2234)Sergeant James
			 C. J.C. Matteson, Jamestown/Celoron, New York;
			(2235)Specialist
			 Clint Richard Bones Matthews, Bedford, Pennsylvania;
			(2236)Captain
			 Matthew C. Mattingly, Reynoldsburg, Ohio;
			(2237)Corporal
			 Matthew E. Matula, Spicewood, Texas;
			(2238)Lance Corporal
			 Andrew G. Matus, Chetek, Wisconsin;
			(2239)Staff Sergeant
			 Donald Charles May, Jr., Richmond, Virginia;
			(2240)Private First
			 Class Joseph Patrick Mayek, Rock Springs, Wyoming;
			(2241)Lance Corporal
			 Ryan L. Mayhan, Hawthorne, California;
			(2242)Lance Corporal
			 Chad B. Maynard, Montrose, Colorado;
			(2243)Private Barry
			 Wayne Mayo, Ecru, Mississippi;
			(2244)Corporal Pablo
			 V. Mayorga, Margate, Florida;
			(2245)Private
			 Anthony M. Mazzarella, Blue Springs, Missouri;
			(2246)Master
			 Sergeant Brian P. McAnulty, Vicksburg, Mississippi;
			(2247)Specialist
			 Montrel S. Mcarn, Raeford, North Carolina;
			(2248)Sergeant
			 Zachary W. McBride, Bend, Oregon;
			(2249)Sergeant
			 Patrick R. McCaffrey, Sr., Tracy, California;
			(2250)Sergeant
			 Daniel L. McCall, Pace, Florida;
			(2251)Private First
			 Class Rodney L. McCandless, Camden, Arkansas;
			(2252)Specialist
			 Marquis J. McCants, San Antonio, Texas;
			(2253)Lance Corporal
			 Joseph C. McCarthy, Concho, Arizona;
			(2254)Lance Corporal
			 Ryan T. McCaughn, Manchester, New Hampshire;
			(2255)Private First
			 Class Ryan Michael McCauley, Lewisville, Texas;
			(2256)Sergeant First
			 Class Randy D. McCaulley, Indiana, Pennsylvania;
			(2257)Major Joseph
			 Trane McCloud, Grosse Pointe Park, Michigan;
			(2258)Private First
			 Class Christopher M. McCloud, Malakoff, Texas;
			(2259)Major Megan M.
			 McClung, Coupeville, Washington;
			(2260)Specialist
			 Daniel James McConnell, Duluth, Minnesota;
			(2261)Corporal Brad
			 Preston McCormick, Overton, Tennessee;
			(2262)Private
			 Clinton T. McCormick, Jacksonville, Florida;
			(2263)Staff Sergeant
			 Gregory W. G. McCoy, Webberville, Michigan;
			(2264)Lance Corporal
			 Christopher M. McCrackin, Liverpool, Texas;
			(2265)First
			 Lieutenant Erik S. McCrae, Portland, Oregon;
			(2266)Specialist
			 Donald R. McCune, Ypsilanti, Michigan;
			(2267)Lance Corporal
			 Ryan S. McCurdy, Baton Rouge, Louisiana;
			(2268)Private First
			 Class Juctin R. P. McDaniel, Andover, New Hampshire;
			(2269)Corporal
			 Robert T. McDavid, Starksville, Mississippi;
			(2270)Specialist
			 Sean K. McDonald, Rosemount, Minnesota;
			(2271)Specialist
			 Bryan T. McDonough, Maplewood, Minnesota;
			(2272)Sergeant
			 Robert M. McDowell, Deer Park, Texas;
			(2273)Staff Sergeant
			 Brian McElroy, San Antonio, Texas;
			(2274)Corporal
			 Anthony T. McElveen, Little Falls, Minnesota;
			(2275)Staff Sergeant
			 Thomas M. McFall, Glendora, California;
			(2276)Specialist
			 Dwayne James McFarlane, Jr., Cass Lake, Minnesota;
			(2277)Chief Warrant
			 Officer Jackie L. McFarlane, Jr., Virginia Beach, Virginia;
			(2278)Specialist
			 Dustin K. McGaugh, Derby, Kansas;
			(2279)Sergeant John
			 E. McGee, Columbus, Georgia;
			(2280)Private First
			 Class Holly J. McGeogh, Taylor, Michigan;
			(2281)Sergeant
			 Arthur R. McGill, Gravette, Arkansas;
			(2282)Sergeant Brian
			 Daniel McGinnis, St. George, Delaware;
			(2283)First Sergeant
			 Ricky L. McGinnis, Hamilton, Ohio;
			(2284)Private Ross
			 A. McGinnis, Knox, Pennsylvania;
			(2285)Second
			 Lieutenant Donald R. McGlothin, Lebanon, Virginia;
			(2286)Specialist
			 Michael A. McGlothin, Milwaukee, Wisconsin;
			(2287)Captain
			 Timothy I. McGovern, Indiana;
			(2288)Corporal
			 Stephen M. McGowan, Newark, Delaware;
			(2289)Specialist
			 Jeremy W. McHalffey, Mabelvale, Arkansas;
			(2290)Petty Officer
			 Second Class Scott R. Mchugh, Boca Raton, Florida;
			(2291)Staff Sergeant
			 Eric A. McIntosh, Trafford, Pennsylvania;
			(2292)Hospitalman
			 Joshua McIntosh, Kingman, Arizona;
			(2293)Corporal Scott
			 A. McIntosh, Houston, Texas;
			(2294)Sergeant David
			 M. McKeever, Buffalo, New York;
			(2295)Captain John
			 James McKenna IV, Brooklyn, New York;
			(2296)Specialist
			 Eric S. McKinley, Corvallis, Oregon;
			(2297)Private Robert
			 L. McKinley, Kokomo, Indiana;
			(2298)First Sergeant
			 Jeffrey R. McKinney, Garland, Texas;
			(2299)Corporal
			 Antoine J. McKinzie, Indianapolis, Indiana;
			(2300)Lieutenant
			 Colonel Michael E. McLaughlin, Mercer, Pennsylvania;
			(2301)Sergeant Scott
			 P. McLaughlin, Hardwick, Vermont;
			(2302)Sergeant
			 Garrett I. McLead, Rockport, Texas;
			(2303)Lance Corporal
			 Justin D. McLeese, Covington, Louisiana;
			(2304)Staff Sergeant
			 Don Steven McMahan, Nashville, Tennessee;
			(2305)Corporal
			 Graham M. McMahon, Corvallis, Oregon;
			(2306)Staff Sergeant
			 Jacob G. McMillan, Lafayette, Louisiana;
			(2307)Sergeant Heath
			 A. McMillin, Canandaigua, New York;
			(2308)Staff Sergeant
			 Michael Joseph McMullen, Salisbury, Maryland;
			(2309)Sergeant
			 Robert A. McNail, Meridian, Mississippi;
			(2310)Sergeant First
			 Class Robbie D. McNary, Lewistown, Montana;
			(2311)Staff Sergeant
			 James D. McNaughton, Middle Village, New York;
			(2312)Sergeant
			 Phillip D. McNeill, Sunrise, Florida;
			(2313)Master
			 Sergeant Michael L. McNulty, Knoxville, Tennessee;
			(2314)Specialist
			 Alan E. McPeek, Tucson, Arizona;
			(2315)First
			 Lieutenant Brian Michael McPhillips, Pembroke, Massachusetts;
			(2316)Corporal James
			 H. McRae, Springtown, Texas;
			(2317)Petty Officer
			 First Class Robert Richard McRill, Lake Placid, Florida;
			(2318)Sergeant First
			 Class Clarence D. McSwain, Meridian, Kentucky;
			(2319)Petty Officer
			 First Class Joseph A. McSween, Valdosta, Georgia;
			(2320)Sergeant First
			 Class Otie Joseph McVey, Oak Hill, West Virginia;
			(2321)Lance Corporal
			 Daniel M. McVicker, Alliance, Ohio;
			(2322)Corporal Jesus
			 Martin Antonio Medellin, Fort Worth, Texas;
			(2323)Lance Corporal
			 Brian A. Medina, Woodbridge, Virginia;
			(2324)Specialist
			 Irving Medina, Middletown, New York;
			(2325)Lance Corporal
			 Matthew S. Medlicott, Houston, Texas;
			(2326)Sergeant Jean
			 P. Medlin, Pelham, Alabama;
			(2327)Sergeant
			 William B. Meeuwsen, Kingwood, Texas;
			(2328)Sergeant
			 Benjamin E. Mejia, Salem, Massachusetts;
			(2329)Private Bobby
			 Mejia II, Saginaw, Michigan;
			(2330)Staff Sergeant
			 David A. Mejias, San Juan, Puerto Rico;
			(2331)Specialist
			 Mark W. Melcher, Pittsburgh, Pennsylvania;
			(2332)Sergeant John
			 Mele, Bunnell, Florida;
			(2333)Lance Corporal
			 Anthony C. Melia, Thousand Oaks, California;
			(2334)Corporal Casey
			 L. Mellen, Huachuca City, Arizona;
			(2335)Staff Sergeant
			 Julian S. Melo, Brooklyn, New York;
			(2336)Specialist
			 Jacob E. Melson, Wasilla, Alaska;
			(2337)Specialist
			 Kenneth A. Melton, Westplains, Missouri;
			(2338)Corporal
			 Jaygee Ngirmidol Meluat, Tamuning, Guam;
			(2339)Staff Sergeant
			 Tracy L. Melvin, Seattle, Washington;
			(2340)Private
			 Kristian Menchaca, San Marcos, Texas;
			(2341)First Sergeant
			 Bobby Mendez, Brooklyn, New York;
			(2342)Lance Corporal
			 David A. Mendez Ruiz, Cleveland, Ohio;
			(2343)Private First
			 Class Antonio Tony Mendez Sanchez, Rincon, Puerto Rico;
			(2344)Petty Officer
			 Third Class Fernando A. Mendez-Aceves, Ponce, Puerto Rico;
			(2345)Corporal
			 Antonio Mendoza, Santa Ana, California;
			(2346)Sergeant Giann
			 C. Joya Mendoza, North Hollywood, California;
			(2347)Major Ramon J.
			 Mendoza, Jr., Columbus, Ohio;
			(2348)Sergeant
			 Steven P. Mennemeyer, Granite City, Illinois;
			(2349)Gunnery
			 Sergeant Joseph Menusa, San Jose, California;
			(2350)Staff Sergeant
			 Eddie E. Menyweather, Los Angeles, California;
			(2351)Specialist Gil
			 Mercado, Paterson, New Jersey;
			(2352)Lance Corporal
			 Raul Mercado, Monrovia, California;
			(2353)Staff Sergeant
			 Angel D. Mercado-Velazquez, Puerto Rico;
			(2354)Specialist
			 Sergio A. Mercedes Saez, New York, New York;
			(2355)Sergeant Chad
			 M. Mercer, Waycross, Georgia;
			(2356)Specialist
			 Christopher S. Merchant, Hardwick, Vermont;
			(2357)Staff Sergeant
			 Dennis P. Merck, Evans, Georgia;
			(2358)Sergeant
			 Michael M. Merila, Sierra Vista, Arizona;
			(2359)Private First
			 Class Ivan E. Merlo, San Marcos, California;
			(2360)Sergeant Jason
			 L. Merrill, Mesa, Arizona;
			(2361)Specialist
			 Christopher A. Merville, Albuquerque, New Mexico;
			(2362)Sergeant
			 Christopher P. Messer, Petersburg, Florida;
			(2363)Private First
			 Class Scott A. Messer, Ashland, Kentucky;
			(2364)Private First
			 Class Nicolas E. Messmer, Gahanna/Franklin, Ohio;
			(2365)Sergeant
			 Daniel K. Methvin, Belton, Texas;
			(2366)Sergeant Major
			 Michael C. Mettille, St. Paul, Minnesota;
			(2367)Private First
			 Class Harrison J. Meyer, Worthington, Ohio;
			(2368)Private First
			 Class Jason Michael Meyer, Swartz Creek, Michigan;
			(2369)Specialist
			 Brandon A. Meyer, Orange, California;
			(2370)Sergeant Barry
			 K. Meza, League City, Texas;
			(2371)Corporal
			 Gilberto A. Meza, Oxnard, California;
			(2372)Corporal
			 Joseph P. Micks, Rapid River, Michigan;
			(2373)Sergeant Eliu
			 A. Miersandoval, San Clemente, California;
			(2374)Specialist
			 Michael G. Mihalakis, San Jose, California;
			(2375)Private First
			 Class Matthew G. Milczark, Kettle River, Minnesota
			(2376)Corporal Jason
			 David Mileo, Centreville, Maryland;
			(2377)Sergeant Sean
			 H. Miles, Midlothian, Virginia;
			(2378)Specialist
			 Gregory N. Millard, San Diego, California;
			(2379)Sergeant
			 Joseph B. Milledge, Pointblank, Texas;
			(2380)Private First
			 Class Patrick J. Miller, New Port Richey, Florida;
			(2381)Private First
			 Class Anthony Scott Miller, San Antonio, Texas;
			(2382)Lance Corporal
			 Clinton J. Miller, Greenfield, Iowa;
			(2383)Sergeant John
			 W. Miller, West Burlington, Iowa;
			(2384)Specialist
			 Kyle Miller, Willmar, Minnesota;
			(2385)Sergeant Marco
			 L. Miller, Longwood, Florida;
			(2386)Sergeant First
			 Class Marvin Lee Miller, Dunn, North Carolina;
			(2387)Lance Corporal
			 Nicholas A. Miller, Silverwood, Michigan;
			(2388)Lance Corporal
			 Ryan A. Miller, Pearland, Texas;
			(2389)Private Ryan
			 Edwin Miller, Gahanna, Ohio;
			(2390)Lance Corporal
			 William L. Miller, Pearland, Texas;
			(2391)Sergeant
			 Mikeal W. Miller, Albany, Oregon;
			(2392)Private Scott
			 A. Miller, Casper, Wyoming;
			(2393)Captain Lowell
			 T. Miller II, Flint, Michigan;
			(2394)Private First
			 Class James H. Miller IV, Cincinnati, Ohio;
			(2395)Private First
			 Class Bruce Miller, Jr., Orange, New Jersey;
			(2396)Senior Airman
			 Daniel B. Miller, Jr., Galesburg, Illinois;
			(2397)Private First
			 Class Dennis J. Miller, Jr., La Salle, Michigan;
			(2398)Staff Sergeant
			 Frederick L. Miller, Jr., Hagerstown, Indiana;
			(2399)Private First
			 Class Jonathan Millican, Trafford, Alabama;
			(2400)Sergeant Lea
			 R. Mills, Brooksville, Florida;
			(2401)Sergeant Jerry
			 W. Mills, Jr., Arkansas City, Kansas;
			(2402)First Sergeant
			 Timmy J. Millsap, Wichita, Kansas;
			(2403)Specialist
			 Avealalo Milo, Hayward, California;
			(2404)Lance Corporal
			 Robert T. Mininger, Sellersville, Pennsylvania;
			(2405)Petty Officer
			 First Class Gilbert Minjares, Jr., El Paso, Texas;
			(2406)Staff Sergeant
			 Brian L. Mintzlaff, Fort Worth, Texas;
			(2407)Sergeant
			 Joseph Minucci II, Richeyville, Pennsylvania;
			(2408)Sergeant First
			 Class Troy Leon Miranda, DeQueen, Arkansas;
			(2409)Sergeant
			 Gordon F. Misner II, Sparks, Nevada;
			(2410)Private Jody
			 W. Missildine, Plant City, Florida;
			(2411)Staff Sergeant
			 Curtis A. Mitchell, Malta, Ohio;
			(2412)Sergeant Keman
			 L. Mitchell, Hilliard, Florida;
			(2413)Sergeant
			 Michael W. Mitchell, Porterville, California;
			(2414)Sergeant Sean
			 R. Mitchell, Youngsville, Pennsylvania;
			(2415)Specialist
			 Raymond N. Mitchell III, West Memphis, Arkansas;
			(2416)Specialist
			 George Arthur Mitchell, Jr., Rawlings, Maryland;
			(2417)Sergeant David
			 A. Mitts, Hammond, Oregon;
			(2418)Private First
			 Class Jesse D. Mizener, Auburn, California;
			(2419)Sergeant
			 Willsun M. Mock, Harper, Kansas;
			(2420)Lance Corporal
			 Scott T. Modeen, Hennepin, Minnesota;
			(2421)Private First
			 Class Joshua S. Modgling, Las Vegas, Nevada;
			(2422)Specialist
			 Yari Mokri, Pflugerville, Texas;
			(2423)Specialist
			 Joshua A. Molina, Houston, Texas;
			(2424)Staff Sergeant
			 Jorge A. Molina Bautista, Rialto, California;
			(2425)Sergeant First
			 Class Justin S. Monschake, Krum, Texas;
			(2426)Private First
			 Class Anthony W. Monroe, Bismarck, North Dakota;
			(2427)Specialist
			 Christopher T. Monroe, Kendallville, Indiana;
			(2428)Lance Corporal
			 Jeremy Scott Sandvick Monroe, Chinook, Montana;
			(2429)Petty Officer
			 Second Class Michael A. Monsoor, Garden Grove, California;
			(2430)Staff Sergeant
			 Jesus M. Montalvo, Rio Piedras, Puerto Rico;
			(2431)Staff Sergeant
			 Jason W. Montefering, Parkston, South Dakota;
			(2432)Sergeant
			 Alphonso J. Montenegro II, Far Rockaway, New York;
			(2433)Sergeant Luis
			 A. Montes, El Centro, California;
			(2434)Lance Corporal
			 Brian P. Montgomery, Willoughby, Ohio;
			(2435)Sergeant Ryan
			 J. Montgomery, Greensburg, Kentucky;
			(2436)Sergeant
			 Robert J. Montgomery, Scottsburg, Indiana;
			(2437)Specialist
			 Damien M. Montoya, Holbrook, Arizona;
			(2438)Sergeant
			 Michael J. Montpetit, Honolulu, Hawaii;
			(2439)Sergeant
			 Milton M. Monzon, Jr., Los Angeles, California;
			(2440)Staff Sergeant
			 Michael D. Moody, Jr., Richmond, Virginia;
			(2441)Sergeant Jae
			 S. Moon, Levittown, Pennsylvania;
			(2442)First
			 Lieutenant Adam G. Mooney, Cambridge, Maryland;
			(2443)Chief Warrant
			 Officer Dwayne L. Moore, Williamsburg, Virginia;
			(2444)Major Horst
			 Gerhard Gary Moore, Los Fresnos/San Antonio, Texas;
			(2445)Corporal James
			 Lee Moore, Roseburg, Oregon;
			(2446)Lance Corporal
			 Jason William Moore, San Marcos, California;
			(2447)Private First
			 Class Keith J. Moore, San Francisco, California;
			(2448)Corporal
			 Nathaniel K. Moore, Champaign, Illinois;
			(2449)Private First
			 Class Stuart W. Moore, Livingston, Texas;
			(2450)Staff Sergeant
			 William C. Moore, Benson, North Carolina;
			(2451)Private First
			 Class Joshua M. Moore, Russellville, Kentucky;
			(2452)Staff Sergeant
			 Christopher Lee Moore, Alpaugh, California;
			(2453)Sergeant
			 Travis A. Moothart, Brownsville, Oregon;
			(2454)Specialist
			 Jose L. Mora, Bell Gardens, California;
			(2455)Private First
			 Class Michael A. Mora, Arroyo Grande, California;
			(2456)Sergeant Omar
			 L. Mora, Texas City, Texas;
			(2457)Sergeant
			 Arthur A. Mora, Jr., Pico Rivera, California;
			(2458)Sergeant
			 Melvin Y. Mora Lopez, Arecibo, Puerto Rico;
			(2459)Private First
			 Class Jason M. Morales, La Puente, California;
			(2460)Private Joshua
			 M. Morberg, Sparks, Nevada;
			(2461)Master
			 Sergeant Kevin N. Morehead, Little Rock, Arkansas;
			(2462)Captain Brent
			 L. Morel, Martin, Tennessee;
			(2463)Petty Officer
			 Third Class David J. Moreno, Gering, Nebraska;
			(2464)Sergeant
			 Gerardo Moreno, Terrell, Texas;
			(2465)Specialist
			 Jaime Moreno, Round Lake Beach, Illinois;
			(2466)Private First
			 Class Luis A. Moreno, Bronx, New York;
			(2467)Private Reece
			 D. Moreno, Prescott, Arizona;
			(2468)Sergeant
			 Trista L. Moretti, South Plainfield, New Jersey;
			(2469)Sergeant Carl
			 J. Morgain, Butler, Pennsylvania;
			(2470)Sergeant
			 Dennis B. Morgan, Valentine, Nebraska;
			(2471)Specialist
			 Keisha M. Morgan, Washington, District of Columbia;
			(2472)Staff Sergeant
			 Richard L. Morgan, Jr., Maynard/St. Clairsville, Ohio;
			(2473)Sergeant Steve
			 Morin, Jr., Arlington, Texas;
			(2474)Sergeant
			 Joshua L. Morley, Boise, Idaho;
			(2475)Staff Sergeant
			 Christopher R. Morningstar, San Antonio, Texas;
			(2476)Private First
			 Class Allan A. Morr, Shiawassee County, Michigan;
			(2477)Staff Sergeant
			 Brian Lee Morris, Centreville, Michigan;
			(2478)Staff Sergeant
			 Daniel M. Morris, Clinton, Tennessee;
			(2479)Lance Corporal
			 Daniel T. Morris, Crimora, Virginia;
			(2480)Corporal
			 Darrel J. Morris, Spokane, Washington;
			(2481)Sergeant Eric
			 Wayne Morris, Sparks, Nevada;
			(2482)Private First
			 Class Geoffrey S. Morris, Gurnee, Illinois;
			(2483)Sergeant Kelly
			 S. Morris, Boise, Idaho;
			(2484)Lance Corporal
			 Stephen L. Morris, Lake Jackson, Texas;
			(2485)Private First
			 Class Ricky A. Morris, Jr., Lubbock, Texas;
			(2486)Sergeant First
			 Class Lawrence E. Morrison, Yakima, Washington;
			(2487)Lance Corporal
			 Nicholas B. Morrison, Carlisle, Pennsylvania;
			(2488)Sergeant
			 Shawna M. Morrison, Paris/Champaign, Illinois;
			(2489)Corporal Jason
			 W. Morrow, Riverside, California;
			(2490)Lance Corporal
			 Marty G. Mortenson, Flagstaff, Arizona;
			(2491)Sergeant
			 Benjamin C. Morton, Wright, Kansas;
			(2492)Lance Corporal
			 Robert L. Moscillo, Salem, New Hampshire;
			(2493)Captain
			 Timothy J. Moshier, Delmar/Albany, New York;
			(2494)Specialist
			 Jason L. Moski, Blackville/Wagener, South Carolina;
			(2495)Sergeant
			 Keelan L. Moss, Houston, Texas;
			(2496)Technical
			 Sergeant Walter M. Moss, Jr., Houston, Texas;
			(2497)Sergeant First
			 Class Allen Mosteiro, Fort Worth, Texas;
			(2498)Corporal Todd
			 A. Motley, Clare, Michigan;
			(2499)Staff Sergeant
			 Christopher O. Moudry, Baltimore, Maryland;
			(2500)Sergeant First
			 Class James S. Shawn Moudy, Newark, Delaware;
			(2501)Corporal
			 Clifton Blake Mounce, Pontotoc, Mississippi;
			(2502)Corporal Kevin
			 S. Mowl, Pittsford, New York;
			(2503)Specialist
			 Clifford L. Moxley, Jr., New Castle, Pennsylvania;
			(2504)Sergeant Ashly
			 L. Moyer, Emmaus, Pennsylvania;
			(2505)Sergeant Cory
			 R. Mracek, Hay Springs, Nebraska;
			(2506)Sergeant James
			 P. Muldoon, Bells, Texas;
			(2507)Staff Sergeant
			 Jeremy W. Mulhair, Omaha, Nebraska;
			(2508)Private First
			 Class Adam J. Muller, Underhill, Vermont;
			(2509)Major Michael
			 Lewis Mundell, Brandenburg, Kentucky;
			(2510)Specialist
			 Joshua J. Munger, Maysville, Missouri;
			(2511)Staff Sergeant
			 Donald L. Munn II, Saint Clairs Shores, Michigan;
			(2512)Private First
			 Class Matthew M. Murchison, Independence, Missouri;
			(2513)Gunnery
			 Sergeant Herman J. Murkenson, Jr., Adger, Alabama;
			(2514)Private First
			 Class Christopher E. Murphy, Lynchburg, Virginia;
			(2515)Private First
			 Class Shawn M. Murphy, Fort Bragg, North Carolina;
			(2516)Sergeant
			 Warren A. Murphy, Marrero, Louisiana;
			(2517)Commander
			 Philip A. Murphy-Sweet, Caldwell, Idaho;
			(2518)Lance Corporal
			 Adam R. Murray, Cordova, Tennessee;
			(2519)Sergeant David
			 Joseph Murray, Felixville/Clinton, Louisiana;
			(2520)Sergeant
			 Jeremy E. Murray, Atwater, Ohio;
			(2521)Sergeant
			 Rodney A. Murray, Ayden, North Carolina;
			(2522)Sergeant Joel
			 L. Murray, Kansas City, Missouri;
			(2523)Private First
			 Class Robert W. Murray, Jr., Westfield, Indiana;
			(2524)Sergeant James
			 P. Musack, Riverside, Iowa;
			(2525)Sergeant
			 Dimitri Muscat, Aurora, Colorado;
			(2526)Sergeant
			 Mitchel T. Mutz, Falls City, Texas;
			(2527)Lance Corporal
			 Veashna Muy, Los Angeles, California;
			(2528)Specialist
			 Edward L. Myers, St. Joseph, Missouri;
			(2529)Sergeant
			 Krisna Nachampassak, Burke, Virginia;
			(2530)Specialist
			 Russell H. Nahvi, Arlington, Texas;
			(2531)Specialist
			 Paul T. Nakamura, Santa Fe Springs, California;
			(2532)Specialist
			 Nathan W. Nakis, Sedro-Woolley, Washington;
			(2533)Private
			 Kenneth A. Nalley, Hamburg, Iowa;
			(2534)Petty Officer
			 Third Class Roger Alan Napper, Jr., Greenburg, Pennsylvania;
			(2535)Specialist
			 Richard Junior D. Naputi of Talofofo, Guam;
			(2536)Staff Sergeant
			 Joe A. Narvaez, San Antonio, Texas;
			(2537)Specialist
			 Casey W. Nash, Baltimore, Maryland;
			(2538)Chief Warrant
			 Officer (CW2) Christopher G. Nason, Los Angeles, California;
			(2539)Airman First
			 Class Jason D. Nathan, Macon, Georgia;
			(2540)Specialist
			 Peter J. Navarro, Wildwood, Missouri;
			(2541)Lance Corporal
			 Juana NavarroArellano, Ceres, California;
			(2542)Major Kevin
			 Gerard Nave, Union Lake, Michigan;
			(2543)Specialist
			 Rafael L. Navea, Pittsburgh, Pennsylvania;
			(2544)Specialist
			 Brynn J. Naylor, Roswell, New Mexico;
			(2545)Specialist
			 Christine M. Ndururi, Dracut, Massachusetts;
			(2546)Corporal Jacob
			 H. Neal, San Marcos, Texas;
			(2547)Lance Corporal
			 Troy D. Nealey, Eaton Rapids, Michigan;
			(2548)Master
			 Sergeant Robb Gordon Needham, Vancouver, Washington;
			(2549)First
			 Lieutenant Phillip I. Neel, Maryland;
			(2550)Specialist
			 Charles L. Neeley, Mattoon, Illinois;
			(2551)Sergeant Peter
			 C. Neesley, Grosse Pointe Farms, Michigan;
			(2552)Private First
			 Class Christian M. Neff, Lima, Ohio;
			(2553)Staff Sergeant
			 Paul M. Neff II, Fort Mill, South Carolina;
			(2554)Sergeant Julio
			 E. Negron, Pompano Beach, Florida;
			(2555)Specialist
			 Christopher T. Neiberger, Gainesville, Florida;
			(2556)Private First
			 Class Gavin L. Neighbor, Somerset, Ohio;
			(2557)Staff Sergeant
			 Regilio E. Nelom, Queens, New York;
			(2558)Private First
			 Class Albert M. Nelson, Philadelphia, Pennsylvania;
			(2559)Private First
			 Class Andrew H. Nelson, Saint Johns, Michigan;
			(2560)Sergeant Craig
			 L. Nelson, Bossier City, Louisiana;
			(2561)Specialist Lex
			 S. Nelson, Salt Lake City, Utah;
			(2562)Sergeant Mario
			 Nelson, New York, New York;
			(2563)Staff Sergeant
			 Travis L. Nelson, Anniston, Alabama;
			(2564)Corporal
			 Christopher J. Nelson, Rochester, Washington;
			(2565)Staff Sergeant
			 Andrew P. Nelson, Moorhead, Minnesota;
			(2566)Specialist
			 Keith V. Nepsa, New Philidelphia, Ohio;
			(2567)Petty Officer
			 Third Class Marcques J. Nettles, Beaverton, Oregon;
			(2568)Sergeant Paul
			 C. Neubauer, Oceanside, California;
			(2569)Specialist
			 Joshua M. Neusche, Montreal, Missouri;
			(2570)Private First
			 Class William R. Newgard, Arlington Heights, Illinois;
			(2571)First
			 Lieutenant Gwilym J. Newman, Waldorf, Maryland;
			(2572)Lance Corporal
			 Randy Lee Newman, Bend, Oregon;
			(2573)Senior Airman
			 William N. Newman, Kingston Springs, Tennessee;
			(2574)Staff Sergeant
			 Daniel A. Newsome, Chicopee, Massachusetts;
			(2575)Corporal
			 Meresebang Ngiraked, Koror, Republic of Palau;
			(2576)Specialist Dan
			 H. Nguyen, Sugarland, Texas;
			(2577)Sergeant First
			 Class Tung M. Nguyen, Tracy, California;
			(2578)Lance Corporal
			 Joseph L. Nice, Nicoma Park, Oklahoma;
			(2579)Corporal
			 Dominique J. Nicolas, Maricopa, Arizona;
			(2580)Private First
			 Class Louis E. Niedermeier, Largo, Florida;
			(2581)Specialist
			 Isaac Michael Nieves, Unadilla, New York;
			(2582)Staff Sergeant
			 Scott E. Nisely, Marshalltown, Iowa;
			(2583)Lance Corporal
			 Patrick Ray Nixon, Nashville, Tennessee;
			(2584)Hospitalman
			 Daniel S. Noble, Whittier, California;
			(2585)Specialist
			 Allen Nolan, Marietta, Ohio;
			(2586)Sergeant
			 Joseph M. Nolan, Philadelphia, Pennsylvania;
			(2587)Specialist
			 Marcos O. Nolasco, Chino, California;
			(2588)Hospitalman
			 Kyle A. Nolen, Ennis, Texas;
			(2589)Sergeant
			 Nicholas S. Nolte, Falls City, Nebraska;
			(2590)Captain
			 Michael A. Norman, Killeen, Texas;
			(2591)Sergeant
			 William J. Normandy, East Barre, Vermont;
			(2592)Specialist
			 Joseph C. Norquist, San Antonio, Texas;
			(2593)Sergeant
			 Curtis L. Norris, Dansville, Michigan;
			(2594)Staff Sergeant
			 Paul B. Norris, Cullman, Alabama;
			(2595)Private First
			 Class Christopher M. North, Sarasota, Florida;
			(2596)Technical
			 Sergeant Jason L. Norton, Miami, Oklahoma;
			(2597)Sergeant
			 Justin Dean Norton, Rainier, Washington;
			(2598)Sergeant Byron
			 W. Norwood, Pflugerville, Texas;
			(2599)Captain Leif
			 E. Nott, Cheyenne, Wyoming;
			(2600)Specialist
			 Shaun A. Novak, Two Rivers, Wisconsin;
			(2601)Lance Corporal
			 Andrew W. Nowacki, South Euclid, Ohio;
			(2602)Sergeant
			 Justin Noyes, Vinita, Oklahoma;
			(2603)Staff Sergeant
			 Todd E. Nunes, Chapel Hills, Tennessee;
			(2604)Corporal Jason
			 Nunez, Naranjito, Puerto Rico;
			(2605)Corporal Keith
			 A. Nurnberg, McHenry, Illinois;
			(2606)Sergeant
			 Joseph C. Nurre, Wilton, California;
			(2607)Sergeant David
			 T. Nutt, Blackshear, Georgia;
			(2608)Corporal Mick
			 R. Nygardbekowsky, Concord, California;
			(2609)Staff Sergeant
			 Nathaniel J. Nyren, Reston, Virginia;
			(2610)Lance Corporal
			 Walter K. O’Haire, Lynn, Massachusetts;
			(2611)Sergeant
			 Donald Samuel Oaks, Jr., Erie, Pennsylvania;
			(2612)Private First
			 Class Francis C. Obaji, Queens Village, New York;
			(2613)Private First
			 Class Branden F. Oberleitner, Worthington, Ohio;
			(2614)Specialist
			 George R. Obourn, Jr., Creve Coeur, Illinois;
			(2615)Corporal
			 William D. O'Brien, Rice, Texas;
			(2616)Lance Corporal
			 Patrick Terence O'Day, Sonoma, California;
			(2617)Sergeant Major
			 Robert D. ODell, Manassas, Virginia;
			(2618)Lance Corporal
			 Shane K. O'Donnell, DeForest, Wisconsin;
			(2619)Specialist
			 Charles E. Odums II, Sandusky, Ohio;
			(2620)Sergeant John
			 B. Ogburn III, Fruitland, Idaho;
			(2621)Corporal Wade
			 J. Oglesby, Grand Junction, Colorado;
			(2622)Specialist
			 Ramon C. Ojeda, Ramona, California;
			(2623)Sergeant
			 Randell Olguin, Ralls, Texas;
			(2624)Corporal Brian
			 Oliveira, Raynham, Massachusetts;
			(2625)Sergeant
			 Nicholas J. Olivier, Ruston, Louisiana;
			(2626)Major Andrew
			 J. Olmsted, Colorado Springs, Colorado;
			(2627)Lance Corporal
			 Daniel R. Olsen, Eagan, Minnesota;
			(2628)Specialist
			 Toby R. Olsen, Manchester, New Hampshire;
			(2629)Corporal John
			 T. Olson, Elk Grove Village, Illinois;
			(2630)Staff Sergeant
			 Todd D. Olson, Loyal, Wisconsin;
			(2631)Specialist
			 Nicholas P. Olson, Novato, California;
			(2632)First
			 Lieutenant Robert C. Oneto-Sikorski, Bay St. Louis, Mississippi;
			(2633)Sergeant
			 Justin B. Onwordi, Chandler, Arizona;
			(2634)Sergeant Bryan
			 James Opskar, Princeton, Minnesota;
			(2635)Private First
			 Class Michael K. Oremus, Highland, New York;
			(2636)Specialist
			 Richard P. Orengo, Toa Alta, Puerto Rico;
			(2637)Lieutenant
			 Colonel Kim S. Orlando, Nashville, Tennessee;
			(2638)Lance Corporal
			 Eric James Orlowski, Buffalo, New York;
			(2639)Private First
			 Class Jay-D H. Ornsby-Adkins, Ione, California;
			(2640)Sergeant
			 Adrian N. Orosco, Corcoran, California;
			(2641)First
			 Lieutenant Osbaldo Orozco, Delano, California;
			(2642)Private First
			 Class Cody J. Orr, Ruskin, Florida;
			(2643)Private Elijah
			 M. Ortega, Oxnard, California;
			(2644)Captain Maria
			 I. Ortiz, Bayamon, Puerto Rico;
			(2645)Staff Sergeant
			 Billy J. Orton, Humnoke, Arkansas;
			(2646)Sergeant
			 Timothy R. Osbey, Magnolia, Mississippi;
			(2647)Sergeant
			 Pamela G. Osbourne, Hollywood, Florida;
			(2648)Sergeant John
			 C. Osmolski, Eustis, Florida;
			(2649)Staff Sergeant
			 Ryan S. Ostrom, Liberty, Pennsylvania;
			(2650)Chief Warrant
			 Officer Scott A.M., Oswell, Washington;
			(2651)Lance Corporal
			 Deshon E. Otey, Hardin, Kentucky;
			(2652)Private First
			 Class Kevin C. Ott, Columbus, Ohio;
			(2653)Staff Sergeant
			 Michael C. Ottolini, Sebastopol, California;
			(2654)Lance Corporal
			 Tyler R. Overstreet, Gallatin, Tennessee;
			(2655)Sergeant
			 Michael G. Owen, Phoenix, Arizona;
			(2656)Specialist
			 Anthony Chad Owens, Dillon/Conway, South Carolina;
			(2657)Lance Corporal
			 David Edward Owens, Jr., Winchester, Virginia;
			(2658)Staff Sergeant
			 Paul Pabla, Fort Wayne, Indiana;
			(2659)Private First
			 Class Paulomarko U. Pacificador, Shirley, New York;
			(2660)Sergeant
			 Steven M. Packer, Clovis, California;
			(2661)Hospitalman
			 Geovani Padilla Aleman, South Gate, California;
			(2662)Sergeant
			 Fernando Padilla-Ramirez, San Luis, Arizona;
			(2663)Private First
			 Class Rex A. Page, Kirksville, Missouri;
			(2664)Private Shawn
			 D. Pahnke, Shelbyville, Indiana;
			(2665)Captain Mark
			 C. Paine, Rancho Cucamonga, California;
			(2666)Specialist
			 Gabriel T. Palacios, Lynn, Massachusetts;
			(2667)Captain
			 Anthony Palermo, Jr., Brockton, Massachusetts;
			(2668)Captain Eric
			 Thomas Paliwoda, Farmington, Connecticut;
			(2669)Corporal Jacob
			 C. Palmatier, Springfield, Illinois;
			(2670)Corporal Cory
			 L. Palmer, Seaford, Delaware;
			(2671)Corporal
			 Joshua D. Palmer, Blandinsville, Illinois;
			(2672)First
			 Lieutenant Joshua M. Palmer, Banning, California;
			(2673)Lance Corporal
			 Nick J. Palmer, Leadville, Colorado;
			(2674)Specialist
			 Eric C. Palmer, Maize, Kansas;
			(2675)Corporal
			 Charles O. Palmer II, Manteca, California;
			(2676)Lance Corporal
			 Eric A. Palmisano, Florence, Wisconsin;
			(2677)Staff Sergeant
			 Dale A. Panchot, Northome, Minnesota;
			(2678)Corporal Jose
			 A. Paniagua-Morales, Bell Gardens, California;
			(2679)Sergeant Larry
			 Wayne Pankey, Jr., Morrison, Colorado;
			(2680)Private First
			 Class Phillip J. Pannier, Washburn, Illinois;
			(2681)Corporal
			 Jennifer M. Parcell, Bel Air, Maryland;
			(2682)Corporal
			 Javier G. Paredes, San Antonio, Texas;
			(2683)Sergeant
			 Alfred G. Paredez, Jr., Las Vegas, Nevada;
			(2684)Lance Corporal
			 Bradley L. Parker, Marion, West Virginia;
			(2685)Private First
			 Class Daniel R. Parker, Lake Elsinore, California;
			(2686)Sergeant
			 Elisha R. Parker, Taberg/Camden, New York;
			(2687)Sergeant Evan
			 S. Parker, Arkansas, Kansas;
			(2688)Private First
			 Class James D. Parker, Bryan, Texas;
			(2689)Sergeant Kenya
			 A. Parker, Fairfield, Alabama;
			(2690)Staff Sergeant
			 Saburant Sabe Parker, Foxworth, Mississippi;
			(2691)Sergeant
			 Richard K. Parker, Phillips, Maine;
			(2692)Corporal Tommy
			 L. Parker, Jr., Cleburne, Arkansas;
			(2693)Sergeant
			 Harvey Emmett Parkerson III, Yuba City, California;
			(2694)Private First
			 Class Larry Parks, Jr., Altoona, Pennsylvania;
			(2695)Sergeant
			 Brandon Allen Parr, West Valley, Utah;
			(2696)Lance Corporal
			 David S. Parr, Benson, North Carolina;
			(2697)Lance Corporal
			 Brian P. Parrello, West Milford, New Jersey;
			(2698)Sergeant
			 Lawrence Parrish, Lebanon, Missouri;
			(2699)Staff Sergeant
			 Michael C. Parrott, Timnath, Colorado;
			(2700)Sergeant David
			 B. Parson, Kannapolis, North Carolina;
			(2701)Sergeant First
			 Class Lonnie J. Parson, Norcross, Georgia;
			(2702)Sergeant
			 Willard Todd Partridge, Ferriday, Louisiana;
			(2703)Captain
			 Christopher T. Pate, Hampstead, North Carolina;
			(2704)Lance Corporal
			 Matthew P. Pathenos, Ballwin, Missouri;
			(2705)Private First
			 Class Justin T. Paton, Alanson, Michigan;
			(2706)Staff Sergeant
			 Jason L. Paton, Poway, California;
			(2707)Captain Travis
			 L. Patriquin, Lockport, Illinois;
			(2708)Lance Corporal
			 Andrew G. Patten, Byron, Illinois;
			(2709)Sergeant
			 Jayton D. Patterson, Wakefield/Sedley, Virginia;
			(2710)Sergeant
			 Nicholas J. Patterson, Rochester, Indiana;
			(2711)Staff Sergeant
			 Esau G. Patterson, Jr., Ridgeland, South Carolina;
			(2712)Specialist
			 Christopher G. Patton, Lawrenceville, Georgia;
			(2713)Private First
			 Class Henry Paul Kolonia, Pohnpei, Federated States of Micronesia;
			(2714)Staff Sergeant
			 Ronald L. Paulsen, Vancouver, Washington;
			(2715)Corporal
			 Bradford H. Payne, Montgomery, Alabama;
			(2716)Sergeant Rocky
			 D. Payne, Howell, Utah;
			(2717)Master
			 Sergeant William L. Payne, Otsego, Michigan;
			(2718)Private First
			 Class Cameron K. Payne, Corona, California;
			(2719)Private Dylan
			 R. Paytas, Freedom, Pennsylvania;
			(2720)Lance Corporal
			 George J. Payton, Culver City, California;
			(2721)Specialist
			 Joshua M. Pearce, Guymon, Oklahoma;
			(2722)Sergeant First
			 Class Eric P. Pearrow, Peoria, Illinois;
			(2723)Sergeant Brice
			 A. Pearson, Phoenix, Arizona;
			(2724)Specialist
			 Samuel F. Pearson, Westerville, Ohio;
			(2725)Sergeant
			 Michael Francis Pedersen, Flint, Michigan;
			(2726)Sergeant
			 Michael C. Peek, Chesapeake, Virginia;
			(2727)Specialist
			 Gennaro Pellegrini, Jr., Philadelphia, Pennsylvania;
			(2728)Gunnery
			 Sergeant Javier Obleas-Prado Pena, Falls Church, Virginia;
			(2729)Staff Sergeant
			 Abraham D. Penamedina, Los Angeles, California;
			(2730)Staff Sergeant
			 Jorge Luis Pena-Romero, Fallbrook, California;
			(2731)Specialist
			 Brian H. Penisten, Fort Wayne, Indiana;
			(2732)Sergeant Ross
			 A. Pennanen, Shawnee, Oklahoma;
			(2733)Staff Sergeant
			 Gregory V. Pennington, Glade Spring, Virginia;
			(2734)Specialist
			 Justin O. Penrod, Mahomet, Illinois;
			(2735)Sergeant
			 Johnny J. Peralez, Jr., Kingsville, Texas;
			(2736)Sergeant
			 Rafael Peralta, San Diego, California;
			(2737)Corporal
			 Andres H. Perez, Santa Cruz, California;
			(2738)Sergeant
			 Christopher S. Perez, Hutchinson, Kansas;
			(2739)Second
			 Lieutenant Emily J.T. Perez, Fort Washington, Maryland;
			(2740)Private First
			 Class Geoffrey Perez, Los Angeles, California;
			(2741)Staff Sergeant
			 Hector R. Perez, Corpus Christi, Texas;
			(2742)Sergeant Joel
			 Perez, Rio Grande, Puerto Rico;
			(2743)Corporal Jose
			 R. Perez, Ontario, California;
			(2744)Private First
			 Class Luis A. Perez, Theresa, New York;
			(2745)Lance Corporal
			 Nicholas Perez, Austin, Texas;
			(2746)Lance Corporal
			 Stephen Joseph Perez, San Antonio, Texas;
			(2747)Specialist
			 Orlando A. Perez, Houston, Texas;
			(2748)Specialist
			 Jose A. Perez III, San Diego, Texas;
			(2749)Lance Corporal
			 Richard A. Perez, Jr., Las Vegas, Nevada;
			(2750)Specialist
			 Wilfredo Perez, Jr., Norwalk, Connecticut;
			(2751)Sergeant
			 Andrew C. Perkins Northglenn Colorado
			(2752)Petty Officer
			 First Class Michael J. Pernaselli, Monroe, New York;
			(2753)Sergeant
			 Carlos E. Pernell, Munford, Alabama;
			(2754)Staff Sergeant
			 David S. Perry, Bakersfield, California;
			(2755)Sergeant
			 Joseph W. Perry, Alpine, California;
			(2756)Private First
			 Class Charles C. C.C. Persing, Albany, Louisiana;
			(2757)Staff Sergeant
			 Dustin W. Peters, El Dorado, Kansas;
			(2758)Specialist
			 Alyssa R. Peterson, Flagstaff, Arizona;
			(2759)Lance Corporal
			 Dale G. Peterson, Redmond, Oregon;
			(2760)Captain Justin
			 D. Peterson, Davisburg, Michigan;
			(2761)Staff Sergeant
			 Brett J. Petriken, Mundy Township, Michigan;
			(2762)Lance Corporal
			 Neil D. Petsche, Lena, Illinois;
			(2763)Staff Sergeant
			 James L. Pettaway, Jr., Baltimore, Maryland;
			(2764)Captain
			 Christopher P. Petty, Vienna, Virginia,
			(2765)Staff Sergeant
			 Erickson H. Petty, Fort Gibson, Oklahoma;
			(2766)Private First
			 Class Jerrick M. Petty, Idaho Falls, Idaho;
			(2767)Private
			 Jonathan R. Pfender, Evansville, Indiana;
			(2768)Corporal Jacob
			 M. Pfister, Buffalo, New York;
			(2769)Sergeant
			 Travis D. Pfister, Richland, Washington;
			(2770)Lieutenant
			 Colonel Mark P. Phelan, Green Lane, Pennsylvania;
			(2771)Private First
			 Class Chance R. Phelps, Clifton, Colorado;
			(2772)Sergeant First
			 Class Christopher W. Phelps, Louisville, Kentucky;
			(2773)Specialist
			 Coty J. Phelps, Arizona, Kingman;
			(2774)Sergeant First
			 Class Gladimir Philippe, Linden, New Jersey;
			(2775)Lance Corporal
			 Lawrence R. Philippon, Hartford, Connecticut;
			(2776)Lance Corporal
			 James R. Phillips, Hillsboro, Florida;
			(2777)Sergeant John
			 P. Phillips, St. Stephen, South Carolina;
			(2778)Lance Corporal
			 Steven L. Phillips, Chesapeake, Virginia;
			(2779)Specialist
			 Michael E. Phillips, Ardmore, Oklahoma;
			(2780)Private First
			 Class Sammie E. Phillips, Cecilia, Kentucky;
			(2781)Sergeant Ivory
			 L. Phipps, Chicago, Illinois;
			(2782)Captain Pierre
			 E. Piche, Starksboro, Vermont;
			(2783)Corporal
			 Joshua D. Pickard, Merced, California;
			(2784)Lance Corporal
			 Aaron C. Pickering, Marion, Illinois;
			(2785)Specialist
			 Randy W. Pickering, Bovey, Minnesota;
			(2786)Corporal
			 Jordan C. Pierson, Milford, Connecticut;
			(2787)Private First
			 Class Lori Ann Piestewa, Tuba City, Arizona;
			(2788)Chief Warrant
			 Officer Paul J. Pillen, Keystone, South Dakota;
			(2789)Corporal
			 Carlos Pineda, Los Angeles, California;
			(2790)Sergeant
			 Foster Pinkston, Warrenton, Georgia;
			(2791)Sergeant
			 Amanda N. Pinson, St. Louis, Missouri;
			(2792)Captain Dennis
			 L. Pintor, Lima, Ohio;
			(2793)Staff Sergeant
			 Robert R. Pirelli, Franklin, Massachusetts;
			(2794)Specialist
			 James H. Pirtle, La Mesa, New Mexico;
			(2795)Private First
			 Class Michael Patrick Pittman, Davenport, Iowa;
			(2796)Staff Sergeant
			 Raymond J. Plouhar, Lake Orion, Michigan;
			(2797)Private First
			 Class Derek J. Plowman, Everton, Arkansas;
			(2798)Sergeant Adam
			 J. Plumondore, Gresham, Oregon;
			(2799)Specialist
			 Eric J. Poelman, Racine, Wisconsin;
			(2800)Private First
			 Class Jason T. Poindexter, San Angelo, Texas;
			(2801)Second
			 Lieutenant Frederick Eben Pokorney, Jr., Nye, Nevada;
			(2802)Staff Sergeant
			 Andrew R. Pokorny, Naperville, Illinois;
			(2803)Specialist
			 Justin W. Pollard, Foothill Ranch, California;
			(2804)Specialist
			 Jessy G. Pollard, Springfield, Missouri;
			(2805)Specialist
			 Larry E. Polley, Jr., Center, Texas;
			(2806)Sergeant Joe
			 Polo, Opalocka, Florida;
			(2807)Specialist
			 Vincent J. Pomante III, Westerville, Ohio,
			(2808)Sergeant
			 Lorenzo Ponce Ruiz, El Paso, Texas;
			(2809)Corporal
			 Christopher L. Poole, Jr., Mount Dora, Florida;
			(2810)Corporal
			 Robert C. Pope II, East Islip, New York;
			(2811)Sergeant Ralph
			 N. Porras, Merrill, Michigan;
			(2812)Sergeant
			 Benjamin B. Portell, Bakersfield, California;
			(2813)Lance Corporal
			 Robert G. Posivio III, Sherburn, Minnesota;
			(2814)Staff Sergeant
			 Kenneth B. Pospisil, Andover, Minnesota;
			(2815)Lance Corporal
			 Michael V. Postal, Glen Oaks, New York;
			(2816)Lance Corporal
			 Christopher M. Poston, Glendale, Arizona;
			(2817)Private First
			 Class Michael J. Potocki, Baltimore, Maryland;
			(2818)Sergeant
			 Darrin K. Potter, Louisville, Kentucky;
			(2819)Private First
			 Class David L. Potter, Johnson City, Tennessee;
			(2820)Private First
			 Class Jerome J. Potter, Tacoma, Washington;
			(2821)Sergeant
			 Christopher S. Potts, Tiverton, Rhode Island;
			(2822)Sergeant Lynn
			 Robert Poulin, Sr., Freedom, Maine;
			(2823)Corporal Chad
			 W. Powell, West Monroe, Louisiana;
			(2824)Specialist
			 James E. Powell, Radcliff, Kentucky;
			(2825)Corporal Kyle
			 W. Powell, Colorado Springs, Colorado;
			(2826)Corporal
			 Willard M. Powell-Kerchief, Evansville, Indiana;
			(2827)Lance Corporal
			 Caleb J. Powers, Manfield, Washington;
			(2828)Private Joshua
			 Francis Powers, Skiatook, Oklahoma;
			(2829)Staff Sergeant
			 Terry W. Prater, Speedwell, Tennessee;
			(2830)Sergeant First
			 Class Daniel J. Pratt, Youngstown, Ohio;
			(2831)Corporal Dean
			 P. Pratt, Stevensville, Montana;
			(2832)Sergeant
			 Austin D. Pratt, Cadet, Missouri;
			(2833)Lance Corporal
			 Taylor B. Prazynski, Fairfield, Ohio;
			(2834)Corporal Brian
			 P. Prening, Sheboygan, Wisconsin;
			(2835)Corporal
			 Michael B. Presley, Batesville, Mississippi;
			(2836)Specialist
			 Aaron L. Preston, Dallas, Texas;
			(2837)Private First
			 Class James E. Prevete, Whitestone, New York;
			(2838)Private Kelley
			 Stephen Prewitt, Birmingham, Alabama;
			(2839)Sergeant Tyler
			 D. Prewitt, Phoenix, Arizona;
			(2840)Private First
			 Class James W. Price, Cleveland, Tennessee;
			(2841)Lance Corporal
			 Jonathan Kyle Price, Woodlawn, Illinois;
			(2842)First
			 Lieutenant Timothy E. Price, Midlothian, Virginia;
			(2843)Private First
			 Class Tina M. Priest, Austin, Texas;
			(2844)Sergeant First
			 Class James D. Priestap, Hardwood, Michigan;
			(2845)Chief Warrant
			 Officer John R. Priestner, Pennsylvania;
			(2846)Corporal Kevin
			 William Prince, Plain City, Ohio;
			(2847)Sergeant First
			 Class Neil A. Prince, Baltimore, Maryland;
			(2848)Lance Corporal
			 Michael S. Probstm, Irvine, California;
			(2849)Second
			 Lieutenant Mark J. Procopio, Stowe, Vermont;
			(2850)Corporal Scott
			 J. Procopio, Saugus, Massachusetts;
			(2851)Sergeant
			 Joseph E. Proctor, Indianapolis, Indiana;
			(2852)Lance Corporal
			 Mathew D. Puckett, Mason, Texas;
			(2853)Sergeant Jaror
			 C. Puello-Coronado, Pocono Summit, Pennsylvania;
			(2854)Staff Sergeant
			 Kenneth I. Pugh, Houston, Texas;
			(2855)Sergeant
			 Robert Shane Pugh, Meridian, Mississippi;
			(2856)Staff Sergeant
			 George A. Pugliese, Carbondale, Pennsylvania;
			(2857)Staff Sergeant
			 Richard T. Pummill, Cincinnati, Ohio;
			(2858)Corporal
			 Michael A. Pursel, Clinton, Utah;
			(2859)Sergeant
			 Christopher M. Pusateri, Corning, New York;
			(2860)Corporal Cody
			 A. Putnam, Lafayette, Indiana;
			(2861)Lance Corporal
			 Louis W. Qualls, Temple, Texas;
			(2862)Sergeant
			 Marquees A. Quick, Hoover, Alabama;
			(2863)Corporal
			 Richard O. Quill III, Roswell, Georgia;
			(2864)Staff Sergeant
			 Michael B. Quinn, Tampa, Florida;
			(2865)Specialist
			 Bryan L. Quinton, Sand Springs, Oklahoma;
			(2866)Corporal
			 Stephen J. Raderstorf, Peoria, Arizona;
			(2867)Lance Corporal
			 Mourad Ragimov, San Diego, California;
			(2868)Sergeant
			 Joseph A. Rahaim, Laurel, Mississippi;
			(2869)Lance Corporal
			 Carl L. Raines II, Coffee, Alabama;
			(2870)Lance Corporal
			 Rhonald Dain Rairdan, Castroville/San Antonio, Texas;
			(2871)Lance Corporal
			 Branden P. Ramey, Boone, Illinois;
			(2872)Staff Sergeant
			 Richard P. Ramey, Canton, Ohio;
			(2873)Sergeant Angel
			 De Jesus Lucio Ramirez, Pacoima, California;
			(2874)Lance Corporal
			 Benito A. Ramirez, Edinburg, Texas;
			(2875)Sergeant
			 Christopher Ramirez, Edinburg (McAllen), Texas;
			(2876)Specialist
			 Eric U. Ramirez, San Diego, California;
			(2877)Staff Sergeant
			 Gene Ramirez, San Antonio, Texas;
			(2878)Specialist
			 Ignacio Ramirez, Henderson, Nevada;
			(2879)Sergeant Reyes
			 Ramirez, Willis, Texas;
			(2880)Private First
			 Class William C. Ramirez, Portland, Oregon;
			(2881)Lance Corporal
			 Rogelio Ramirez, Pasadena, California;
			(2882)Specialist
			 Aleina Ramirezgonzalez, Hormigueros, Puerto Rico;
			(2883)Corporal
			 Julian A. Ramon, Flushing, New York;
			(2884)Private First
			 Class Christopher Ramos, Albuquerque, New Mexico;
			(2885)Lance Corporal
			 Hector Ramos, Aurora, Illinois;
			(2886)Sergeant
			 Miguel A. Ramos, Mayaguez, Puerto Rico;
			(2887)Specialist
			 Tamarra J. Ramos, Quakertown, Pennsylvania;
			(2888)Private First
			 Class Brandon Ramsey, Calumet City, Illinois;
			(2889)Private Carson
			 J. Ramsey, Winkelman, Arizona;
			(2890)Sergeant
			 Christopher J. Ramsey, Batchelor, Louisiana;
			(2891)Specialist
			 David J. Ramsey, Tacoma, Washington;
			(2892)Private First
			 Class Joshua A. Ramsey, Defiance, Ohio;
			(2893)Staff Sergeant
			 Jason C. Ramseyer, Lenoir, North Carolina;
			(2894)Sergeant
			 Edmond Lee Randle, Jr., Carol City, Florida;
			(2895)Private First
			 Class Cleston C. Raney, Rupert, Idaho;
			(2896)Staff Sergeant
			 Jose C. Rangel, Fresno, California;
			(2897)Staff Sergeant
			 Ray Rangel, San Antonio, Texas;
			(2898)Specialist
			 Shawn Rankinen, Independence, Missouri;
			(2899)Corporal
			 Nicholas P. Rapavi, Springfield, Virginia;
			(2900)Captain
			 Patrick Marc M. Rapicault, St. Augustine, Florida;
			(2901)Sergeant
			 Sameer A. M. Rateb, Absecon, New Jersey;
			(2902)Captain
			 Gregory A. Ratzlaff, Olympia, Washington;
			(2903)Captain Nathan
			 R. Raudenbush, Pennsylvania;
			(2904)Specialist Rel
			 A. Ravago IV, Glendale, California;
			(2905)First
			 Lieutenant Jeremy E. Ray, Houston, Texas;
			(2906)Sergeant
			 Thomas C. Ray II, Weaverville, North Carolina;
			(2907)Specialist
			 Jared J. Raymond, Swampscott, Massachusetts;
			(2908)Sergeant
			 Pierre A. Raymond, Lawrence, Massachusetts;
			(2909)Specialist
			 Omead H. Razani, Los Angeles, California;
			(2910)Sergeant
			 Brandon Michael Read, Greeneville, Tennessee;
			(2911)Sergeant
			 Regina C. Reali, Fresno, California;
			(2912)Corporal
			 William J. Rechenmacher, Jacksonville, Florida;
			(2913)Lance Corporal
			 Jason C. Redifer, Stuarts Draft, Virginia;
			(2914)Specialist
			 Matthew K. Reece, Harrison, Arkansas;
			(2915)Lance Corporal
			 Aaron H. Reed, Chillicothe, Ohio;
			(2916)Private First
			 Class Christopher J. Reed, Craigmont, Idaho;
			(2917)Staff Sergeant
			 Jonathan Ray Reed, Krotz Springs/Opelousa, Louisiana;
			(2918)Private First
			 Class Ryan E. Reed, Colorado Springs, Colorado;
			(2919)Sergeant
			 Tatjana Reed, Fort Campbell, Kentucky;
			(2920)Gunnery
			 Sergeant Edward T. Reeder, Camp Verde, Arizona;
			(2921)Staff Sergeant
			 Aaron T. Reese, Reynoldsburg, Ohio;
			(2922)Sergeant Gary
			 L. Reese, Jr., Ashland City, Tennessee;
			(2923)Specialist
			 Joshua H. Reeves, Watkinsville, Georgia;
			(2924)Sergeant James
			 J. Regan, Manhasset, New York;
			(2925)Specialist
			 Jeremy F. Regnier, Littleton, New Hampshire;
			(2926)Sergeant First
			 Class Randall Scott Rehn, Longmont, Colorado;
			(2927)Staff Sergeant
			 Gavin B. Reinke, Pueblo, Colorado;
			(2928)Sergeant
			 Brendon Curtis Reiss, Casper, Wyoming;
			(2929)Corporal Kyle
			 J. Renehan, Oxford, Pennsylvania;
			(2930)Staff Sergeant
			 George S. Rentschler, Louisville, Kentucky;
			(2931)Lance Corporal
			 Justin D. Reppuhn, Hemlock, Michigan;
			(2932)Captain Mark
			 T. Resh, Fogelsville, Pennsylvania;
			(2933)Sergeant Luis
			 R. Reyes, Aurora, Colorado;
			(2934)Private First
			 Class Mario A. Reyes, Las Cruces, New Mexico;
			(2935)Specialist
			 Daniel F. Reyes, San Diego, California;
			(2936)Private First
			 Class Seferino J. Reyna, Phoenix, Arizona;
			(2937)Sergeant Sean
			 C. Reynolds, E. Lansing, Michigan;
			(2938)Staff Sergeant
			 Steven C. Reynolds, Jordan, New York;
			(2939)Staff Sergeant
			 Stanley B. Reynolds, Rock, West Virginia;
			(2940)Staff Sergeant
			 Edward C. Reynolds, Jr., Groves, Texas;
			(2941)Lance Corporal
			 Rafael Reynosasuarez, Santa Ana, California;
			(2942)Sergeant Yadir
			 G. Reynoso, Wapato, Washington;
			(2943)Specialist
			 David L. Rice, Sioux City, Iowa;
			(2944)Corporal
			 Demetrius Lamont Rice, Ortonville, Minnesota;
			(2945)Corporal Bryan
			 J. Richardson, Summersville, West Virginia;
			(2946)Private First
			 Class Stephen K. Richardson, Bridgeport, Connecticut;
			(2947)Staff Sergeant
			 William D. Richardson, Houston, Texas;
			(2948)Corporal
			 William D. Richardson, Moreno Valley, California;
			(2949)Sergeant Ariel
			 Rico, El Paso, Texas;
			(2950)Sergeant
			 Kenneth L. Ridgley, Olney, Illinois;
			(2951)Specialist
			 Jeremy L. Ridlen, Paris, Illinois;
			(2952)Private First
			 Class Andrew G. Riedel, Northglenn, Colorado;
			(2953)Private First
			 Class Nicholas E. Riehl, Shiocton, Wisconsin;
			(2954)Sergeant James
			 D. Riekena, Redmond, Washington;
			(2955)Staff Sergeant
			 David G. Ries, Clark, Washington;
			(2956)Sergeant Greg
			 N. Riewer, Frazee, Minnesota;
			(2957)Private First
			 Class Wesley R. Riggs, Baytown, Texas;
			(2958)Corporal
			 Garrywesley Tan Rimes, Santa Maria, California;
			(2959)Private First
			 Class Diego Fernando Rincon, Conyers, Georgia;
			(2960)Specialist
			 Michelle R. Ring, Martin, Tennessee;
			(2961)Corporal
			 Steven A. Rintamaki, Lynnwood, Washington;
			(2962)Sergeant First
			 Class Matthew I. Pionk, Superior, Wisconsin;
			(2963)First
			 Lieutenant Daniel P. Riordan, St. Louis, Missouri;
			(2964)Sergeant Duane
			 Roy Rios, Hammond, Indiana;
			(2965)Private First
			 Class Hernando Rios, Queens, New York;
			(2966)Master
			 Sergeant Julian Ingles Rios, Anasco, Puerto Rico;
			(2967)Captain
			 Russell Brian Rippetoe, Avarda, Colorado;
			(2968)Private First
			 Class Henry C. Risner, Golden, Colorado;
			(2969)Specialist
			 Brian E. Ritzberg, New York, New York;
			(2970)Corporal
			 Jonathan Rivadeneira, Jackson Heights, New York;
			(2971)Specialist
			 Eric G. Palacios Rivera, Atlantic City, New Jersey;
			(2972)Sergeant First
			 Class Jose A. Rivera, Bayamon, Puerto Rico;
			(2973)Specialist
			 Michael D. Rivera, Brooklyn, New York;
			(2974)Staff Sergeant
			 Rafeal Alicea Rivera, Bayamon, Puerto Rico;
			(2975)Staff Sergeant
			 Gregory Rivera-Santiago, St. Croix, Virgin Islands;
			(2976)Specialist
			 Jose A. Rivera-Serrano, Mayaguez, Puerto Rico;
			(2977)Staff Sergeant
			 Milton Rivera-Vargas, Boqueron, Puerto Rico;
			(2978)Corporal John
			 Travis Rivero, Tampa, Florida;
			(2979)Specialist
			 Frank K. Rivers, Jr., Woodbridge, Virginia;
			(2980)Private First
			 Class Christopher T. Riviere, Cooper City, Florida;
			(2981)Staff Sergeant
			 Timothy J. Roark, Houston, Texas;
			(2982)Sergeant
			 Thomas D. Robbins, Schenectady, New York;
			(2983)Sergeant Todd
			 James Robbins, Pentwater, Michigan;
			(2984)Staff Sergeant
			 William T. Robbins, North Little Rock, Arkansas;
			(2985)Lance Corporal
			 Anthony P. Roberts, Bear, Delaware;
			(2986)Lance Corporal
			 Bob W. Roberts, Newport, Oregon;
			(2987)Corporal
			 Robert D. Roberts, Winter Park, Florida;
			(2988)Lance Corporal
			 Trevor A. Roberts, Oklahoma City, Oklahoma;
			(2989)Corporal Allen
			 C. Roberts, Arcola, Illinois;
			(2990)Sergeant Derek
			 T. Roberts, Gold River, California;
			(2991)Sergeant
			 Michael T. Robertson, Houston, Texas;
			(2992)Corporal
			 Jeremiah W. Robinson, Mesa, Arizona;
			(2993)Sergeant
			 Lizbeth Robles Vega, Baja, Puerto Rico;
			(2994)Staff Sergeant
			 Joseph E. Robsky, Jr., Elizaville, New York;
			(2995)Sergeant Moses
			 Daniel Rocha, Roswell, New Mexico;
			(2996)Sergeant
			 Nathaniel S. Rock, Toronto, Ohio;
			(2997)Private First
			 Class Marlin T. Rockhold, Hamilton, Ohio;
			(2998)Specialist
			 Ricky W. Rockholt, Jr., Winston, Oregon;
			(2999)Petty Officer
			 Second Class David Sean Roddy, Aberdeen, Maryland;
			(3000)Sergeant John
			 D. Rode, Pineville, North Carolina;
			(3001)Major Alan G.
			 Rodgers, Hampton, Florida;
			(3002)Private Damian
			 Lopez Rodriguez, Tucson, Arizona;
			(3003)Private First
			 Class Jose F. Gonzalez Rodriguez, Norwalk, California;
			(3004)Staff Sergeant
			 Joseph E. Rodriguez, Las Cruces, New Mexico;
			(3005)Specialist
			 Michael J. Rodriguez, Sanford, North Carolina;
			(3006)Corporal
			 Robert Marcus Rodriguez, Queens, New York;
			(3007)Corporal Yull
			 Estrada Rodriguez, Alegre Lajas, Puerto Rico;
			(3008)Sergeant
			 Ricardo X. Rodriguez, Arecibo, Puerto Rico;
			(3009)Specialist
			 Jaime Rodriguez, Oxnard, California;
			(3010)Specialist
			 Dominic N. Rodriguez, Klamath Falls, Oregon;
			(3011)Lance Corporal
			 Juan Rodrigo Rodriguez, Velasco Laredo/El Cenizo, Texas;
			(3012)Specialist
			 Luis O. Rodriguez-Contrera, Allentown, Pennsylvania;
			(3013)Private First
			 Class George R. Roehl, Jr., Manchester, New Hampshire;
			(3014)Sergeant First
			 Class Gregory S. Rogers, Cincinnati, Ohio;
			(3015)Corporal
			 Jeffry A. Rogers, Oklahoma City, Oklahoma;
			(3016)Specialist
			 Nicholas K. Rogers, Deltona, Florida;
			(3017)Specialist
			 Philip G. Rogers, Gresham, Oregon;
			(3018)Staff Sergeant
			 Jonathan Rojas, Hammond, Indiana;
			(3019)Private First
			 Class Kenny D. Rojas, Pembroke Pines, Florida;
			(3020)Corporal
			 Michael M. Rojas, Fresno, California;
			(3021)Specialist
			 Cristian Rojas-Gallego, Loganville, Georgia;
			(3022)Staff Sergeant
			 Robb L. Rolfing, Milton, Massachusetts;
			(3023)Specialist
			 Justin A. Rollins, Newport, New Hampshire;
			(3024)Specialist
			 Alexis Roman-Cruz, Brandon, Florida;
			(3025)Staff Sergeant
			 Vincenzo Romeo, Lodi, New Jersey;
			(3026)Private First
			 Class Ramon Romero, Huntington Park, California;
			(3027)Specialist
			 Joshua G. Romero, Crowley, Texas;
			(3028)Sergeant Brian
			 M. Romines, Simpson, Illinois;
			(3029)Specialist
			 Edwin William Roodhouse, San Jose, California;
			(3030)Sergeant First
			 Class Robert E. Rooney, Nashua, New Hampshire;
			(3031)Corporal
			 Timothy D. Roos, Delhi, Ohio;
			(3032)Private First
			 Class Angel Rosa, South Portland, Maine;
			(3033)Specialist
			 Alexander R. Rosa, Orlando, Florida;
			(3034)Corporal
			 Randal Kent Rosacker, San Diego, California;
			(3035)Corporal
			 Benjamin S. Rosales, Houston, Texas;
			(3036)Staff Sergeant
			 Victor A. Rosaleslomeli, Westminster, California;
			(3037)Specialist
			 Jose E. Rosario, St. Croix, Virgin Islands;
			(3038)Private First
			 Class Richard H. Rosas, Saint Louis, Michigan;
			(3039)Corporal
			 Christopher D. Rose, San Francisco, California;
			(3040)Sergeant Scott
			 C. Rose, Fayetteville, Kentucky;
			(3041)Specialist
			 Adam J. Rosema, Pasadena, California;
			(3042)Sergeant
			 Thomas Chad Rosenbaum, Hope, Arkansas;
			(3043)Sergeant Randy
			 S. Rosenberg, Berlin, New Hampshire;
			(3044)Staff Sergeant
			 Eric Ross, Kenduskeag, Maine;
			(3045)Specialist
			 Marco D. Ross, Memphis, Tennessee;
			(3046)Private First
			 Class Jonathan M. Rossi, Safety Harbor, Florida;
			(3047)Sergeant
			 Lawrence A. Roukey, Westbrook, Maine;
			(3048)Sergeant David
			 L. Roustum, West Seneca, New York;
			(3049)Petty Officer
			 First Class Gary Rovinski, Roseville, Illinois;
			(3050)Captain Alan
			 Rowe, Hagerman, Idaho;
			(3051)Specialist
			 Brandon Jacob Rowe, Roscoe, Illinois;
			(3052)Sergeant
			 Michael D. Rowe, New Port Richey, Florida;
			(3053)Sergeant Roger
			 Dale Rowe, Bon Aqua, Tennessee;
			(3054)Second
			 Lieutenant Jonathan D. Rozier, Katy, Texas;
			(3055)Second
			 Lieutenant Charles R. Rubado, Clearwater, Florida;
			(3056)Sergeant Isela
			 Rubalcava, El Paso, Texas;
			(3057)Specialist
			 Jose A. Rubio Hernandez, Mission, Texas;
			(3058)Sergeant David
			 A. Ruhren, North Stafford, Virginia;
			(3059)Specialist
			 Jose L. Ruiz, Brentwood, New York;
			(3060)Petty Officer
			 Third Class Manuel A. Ruiz, Federalsburg, Maryland;
			(3061)Lance Corporal
			 Gregory P. Rund, Littleton, Colorado;
			(3062)Specialist
			 Gregory B. Rundell, Ramsey, Minnesota;
			(3063)Specialist
			 Luke S. Runyan, Spring Grove, Pennsylvania;
			(3064)Staff Sergeant
			 Michael L. Ruoff, Jr., Yosemite, California;
			(3065)Private First
			 Class Aaron J. Rusin, Johnstown, Pennsylvania;
			(3066)Captain Blake
			 H. Russell, Fort Worth, Texas;
			(3067)Sergeant John
			 W. Russell, Portland, Texas;
			(3068)Specialist
			 Ryan D. Russell, Elm City, North Carolina;
			(3069)Lance Corporal
			 Andrew D. Russoli, Greensboro, North Carolina;
			(3070)Sergeant Monta
			 S. Ruth, Winston-Salem, North Carolina;
			(3071)First
			 Lieutenant Christopher N. Rutherford, Newport, Ohio;
			(3072)Corporal Marc
			 T. Ryan, Gloucester, City New Jersey;
			(3073)First
			 Lieutenant Timothy Louis Ryan, Aurora, Illinois;
			(3074)Specialist
			 Lyle W. Rymer II, Fort Smith, Arkansas;
			(3075)Sergeant
			 Yevgeniy Ryndych, Brooklyn, New York;
			(3076)Sergeant Corey
			 J. Rystad, Red Lake Falls, Minnesota;
			(3077)Corporal
			 Thomas E. Saba, Toms River, New Jersey;
			(3078)Chief Warrant
			 Officer (CW2) Scott A. Saboe, Willow Lake, South Dakota;
			(3079)Sergeant
			 Dominic J. Sacco, Albany, New York;
			(3080)First Sergeant
			 Carlos N. Saenz, Las Vegas, Nevada;
			(3081)Specialist
			 Lance S. Sage, Hempstead, New York;
			(3082)Specialist
			 Rasheed Sahib, Brooklyn, New York;
			(3083)Lance Corporal
			 Gael Saintvil, Orlando/Orange, Florida;
			(3084)Sergeant Steve
			 M. Sakoda, Hilo, Hawaii;
			(3085)Corporal Rudy
			 Salas, Baldwin Park, California;
			(3086)Private First
			 Class Ricky Salas, Jr., Roswell, New Mexico;
			(3087)Corporal
			 William I. Salazar, Las Vegas, Nevada;
			(3088)Private First
			 Class Bruce C. Salazar, Jr., Tracy, California;
			(3089)Sergeant First
			 Class Rudy A. Salcido, Ontario, California;
			(3090)Specialist
			 Adriana N. Salem, Elk Grove Village, Illinois;
			(3091)Sergeant First
			 Class David J. Salie, Columbus, Georgia;
			(3092)Specialist
			 Eric D. Salinas, Houston, Texas;
			(3093)Chief Warrant
			 Officer Richard Matthew Matt Salter, Cypress, Texas;
			(3094)First
			 Lieutenant Edward M. Saltz, Bigfork, Montana;
			(3095)Captain
			 Benjamin Wilson Sammis, Rehobeth, Massachusetts;
			(3096)Specialist
			 Sonny Gene Sampler, Oklahoma City, Oklahoma;
			(3097)Private First
			 Class Joey T. Sams II, Spartanburg, South Carolina;
			(3098)Specialist
			 Dennis K. Samson, Jr., Hesperia, Michigan;
			(3099)Private First
			 Class Tenzin L. Samten, Prescott, Arizona;
			(3100)Sergeant
			 Princess Samuels, Mitchellville, Maryland;
			(3101)Lance Corporal
			 Emilian D. Sanchez, Santa Ana Pueblo, New Mexico;
			(3102)Private First
			 Class Enrique Henry Sanchez, Garner, North Carolina;
			(3103)Private First
			 Class Oscar Sanchez, Modesto, California;
			(3104)Sergeant Paul
			 T. Sanchez, Irving, Texas;
			(3105)Staff Sergeant
			 Virrueta A. Sanchez, Houston, Texas;
			(3106)Private First
			 Class Junior Cedeno Sanchez, Miami, Florida;
			(3107)Lance Corporal
			 Efrain Sanchez, Jr., Port Chester, New York;
			(3108)Specialist
			 Gregory Paul Sanders, Hobart, Indiana;
			(3109)Staff Sergeant
			 Ronnie L. Sanders, Thibodaux, Louisiana;
			(3110)First
			 Lieutenant Ryan T. Sanders, Richardson, Texas;
			(3111)Sergeant
			 Christopher A. Sanders, Roswell, New Mexico;
			(3112)Private Justin
			 T. Sanders, Watson, Louisiana;
			(3113)Sergeant Frank
			 M. Sandoval, Yuma, Arizona;
			(3114)Private First
			 Class Leroy Sandoval, Jr., Houston, Texas;
			(3115)Lance Corporal
			 Felipe D. Sandoval-Flores, Los Angeles, California;
			(3116)Sergeant
			 Matthew J. Sandri, Shamokin, Pennsylvania;
			(3117)Staff Sergeant
			 Barry Sanford, Sr., Aurora, Colorado;
			(3118)Lance Corporal
			 Daniel J. Santee, Mission Viejo, California;
			(3119)Sergeant Ed
			 Santini, Toa Baja, Puerto Rico;
			(3120)First
			 Lieutenant Neil Anthony Santoriello, Verona, Pennsylvania;
			(3121)Chief Warrant
			 Officer Isaias E. Santos, Ancon, Panama;
			(3122)Corporal
			 Jeremiah S. Santos, Minot, North Dakota;
			(3123)Corporal
			 Jonathan J. Santos, Bellingham, Washington;
			(3124)Specialist
			 Luis D. Santos, Rialto, California;
			(3125)Staff Sergeant
			 Fernando Santos, San Antonio, Texas;
			(3126)Private First
			 Class Brandon R. Sapp, Lake Worth, Florida;
			(3127)Hospital
			 Corpsman Charles O. Sare, Hemet, California;
			(3128)Staff Sergeant
			 Cameron B. Sarno, Waipahu, Hawaii;
			(3129)Staff Sergeant
			 Scott Douglas Sather, Clio, Michigan;
			(3130)Private Oscar
			 Sauceda, Del Rio, Texas;
			(3131)Private
			 Anthony J. Sausto, Lake Havasu City, Arizona;
			(3132)Lance Corporal
			 Jeremiah E. Savage, Livingston, Tennessee;
			(3133)Sergeant
			 Stephen P. Saxton, Temecula, California;
			(3134)Specialist
			 Phillip N. Sayles, Jacksonville, Arkansas;
			(3135)Sergeant Paul
			 A. Saylor, Norcross, Georgia;
			(3136)Lance Corporal
			 Michael P. Scarborough, Washington, Georgia;
			(3137)Staff Sergeant
			 William D. Scates, Oklahoma City, Oklahoma;
			(3138)Sergeant
			 Kenneth J. Schall, Peoria, Arizona;
			(3139)Sergeant Kurt
			 D. Schamberg, Euclid, Ohio;
			(3140)Captain Robert
			 C. Scheetz, Jr., Dothan, Alabama;
			(3141)Sergeant First
			 Class Daniel E. Scheibner, Muskegon, Michigan;
			(3142)Staff Sergeant
			 Jens E. Schelbert, New Orleans, Louisiana;
			(3143)Staff Sergeant
			 Daniel R. Schelle, Antioch, California;
			(3144)Corporal
			 Christopher G. Scherer, East Northport, New York;
			(3145)Lance Corporal
			 Daniel R. Scherry, Rocky River, Ohio;
			(3146)Private First
			 Class Jason D. Scheuerman, Lynchburg, Virginia;
			(3147)Lance Corporal
			 Nickolas David Schiavoni, Haverhill, Massachusetts;
			(3148)Sergeant First
			 Class Richard L. Schild, Tabor, South Dakota;
			(3149)Lance Corporal
			 Juan M. Garcia Schill, Grants Pass, Oregon;
			(3150)Corporal
			 Jonathan E. Schiller, Ottumwa, Iowa;
			(3151)Captain Rhett
			 W. Schiller, Waterford, Wisconsin;
			(3152)Specialist
			 Justin B. Schmidt, Bradenton, Florida;
			(3153)Corporal Peter
			 W. Schmidt, Eureka, California;
			(3154)Lance Corporal
			 John T. Schmidt III, Brookfield, Connecticut;
			(3155)Sergeant
			 Joshua A. Schmit, Willmar, Minnesota;
			(3156)Corporal
			 Joshua M. Schmitz, Spencer, Wisconsin;
			(3157)Sergeant Jacob
			 S. Schmuecker, Atkinson, Nebraska;
			(3158)Specialist
			 Jeremiah W. Schmunk, Richland/Kennewick, Washington;
			(3159)Specialist
			 Matthew E. Schneider, Gorham, New Hampshire;
			(3160)Private First
			 Class Sean M. Schneider, Janesville, Wisconsin;
			(3161)Seaman
			 Apprentice Shayna Ann Schnell, Tell City, Indiana;
			(3162)Sergeant
			 Anthony J. Schober, Reno, Nevada;
			(3163)Specialist
			 Collin R. Schockmel, Richwood, Texas;
			(3164)Private First
			 Class Brian J. Schoff, Manchester, Tennessee;
			(3165)Lance Corporal
			 Michael D. Scholl, Lincoln, Nebraska;
			(3166)Specialist Jon
			 M. Schoolcraft III, Wapakoneta, Ohio;
			(3167)Staff Sergeant
			 Christopher J. Schornak, Hoover, Alabama;
			(3168)Corporal
			 Dustin H. Schrage, Brevard, Florida;
			(3169)Major Matthew
			 E. Schram, Brookfield, Wisconsin;
			(3170)Lance Corporal
			 Brian K. Schramm, Rochester, New York;
			(3171)Lance Corporal
			 Edward August Schroeder II, Columbus, Ohio;
			(3172)Corporal
			 Nathan A. Schubert, Cherokee, Iowa;
			(3173)Corporal
			 Brandon S. Schuck, Safford, Arizona;
			(3174)Special Agent
			 Nathan J. Schuldheiss, Newport, Rhode Island;
			(3175)Specialist
			 Christian C. Schultz, Colleyville, Texas;
			(3176)Captain David
			 E. Schultz, Illinois;
			(3177)Lance Corporal
			 Darrell J. Schumann, Hampton, Virginia;
			(3178)Sergeant Jason
			 A. Schumann, Hawley, Minnesota;
			(3179)Private First
			 Class Benjamin C. Schuster, Williamsville, New York;
			(3180)Staff Sergeant
			 Coby G. Schwab, Puyallup, Washington;
			(3181)Lance Corporal
			 Michael A. Schwarz, Carlstadt, New Jersey;
			(3182)Petty Officer
			 Second Class Joseph C. Schwedler, Crystal Falls, Michigan;
			(3183)Master
			 Sergeant David A. Scott, Union, Ohio;
			(3184)Lance Corporal
			 Joshua A. Scott, Tunnel Hill, Georgia;
			(3185)Chief Warrant
			 Officer (CW2) Joshua Michael Scott, Sun Prairie, Wisconsin;
			(3186)Private First
			 Class Kerry D. Scott, Mount Vernon, Washington;
			(3187)Staff Sergeant
			 Rickey Scott, Columbus, Georgia;
			(3188)Specialist
			 Stephen M. Scott, Lawton, Oklahoma;
			(3189)Corporal Bryan
			 J. Scripsick, Wayne, Oklahoma;
			(3190)Corporal Aaron
			 L. Seal, Elkhart, Indiana;
			(3191)Staff Sergeant
			 Stephen A. Seale, Grafton, West Virginia;
			(3192)Private First
			 Class Timothy J. Seamans, Jacksonville, Florida;
			(3193)Lance Corporal
			 Myles Cody Sebastien, Opelousas, Louisiana;
			(3194)Sergeant First
			 Class Benjamin L. Sebban, Chattanooga, Tennessee;
			(3195)Captain Robert
			 M. Secher, Germantown, Tennessee;
			(3196)Sergeant
			 Michael T. Seeley, Fredericton, Canada;
			(3197)First
			 Lieutenant Aaron N. Seesan, Massillon, Ohio;
			(3198)Lance Corporal
			 Juan E. Segura, Homestead, Florida;
			(3199)Sergeant Leroy
			 Segura, Jr., Clovis, New Mexico;
			(3200)First
			 Lieutenant Robert Seidel III, Emmitsburg, Maryland;
			(3201)Specialist
			 Tyler R. Seideman, Lincoln, Arkansas;
			(3202)Specialist
			 Marc S. Seiden, Brigantine, New Jersey;
			(3203)Captain
			 Christopher Scott Seifert, Easton, Pennsylvania;
			(3204)Private First
			 Class Anthony P. Seig, Sunman, Indiana;
			(3205)Sergeant Carl
			 Leonard Seigart, San Luis Obispo, California;
			(3206)Private First
			 Class Dustin M. Sekula, Edinburg, Texas;
			(3207)Staff Sergeant
			 John T. Self, Pontotoc, Mississippi;
			(3208)Specialist
			 Dennis L. Sellen, Jr., Newhall, California;
			(3209)Sergeant
			 Bernard L. Sembly, Bossier City, Louisiana;
			(3210)Lance Corporal
			 Matthew K. Serio, North Providence, Rhode Island;
			(3211)Sergeant Juan
			 M. Serrano, Manati, Puerto Rico;
			(3212)Lance Corporal
			 Nazario Serrano, Irving, Texas;
			(3213)Sergeant
			 Daniel L. Sesker, Ogden, Iowa;
			(3214)Lance Corporal
			 Darin T. Settle, Henley, Missouri;
			(3215)Private First
			 Class Robert J. Settle, Owensboro, Kentucky;
			(3216)Sergeant
			 Raymond S. Sevaaetasi, Pago Pago, American Samoa;
			(3217)Lance Corporal
			 Devon Paul Seymour, St. Louisville, Ohio;
			(3218)Staff Sergeant
			 Michael B. Shackelford, Grand Junction, Colorado;
			(3219)Sergeant
			 Edward W. Shaffer, Mont Alto, Pennsylvania;
			(3220)Specialist
			 Jason A. Shaffer, Derry, Pennsylvania;
			(3221)Private First
			 Class Jeffrey Shaffer, Harrison, Arkansas;
			(3222)Staff Sergeant
			 Wentz Jerome Henry Shanaberger III, Naples, Florida;
			(3223)Private First
			 Class Jeremy R. Shank, Jackson, Missouri;
			(3224)First
			 Lieutenant Neale M. Shank, Fort Wayne, Indiana;
			(3225)Corporal
			 Stephen D. Shannon, Guttenberg, Iowa;
			(3226)Private First
			 Class David H. Sharrett II, Oakton, Virginia;
			(3227)Sergeant
			 Jeffrey R. Shaver, Maple Valley, Washington;
			(3228)Staff Sergeant
			 Alan W. Shaw, Little Rock, Arkansas;
			(3229)Sergeant
			 Daniel J. Shaw, West Seneca, New York;
			(3230)Major Kevin M.
			 Shea, Washington, District of Columbia;
			(3231)Corporal
			 Timothy M. Shea, Sonoma, California;
			(3232)Specialist
			 Casey Sheehan, Vacaville, California;
			(3233)Sergeant Kevin
			 F. Sheehan, Milton, Vermont;
			(3234)Sergeant
			 Ronnie L. Rod Shelley, Sr., Valdosta, Georgia;
			(3235)Corporal Jimmy
			 Lee Shelton, Lehigh Acres, Florida;
			(3236)Private Randol
			 S. Shelton, Schiller Park, Illinois;
			(3237)Chief Warrant
			 Officer Steven E. Shepard, Purcell, Oklahoma;
			(3238)Private First
			 Class Adam R. Shepherd, Somerville, Ohio;
			(3239)Sergeant
			 Daniel Michael Shepherd, Elyria, Ohio;
			(3240)Staff Sergeant
			 Kristopher L. Shepherd, Lynchburg, Virginia;
			(3241)Specialist
			 Joshua D. Sheppard, Quinton, Oklahoma;
			(3242)Sergeant Alan
			 David Sherman, Wanamassa, New Jersey;
			(3243)Lieutenant
			 Colonel Anthony L. Sherman, Pottstown, Pennsylvania;
			(3244)Sergeant
			 Stephen R. Sherman, Neptune, New Jersey;
			(3245)Sergeant James
			 Alexander Sherrill, Ekron, Kentucky;
			(3246)First
			 Lieutenant Andrew C. Shields, Campobello, South Carolina;
			(3247)Sergeant
			 Jonathan B. Shields, Atlanta, Georgia;
			(3248)Specialist
			 Bradley N. Shilling, Stanwood, Michigan;
			(3249)Private First
			 Class Darrell W. Shipp, San Antonio, Texas;
			(3250)Lance Corporal
			 Jeremy S. Shock, Tiffin, Ohio;
			(3251)Corporal Jared
			 M. Shoemaker, Tulsa, Oklahoma;
			(3252)Staff Sergeant
			 Russell K. Shoemaker, Sweet Springs, Missouri;
			(3253)Private First
			 Class Harry N. Shondee, Jr., Ganado, Arizona;
			(3254)Lance Corporal
			 Brad S. Shuder, El Dorado, California;
			(3255)Captain James
			 A. Shull, Kirkland, Washington;
			(3256)First
			 Lieutenant Dustin M. Shumney, Benicia/Vallejo, California;
			(3257)Private First
			 Class Kenneth L. Sickels, Apple Valley, California;
			(3258)Lance Corporal
			 Dustin L. Sides, Yakima, Washington;
			(3259)Captain Todd
			 M. Siebert, Baden, Pennsylvania;
			(3260)Specialist
			 Eric R. Sieger, Layton, Utah;
			(3261)Private First
			 Class Thomas C. Siekert, Lovelock, Nevada;
			(3262)Specialist
			 Ashley Sietsema, Melrose Park, Illinois;
			(3263)Specialist
			 John P. Sigsbee, Waterville, New York;
			(3264)Sergeant
			 William M. Sigua, Los Altos Hills, California;
			(3265)Sergeant
			 Alfred Barton Siler, Duff, Tennessee;
			(3266)Sergeant
			 Alfredo B. Silva, Calexico, California;
			(3267)Corporal Erik
			 Hernandez, Silva Chula Vista, California;
			(3268)Staff Sergeant
			 Marco A. Silva, Alva, Florida;
			(3269)Private Sean
			 A. Silva, Roseville, California;
			(3270)Private First
			 Class David N. Simmons, Kokomo, Indiana;
			(3271)Sergeant
			 Leonard D. Simmons, New Bern, North Carolina;
			(3272)Specialist
			 Windell J. Simmons, Hopkinsville, Kentucky;
			(3273)Staff Sergeant
			 Chad J. Simon, Monona/Madison, Wisconsin;
			(3274)Lance Corporal
			 Aaron William Simons, Modesto, California;
			(3275)Lance Corporal
			 Abraham Simpson, Chino, California;
			(3276)Sergeant Jacob
			 M. Simpson, Hood River/Ashland, Oregon;
			(3277)Sergeant
			 Jonathan J. Simpson, Rockport, Texas;
			(3278)Sergeant
			 Christopher C. Simpson, Hampton, Virginia;
			(3279)Private First
			 Class Charles M. Sims, Miami, Florida;
			(3280)Lance Corporal
			 Justin D. Sims, Covington, Kentucky;
			(3281)Captain Sean
			 P. Sims, El Paso, Texas;
			(3282)Lance Corporal
			 John T. Sims, Jr., Alexander City, Alabama;
			(3283)Sergeant Isiah
			 J. Sinclair, Natchitoches, Louisiana;
			(3284)Sergeant Uday
			 Singh, Lake Forest, Illinois;
			(3285)Specialist
			 Channing G. Singletary, Sylvester, Georgia;
			(3286)Sergeant Todd
			 A. Singleton, Muskegon, Michigan;
			(3287)Private First
			 Class Steven F. Sirko, Portage, Indiana;
			(3288)Specialist
			 Aaron J. Sissel, Tipton, Iowa;
			(3289)Private First
			 Class Christopher A. Sisson, Oak Park, Illinois;
			(3290)Petty Officer
			 Third Class David Sisung, Phoenix, Arizona;
			(3291)Staff Sergeant
			 Garth D. Sizemore, Mount Sterling, Kentucky;
			(3292)Staff Sergeant
			 Bradley J. Skelton, Gordonville, Missouri;
			(3293)Private First
			 Class Nicholas M. Skinner, Davenport, Iowa;
			(3294)Private
			 Michael J. Slater Scott, Depot, West Virginia;
			(3295)Private First
			 Class Ben Slaven, Plymouth, Nebraska;
			(3296)First
			 Lieutenant Brian D. Slavenas, Genoa, Illinois;
			(3297)Staff Sergeant
			 Russell L. Slay, Humble, Texas;
			(3298)Sergeant Eric
			 W. Slebodnik, Greenfield Township, Pennsylvania;
			(3299)Private
			 Brandon Ulysses Sloan, Cleveland, Ohio;
			(3300)Lance Corporal
			 Richard Patrick Slocum, Saugus, California;
			(3301)Lance Corporal
			 Thomas Jonathan Slocum, Adams, Colorado;
			(3302)Private First
			 Class Corey L. Small, East Berlin, Pennsylvania;
			(3303)Specialist
			 Erich S. Smallwood, Trumann, Arkansas;
			(3304)Lieutenant
			 Colonel Albert E. Smart, San Antonio, Texas;
			(3305)Sergeant Keith
			 L. Smette, Makoti, North Dakota;
			(3306)Sergeant Aaron
			 A. Smith, Killeen, Texas;
			(3307)Lance Corporal
			 Antoine D. Smith, Orlando, Florida;
			(3308)Captain
			 Benedict J. Smith, Monroe City, Missouri;
			(3309)Specialist
			 Benjamin A. Smith, Hudson, Wisconsin;
			(3310)Sergeant
			 Benjamin K. Smith, Carterville, Illinois;
			(3311)Private First
			 Class Brandon C. Smith, Washington, Arkansas;
			(3312)Second
			 Lieutenant Brian D. Smith, McKinney, Texas;
			(3313)Chief Warrant
			 Officer Bruce A. Smith, West Liberty, Iowa;
			(3314)Corporal
			 Darrell L. Smith, Otwell, Indiana;
			(3315)First Sergeant
			 Edward Smith, Chicago, Illinois;
			(3316)Chief Warrant
			 Officer (CW3) Eric Allen Smith, Rochester, New York;
			(3317)Lance Corporal
			 Jason E. Smith, Phoenix, Arizona;
			(3318)Private First
			 Class Jeremiah D. Smith, Odessa, Missouri;
			(3319)Sergeant John
			 M. Smith, Wilmington, North Carolina;
			(3320)Specialist
			 Jonathan K. Smith, Atlanta, Georgia;
			(3321)Lance Corporal
			 Jonathan L. Smith, Eva, Alabama;
			(3322)First
			 Lieutenant Justin S. Smith, Lansing, Michigan;
			(3323)First
			 Lieutenant Kevin J. Smith, Brandon, Florida;
			(3324)Lance Corporal
			 Kevin S. Smith, Springfield, Ohio;
			(3325)Corporal
			 Matthew R. Smith, West Valley City, Utah;
			(3326)Lance Corporal
			 Matthew R. Smith, Anderson, Indiana;
			(3327)Sergeant
			 Michael A. Smith, Camden, Arkansas;
			(3328)Specialist
			 Michael J. Smith, Media, Pennsylvania;
			(3329)Sergeant
			 Orenthial Javon Smith, Allendale, South Carolina;
			(3330)Sergeant First
			 Class Paul Ray Smith, Tampa, Florida;
			(3331)Corporal
			 Raleigh C. Smith, Troy, Montana;
			(3332)Corporal
			 Richard A. Smith, Grand Prairie, Texas;
			(3333)Corporal Ross
			 A. Smith, Wyoming, Michigan;
			(3334)Sergeant First
			 Class Scott R. Smith, Punxsutawney, Pennsylvania;
			(3335)Specialist
			 Tristan Smith, Bryn Athyn, Pennsylvania;
			(3336)Private First
			 Class Tyler J. Smith, Bethel, Maine;
			(3337)Private Daren
			 A. Smith, Helena, Montana;
			(3338)Lance Corporal
			 Michael J. Smith, Jr., Jefferson, Ohio;
			(3339)Specialist
			 Brandon W. Smitherman, Conroe, Texas;
			(3340)Sergeant Mark
			 T. Smykowski, Mentor, Ohio;
			(3341)Sergeant First
			 Class Brandon K. Sneed, Norman, Oklahoma;
			(3342)Sergeant Eric
			 L. Snell, Trenton, New Jersey;
			(3343)Private First
			 Class Stephen P. Snowberger III, Lopez, Pennsylvania;
			(3344)Corporal
			 Joshua D. Snyder, Hampstead, Maryland;
			(3345)Lance Corporal
			 Matthew A. Snyder, Finksburg, Maryland;
			(3346)Captain Adam
			 P. Snyder, Fort Pierce, Florida;
			(3347)Captain
			 Christopher F. Soelzer, Sturgis, South Dakota;
			(3348)Private First
			 Class Katie M. Soenksen, Davenport, Iowa;
			(3349)Staff Sergeant
			 Gordon George Solomon, Fairborn, Ohio;
			(3350)Sergeant
			 Roderic Antoine Solomon, Fayetteville, North Carolina;
			(3351)Specialist
			 Ismael Solorio, San Luis, Arizona;
			(3352)Staff Sergeant
			 Juan M. Solorio, Dallas, Texas;
			(3353)Corporal
			 Adrian V. Soltau, Milwaukee, Wisconsin;
			(3354)Major Charles
			 R. Soltes, Jr., Irvine, California;
			(3355)Major Kevin H.
			 Sonnenberg, McClure, Ohio;
			(3356)Sergeant Mike
			 T. Sonoda, Jr., Fallbrook, California;
			(3357)Sergeant
			 Matthew Soper, Kalamazoo, Michigan;
			(3358)Sergeant
			 Skipper Soram, Kolonia, Pohnpei, Federated States of Micronesia;
			(3359)Lance Corporal
			 Ryan J. Sorensen, Boca Raton, Florida;
			(3360)Private First
			 Class Armando Soriano, Houston, Texas;
			(3361)Corporal Tomas
			 Sotelo, Jr., Houston, Texas;
			(3362)Sergeant Danny
			 R. Soto, Houston, Texas;
			(3363)Staff Sergeant
			 Karl O. Soto-Pinedo, San Juan, Puerto Rico;
			(3364)Petty Officer
			 First Class Luis A. Souffront, Miami, Florida;
			(3365)Sergeant
			 Richard A. Soukenka, Oceanside, California;
			(3366)Sergeant
			 Kampha B. Sourivong, Iowa City, Iowa;
			(3367)Private First
			 Class Kenneth C. Souslin, Mansfield, Ohio;
			(3368)Sergeant
			 Nicholas R. Sowinski, Tempe, Arizona;
			(3369)Major John C.
			 Spahr, Cherry Hill, New Jersey;
			(3370)Specialist
			 Philip I. Spakosky, Browns Mill, New Jersey;
			(3371)Private First
			 Class Jacob D. Jake Spann, Columbus/Westerville, Ohio;
			(3372)Staff Sergeant
			 Gina R. Sparks, Drury, Missouri;
			(3373)Private First
			 Class Jason L. Sparks, Monroeville, Ohio;
			(3374)Sergeant Corey
			 E. Spates, LaGrange, Georgia;
			(3375)Staff Sergeant
			 Theodore A. Spatol, Thermopolis, Wyoming;
			(3376)Lance Corporal
			 Jonathan R. Spears, Molino, Florida;
			(3377)Corporal
			 Michael Raymond Speer, Redfield, Kansas;
			(3378)Lance Corporal
			 Joseph B. Spence, Scotts Valley, California;
			(3379)Private Cole
			 E. Spencer, Gays, Illinois;
			(3380)Lance Corporal
			 William D. Spencer, Paris, Tennessee;
			(3381)Private First
			 Class Raymond N. Spencer, Jr., Carmichael, California;
			(3382)Sergeant First
			 Class William C. Spillers, Terry, Mississippi;
			(3383)Staff Sergeant
			 Trevor Spink, Farmington, Missouri;
			(3384)Specialist
			 Curtis R. Spivey, Chula Vista, California;
			(3385)Major
			 Christopher J. Splinter, Platteville, Wisconsin;
			(3386)Specialist
			 Clifford A. Spohn III, Albuquerque, New Mexico;
			(3387)Sergeant
			 Marvin R. Sprayberry III, Tehachapi, California;
			(3388)Specialist
			 Lance C. Springer II, Benbrook, Texas;
			(3389)Private Bryan
			 N. Spry, Chestertown, Maryland;
			(3390)Corporal Brad
			 D. Squires, Middleburg Heights, Ohio;
			(3391)Corporal
			 Shannon L. Squires, Virginia Beach, Virginia;
			(3392)Corporal Brian
			 R. St. Germain, West Warwick, Rhode Island;
			(3393)Private First
			 Class Jon B. St. John II, Neenah, Wisconsin;
			(3394)Staff Sergeant
			 David R. Staats, Pueblo, Colorado;
			(3395)Specialist
			 Jeremy L. Stacey, Bismarck, Arkansas;
			(3396)Sergeant Major
			 Michael Boyd Stack, Lake City, South Carolina;
			(3397)Lance Corporal
			 Steven A. Stacy, Coos Bay, Oregon;
			(3398)Private First
			 Class Nathan E. Stahl, Highland, Indiana;
			(3399)Corporal John
			 R. Stalvey, Conroe, Texas;
			(3400)Specialist
			 Matthew J. Stanley Wolfeboro, Falls New, Hampshire;
			(3401)Staff Sergeant
			 Robert Stanley, Spotsylvania, Virginia;
			(3402)Private First
			 Class Seth M. Stanton, Colorado Springs, Colorado;
			(3403)Private First
			 Class Kenny F. Stanton, Jr., Hemet, California;
			(3404)Private First
			 Class Lucas V. Starcevich, Canton, Illinois;
			(3405)Lance Corporal
			 Shawn V. Starkovich, Arlington, Washington;
			(3406)Corporal
			 Jeffrey B. Starr, Snohomish, Washington;
			(3407)Lance Corporal
			 Michael L. Starr, Jr., Baltimore, Maryland;
			(3408)Staff Sergeant
			 Eric M. Steffeney, Waterloo, Iowa;
			(3409)Specialist
			 Nicholas P. Steinbacher, La Crescenta, California;
			(3410)Sergeant David
			 S. Stelmat, Littleton, New Hampshire;
			(3411)Sergeant Derek
			 T. Stenroos, North Pole, Alaska;
			(3412)Sergeant Blake
			 C. Stephens, Pocatello, Idaho;
			(3413)Sergeant First
			 Class John S. Stephens, San Antonio, Texas;
			(3414)First
			 Lieutenant Andrew K. Stern, Germantown, Tennessee;
			(3415)Sergeant Andy
			 A. Stevens, Tomah, Wisconsin;
			(3416)Staff Sergeant
			 Joseph W. Stevens, Sacramento, California;
			(3417)Specialist
			 Randy Lee Stevens, Swartz Creek, Michigan;
			(3418)Staff Sergeant
			 Robert Anthony Stever, Pendleton, Oregon;
			(3419)Specialist
			 Carla Jane Stewart, Sun Valley, California;
			(3420)Corporal David
			 S. Stewart, Bogalusa, Louisiana;
			(3421)Corporal Ian
			 W. Stewart, Lake Hughes, California;
			(3422)Sergeant James
			 D. Stewart, Chattanooga, Tennessee;
			(3423)Corporal
			 Joshua C. Sticklen, Virginia Beach, Virginia;
			(3424)Private Shane
			 M. Stinson, Fullerton, California;
			(3425)Staff Sergeant
			 John C. Stock, Longview, Texas;
			(3426)Sergeant
			 Michael J. Stokely, Sharpsburg, Georgia;
			(3427)Corporal Sean
			 A. Stokes, Auburn, California;
			(3428)Sergeant First
			 Class Douglas C. Stone, Taylorsville, Utah;
			(3429)Major Gregory
			 Lewis Stone, Boise, Idaho;
			(3430)Staff Sergeant
			 Clint J. Storey, Enid, Oklahoma;
			(3431)Specialist
			 Brandon L. Stout, Grand Rapids, Michigan;
			(3432)Second
			 Lieutenant Matthew R. Stovall, Horn Lake, Mississippi;
			(3433)Major Michael
			 D. Stover, Mansfield, Ohio;
			(3434)Sergeant
			 Morgan W. Strader, Crossville, Tennessee;
			(3435)Lance Corporal
			 Adam J. Strain, Smartville, California;
			(3436)Private First
			 Class William R. Strange, Adrian, Georgia;
			(3437)Sergeant Kirk
			 Allen Straseskie, Beaver Dam, Wisconsin;
			(3438)Sergeant
			 Francis J. Straub, Jr., Philadelphia, Pennsylvania;
			(3439)Sergeant
			 Matthew Straughter, St. Charles, Missouri;
			(3440)Sergeant
			 Thomas J. Strickland, Douglasville, Georgia;
			(3441)Sergeant Jesse
			 W. Strong, Irasburg, Vermont;
			(3442)Specialist
			 Joseph A. Strong, Lebanon, Indiana;
			(3443)Lance Corporal
			 Johnny R. Strong, Waco, Texas;
			(3444)Captain Mark
			 N. Stubenhofer, Springfield, Virginia;
			(3445)Sergeant
			 Michael R. Sturdivant, Conway, Arkansas;
			(3446)Private First
			 Class Brandon C. Sturdy, Urbandale, Iowa;
			(3447)Specialist
			 William R. Sturges, Jr., Spring Church, Pennsylvania;
			(3448)Specialist
			 Paul J. Sturino, Rice Lake, Wisconsin;
			(3449)Lance Corporal
			 Jesus Alberto Suarez del Solar, Escondido, California;
			(3450)Private First
			 Class Roger A. Suarez-Gonzalez, Miami, Florida;
			(3451)Sergeant
			 Joseph D. Suell, Lufkin, Texas;
			(3452)Staff Sergeant
			 Wilberto Suliveras, Humacao, Puerto Rico;
			(3453)Captain
			 Christopher J. Sullivan, Princeton, Massachusetts;
			(3454)Sergeant John
			 M. Sullivan, Hixon, Tennessee;
			(3455)Specialist
			 John R. Sullivan, Countryside, Illinois;
			(3456)Specialist
			 Narson Bertil Sullivan, N. Brunswick, New Jersey;
			(3457)Lance Corporal
			 Vincent M. Sullivan, Chatham, New Jersey;
			(3458)Staff Sergeant
			 Vincent E. Summers, South Haven, Michigan;
			(3459)Corporal James
			 E. Summers III, Missouri, Bourbon;
			(3460)Private First
			 Class Ming Sun, Cathedral City, California;
			(3461)Specialist
			 Astor A. Sunsin-Pineda, Long Beach, California;
			(3462)Sergeant
			 Robert A. Surber, Inverness, Florida;
			(3463)Staff Sergeant
			 Stephen J. Sutherland, West Deptford, New Jersey;
			(3464)Private First
			 Class Ernest Harold Sutphin, Parkersburg, West Virginia;
			(3465)Staff Sergeant
			 Michael J. Sutter, Tinley Park, Illinois;
			(3466)Sergeant
			 Timothy J. Sutton, Springfield, Missouri;
			(3467)Sergeant First
			 Class Greg L. Sutton, Spring Lake, North Carolina;
			(3468)Sergeant First
			 Class Sean M. Suzch, Hilltown, Pennsylvania;
			(3469)Lance Corporal
			 Daniel Freeman Swaim, Yadkinville, North Carolina;
			(3470)Lance Corporal
			 James E. Swain, Kokomo, Indiana;
			(3471)Lance Corporal
			 Harry R. Swain IV, Cumberland, New Jersey;
			(3472)Lance Corporal
			 Shane C. Swanberg, Kirkland, Washington;
			(3473)Private First
			 Class Robert A. Swaney, West Jefferson, Ohio;
			(3474)Sergeant Brett
			 D. Swank, Northumberland Co., Pennsylvania;
			(3475)Staff Sergeant
			 Christopher Swanson, Rose Haven, Maryland;
			(3476)Corporal
			 Timothy A. Swanson, San Antonio, Texas;
			(3477)Chief Warrant
			 Officer (CW5) Sharon T. Swartworth, Virginia;
			(3478)Sergeant
			 Robert Wesley Sweeney III, Pineville, Louisiana;
			(3479)Private First
			 Class Jack T. Sweet, Alexandria Bay, New York;
			(3480)Sergeant
			 Thomas J. Sweet II, Bismarck, North Dakota;
			(3481)Lance Corporal
			 Franklin A. Sweger, San Antonio, Texas;
			(3482)Sergeant Jason
			 Swiger, South Portland, Maine;
			(3483)Sergeant
			 Nathaniel T. Swindell, Bronx, New York;
			(3484)Staff Sergeant
			 Christopher W. Swisher, Lincoln, Nebraska;
			(3485)Captain Tyler
			 B. Swisher, Cincinnati, Ohio;
			(3486)Major Paul R.
			 Syverson III, Lake Zurich, Illinois;
			(3487)Lance Corporal
			 Steven W. Szwydek, Warfordsburg, Pennsylvania;
			(3488)Sergeant
			 Joseph M. Tackett, Whitehouse, Kentucky;
			(3489)Staff Sergeant
			 Ayman A. Taha, Vienna, Virginia;
			(3490)Sergeant
			 Patrick S. Tainsh, Oceanside, California;
			(3491)Sergeant
			 DeForest L. Dee Talbert, Charleston, West Virginia;
			(3492)Sergeant
			 Matthew L. Tallman, Groveland, California;
			(3493)Lance Corporal
			 Fernando S. Tamayo, Fontana, California;
			(3494)Lance Corporal
			 Jeremy P. Tamburello, Denver, Colorado;
			(3495)Specialist
			 Eddie D. Tamez, Galveston, Texas;
			(3496)Corporal Jonh
			 C. Tanner, Columbus, Georgia;
			(3497)Private First
			 Class Nickolas A. Tanton, San Antonio, Texas;
			(3498)Lance Corporal
			 Samuel Tapia, San Benito, Texas;
			(3499)Sergeant First
			 Class Linda Ann Tarango-Griess, Sutton, Nebraska;
			(3500)Captain
			 Michael Yury Tarlavsky, Passaic, New Jersey;
			(3501)Sergeant Nimo
			 W. Tauala, Honolulu, Hawaii;
			(3502)Staff Sergeant
			 Ioasa F. Tavae, Jr., Pago Pago, American Samoa;
			(3503)Sergeant
			 Michael E. Tayaotao, Sunnyvale, California;
			(3504)Lance Corporal
			 Bryan N. Taylor, Milford, Ohio;
			(3505)Sergeant
			 Christopher J. Taylor, Opelika, Alabama;
			(3506)Specialist
			 Christopher M. Taylor, Daphne, Alabama;
			(3507)Major David G.
			 Taylor, Apex, North Carolina;
			(3508)Lieutenant
			 Commander Keith Edward Taylor, Irvine, California;
			(3509)Major Mark D.
			 Taylor, Stockton, California;
			(3510)Major Michael
			 Taylor, Little Rock, Arkansas;
			(3511)Sergeant
			 Michael C. Taylor, Hockley, Texas;
			(3512)Sergeant
			 Shannon D. Taylor, Smithville, Tennessee;
			(3513)Corporal
			 William G. Taylor, Macon, Georgia;
			(3514)Sergeant
			 Norman R. Taylor III, Blythe, California;
			(3515)Captain John
			 R. Teal, Mechanicsville, Virginia;
			(3516)Sergeant
			 Brandon L. Teeters, Lafayette, Louisiana;
			(3517)Specialist
			 Prince K. Teewia, Durham, North Carolina;
			(3518)Corporal Luis
			 E. Tejeda, Huntington Park, California;
			(3519)Staff Sergeant
			 Riayan Augusto Tejeda, New York, New York;
			(3520)Sergeant
			 Joshua A. Terando, Morris, Illinois;
			(3521)Lance Corporal
			 Miguel Terrazas, El Paso, Texas;
			(3522)Sergeant First
			 Class Jonathan Tessar, Simi Valley, California;
			(3523)Lance Corporal
			 Jason Tetrault, Moreno Valley, California;
			(3524)Private Nathan
			 Z. Thacker, Greenbrier, Arkansas;
			(3525)Petty Officer
			 First Class Jerry A. Tharp, Aledo, Illinois;
			(3526)Private First
			 Class Sean D. Tharp, Orlando, Florida;
			(3527)Corporal
			 Joseph C. Thibodeaux III, Lafayette, Louisiana;
			(3528)Master
			 Sergeant Thomas R. Thigpen, Sr., Augusta, Georgia;
			(3529)Corporal Jesse
			 L. Thiry, Casco, Wisconsin;
			(3530)Sergeant Carl
			 Thomas, Phoenix, Arizona;
			(3531)Sergeant John
			 Frank Thomas, Valdosta, Georgia;
			(3532)Staff Sergeant
			 Kendall Thomas, St. Thomas, United States Virgin Islands;
			(3533)Specialist
			 Kyle G. Thomas, Topeka, Kansas;
			(3534)Master
			 Sergeant Sean Michael Thomas, Harrisburg, Pennsylvania;
			(3535)Sergeant Paul
			 W. Thomason III, Talbot, Tennessee;
			(3536)Sergeant
			 Anthony O. Thompson, Orangeburg, South Carolina;
			(3537)Petty Officer
			 Third Class Christopher W. Thompson, North Wilkesboro, North Carolina;
			(3538)Sergeant
			 Jarrett B. Thompson, Dover, Delaware;
			(3539)Corporal Lance
			 M. Thompson, Marion/Upland, Indiana;
			(3540)Private First
			 Class Nils George Thompson, Confluence, Pennsylvania;
			(3541)Private First
			 Class William E. Thorne, Hospers, Iowa;
			(3542)Lance Corporal
			 Jonathan B. Thornsberry, McDowell, Kentucky;
			(3543)Lance Corporal
			 John Joshua Thornton, Phoenix, Arizona;
			(3544)Major Steven
			 W. Thornton, Eugene, Oregon;
			(3545)Staff Sergeant
			 Robert C. Thornton, Jr., Rainbow City, Alabama;
			(3546)Specialist
			 Brandon T. Thorsen, Trenton, Florida;
			(3547)Sergeant
			 Robert B. Thrasher, Folsom, California;
			(3548)Staff Sergeant
			 Frank F. Tiai, Pago Pago, American Samoa;
			(3549)Captain
			 Benjamin D. Tiffner, West Virginia;
			(3550)Sergeant James
			 Rodney Tijerina, Beasley, Texas;
			(3551)Lance Corporal
			 Jesse D. Tillery, Vesper, Wisconsin;
			(3552)Lance Corporal
			 Harry H. Timberman, Minong, Wisconsin;
			(3553)Sergeant Tina
			 Safaira Time, Tucson, Arizona;
			(3554)First
			 Lieutenant Jason G. Timmerman, Cottonwood/Tracy, Minnesota;
			(3555)Sergeant
			 Humberto F. Timoteo, Newark, New Jersey;
			(3556)Lance Corporal
			 Jeremy L. Tinnel, Mechanicsville, Virginia;
			(3557)Private First
			 Class Patrick A. Tinnell, Lake Havasu City, Arizona;
			(3558)Specialist
			 Douglas L. Tinsley, Chester, South Carolina;
			(3559)Captain John
			 E. Tipton, Fort Walton Beach, Florida;
			(3560)Private First
			 Class Joshua K. Titcomb, Somerset, Kentucky;
			(3561)Specialist
			 Brandon T. Titus, Boise, Idaho;
			(3562)Sergeant First
			 Class John J. Tobiason, Bloomington, Minnesota;
			(3563)Specialist
			 Brandon Scott Tobler, Portland, Oregon;
			(3564)Major Jeffrey
			 P. Toczylowski, Upper Moreland, Pennsylvania;
			(3565)Sergeant Lee
			 Duane Todacheene, Farmington, New Mexico;
			(3566)Corporal John
			 H. Todd III, Bridgeport, Pennsylvania;
			(3567)Corporal
			 Victor H. Toledo Pulido, Hanford, California;
			(3568)Specialist
			 John O. Tollefson, Fond du Lac, Wisconsin;
			(3569)Sergeant
			 Norman L. Tollett, Columbus, Ohio;
			(3570)Corporal
			 Joseph A. Tomci, Stow, Ohio;
			(3571)Staff Sergeant
			 Zachary B. Tomczak, Huron, South Dakota;
			(3572)Sergeant
			 Nicholas A. Tomko, Pittsburgh, Pennsylvania;
			(3573)Staff Sergeant
			 Jacob M. Tompson, North Mankato, Minnesota;
			(3574)Master
			 Sergeant Timothy Toney, Manhattan, New York;
			(3575)Private First
			 Class David T. Toomalatai, Long Beach, California;
			(3576)Lance Corporal
			 Joshua L. Torrence, Lexington, South Carolina;
			(3577)Sergeant
			 Daniel Torres, Fort Worth, Texas;
			(3578)Private First
			 Class George D. Torres, Long Beach, California;
			(3579)Lance Corporal
			 Michael S. Torres, El Paso, Texas;
			(3580)Specialist
			 Ramon Reyes Torres, Caguas, Puerto Rico;
			(3581)Second
			 Lieutenant Richard Torres, Clarksville, Tennessee;
			(3582)Specialist
			 Teodoro Torres, Las Vegas, Nevada;
			(3583)Private First
			 Class Omar E. Torres, Chicago, Illinois;
			(3584)Lance Corporal
			 Elias Torrez III, Veribest, Texas;
			(3585)Sergeant
			 Michael L. Tosto, Apex, North Carolina;
			(3586)Specialist
			 Eric L. Toth, Edmonton, Kentucky;
			(3587)Staff Sergeant
			 Michael L. Townes, Las Vegas, Nevada;
			(3588)Staff Sergeant
			 Robin L. Towns, Sr., Upper Marlboro, Maryland;
			(3589)Sergeant
			 Tromaine K. Toy, Sr., Eastville, Virginia;
			(3590)Private First
			 Class Jacob T. Tracy, Palestine, Illinois;
			(3591)Sergeant Seth
			 R. Trahan, Crowley, Louisiana;
			(3592)Sergeant Quoc
			 Binh Tran, Mission Viejo, California;
			(3593)Staff Sergeant
			 Philip L. Travis, Snellville, Georgia;
			(3594)Corporal
			 Joseph S. Tremblay, New Windsor, New York;
			(3595)Specialist
			 Richard K. Trevithick, Gaines, Michigan;
			(3596)Private First
			 Class Brett L. Tribble, Lake Jackson, Texas;
			(3597)Staff Sergeant
			 Marvin Lee Trost III, Goshen, Indiana;
			(3598)Sergeant John
			 Byron Trotter, Marble Falls, Texas;
			(3599)Corporal Tyler
			 S. Trovillion, Richardson, Texas;
			(3600)Chief Warrant
			 Officer 4 Chester W. Troxel, Anchorage, Alaska;
			(3601)Lance Corporal
			 Tyler J. Troyer, Tangent, Oregon;
			(3602)Specialist
			 Francis M. Trussel, Jr., Lincoln, Illinois;
			(3603)Sergeant
			 Daniel A. Tsue, Honolulu, Hawaii;
			(3604)Private First
			 Class Andrew L. Tuazon, Chesapeake, Virginia;
			(3605)Lance Corporal
			 Marc Lucas Tucker, Pontotoc, Mississippi;
			(3606)Sergeant
			 Robert W. Tucker, Hilham, Tennessee;
			(3607)Private First
			 Class Thomas Lowell Tucker, Madras, Oregon;
			(3608)Staff Sergeant
			 Steven R. Tudor, Dunmore, Pennsylvania;
			(3609)Staff Sergeant
			 Salamo J. Tuialuuluu, Pago Pago, American Samoa;
			(3610)Lieutenant
			 Commander Morgan C. Tulang, Hilo, Hawaii;
			(3611)Master
			 Sergeant Tulsa T. Tuliau, Watertown, New York;
			(3612)Sergeant
			 Gregory L. Tull, Pocahontas, Iowa;
			(3613)Sergeant First
			 Class Michael J. Tully, Falls Creek, Pennsylvania;
			(3614)Sergeant Lui
			 Tumanuvao, Fagaalu, American Samoa;
			(3615)Sergeant
			 Nicholas D. Turcotte, Maple Grove, Minnesota;
			(3616)Staff Sergeant
			 Roger C. Turner, Jr., Parkersburg, West Virginia;
			(3617)Sergeant
			 Thomas B. Turner, Jr., Cottonwood, California;
			(3618)Sergeant Bryan
			 J. Tutten, St. Augustine, Florida;
			(3619)Staff Sergeant
			 Abraham G. Twitchell, Yelm, Washington;
			(3620)Lance Corporal
			 Bobby L. Twitty, Bedias, Texas;
			(3621)Specialist
			 Wade Michael Twyman Vista California
			(3622)Captain Corry
			 P. Tyler, Georgia;
			(3623)Private Scott
			 Matthew Tyrrell, Sterling, Illinois;
			(3624)First
			 Lieutenant Andre D. Tyson, Riverside, California;
			(3625)Specialist
			 Eugene A. Uhl III, Amherst, Wisconsin;
			(3626)Lance Corporal
			 Drew M. Uhles, Du Quoin, Illinois;
			(3627)Private First
			 Class Brian Scott Scotty Ulbrich, Chapmanville, West
			 Virginia;
			(3628)Civilian Rick
			 A. Ulbright, Waldorf, Maryland;
			(3629)Sergeant
			 George M. Ulloa, Jr., Austin, Texas;
			(3630)First
			 Lieutenant Colby J. Umbrell, Doylestown, Pennsylvania;
			(3631)Private First
			 Class Daniel Paul Unger, Exeter, California;
			(3632)Corporal David
			 M. Unger, Leavenworth, Kansas;
			(3633)Specialist
			 Robert Oliver Unruh, Tucson, Arizona;
			(3634)Sergeant
			 Gregory D. Unruh, Dickinson, Texas;
			(3635)Specialist
			 Clinton R. Upchurch, Garden City, Kansas;
			(3636)Private First
			 Class Wilfredo F. Urbina, Baldwin, New York;
			(3637)Sergeant
			 Iosiwo Uruo, Agana Heights, Guam;
			(3638)First Sergeant
			 Ernest E. Utt, Hammond, Illinois;
			(3639)Sergeant
			 Michael A. Uvanni, Rome, New York;
			(3640)Sergeant
			 Nathan J. Vacho, Janesville, Wisconsin;
			(3641)Corporal Steve
			 Vahaviolos, Airmont, New York;
			(3642)Staff Sergeant
			 Gary A. Vaillant, Trujillo, Puerto Rico;
			(3643)Lance Corporal
			 Eric P. Valdepenas, Seekonk, Massachusetts;
			(3644)Corporal
			 Ramona M. Valdez, Bronx, New York;
			(3645)Lance Corporal
			 Ruben Valdez, Jr., San Diego, Texas;
			(3646)Petty Officer
			 First Class Jennifer A. Valdivia, Cambridge, Illinois;
			(3647)Specialist
			 Donald E. Valentine III, Orange Park, Florida;
			(3648)Sergeant
			 Melissa Valles, Eagle Pass, Texas;
			(3649)Chief Warrant
			 Officer Brian K. Van Dusen, Columbus, Ohio;
			(3650)Lance Corporal
			 Gary F. Van Leuven, Klamath Falls, Oregon;
			(3651)Sergeant
			 Timothy R. Van Orman, Port Matilda, Pennsylvania;
			(3652)Lance Corporal
			 Brandon J. Van Parys, New Tripoli, Pennsylvania;
			(3653)Private First
			 Class Bufford Kenny Van Slyke, Bay City, Michigan;
			(3654)Lance Corporal
			 Adam J. VanAlstine, Superior, Wisconsin;
			(3655)Specialist
			 Allen Jeffrey A.J. Vandayburg, Mansfield, Ohio;
			(3656)Specialist
			 Jacob T. Vanderbosch, Vadnais Heights, Minnesota;
			(3657)Staff Sergeant
			 Christopher J. Vanderhorn, Pierce, Washington;
			(3658)Specialist
			 Josiah H. Vandertulip, Irving, Texas;
			(3659)Sergeant
			 Thomas E. Vandling, Jr., Pittsburgh, Pennsylvania;
			(3660)Sergeant
			 Joseph M. Vanek, Elmhurst, Illinois;
			(3661)Lance Corporal
			 John J. Vangyzen IV, Bristol, Massachusetts;
			(3662)Staff Sergeant
			 Darren D. VanKomen, Bluefield, West Virginia;
			(3663)Private First
			 Class Alexander R. Varela, Fernley, Nevada;
			(3664)Specialist
			 Robert D. Varga, Monroe City, Missouri;
			(3665)Staff Sergeant
			 Oscar D. Vargas-Medina, Chicago, Illinois;
			(3666)Sergeant
			 Daniel Ryan Varnado, Saucier, Mississippi;
			(3667)Staff Sergeant
			 Justin L. Vasquez, Manzanola, Colorado;
			(3668)Staff Sergeant
			 Mark D. Vasquez, Port Huron, Michigan;
			(3669)Lance Corporal
			 Cristian Vasquez, Coalinga, California;
			(3670)Second
			 Lieutenant John Shaw Vaughan, Edwards, Colorado;
			(3671)Sergeant
			 Michael L. Vaughan, Otis, Oregon;
			(3672)Specialist
			 Brian A. Vaughn, Pell City, Alabama;
			(3673)Sergeant Jason
			 W. Vaughn, Luca, Mississippi;
			(3674)Lance Corporal
			 Dennis J. Veater, Jessup, Pennsylvania;
			(3675)Sergeant Mark
			 Richard Vecchione, Tucson, Arizona;
			(3676)Specialist
			 Frances M. Vega, Fort Buchanan, Puerto Rico;
			(3677)First
			 Lieutenant Michael W. Vega, Lathrop, California;
			(3678)Private First
			 Class Jerimiah J. Veitch, Dibble, Oklahoma;
			(3679)Staff Sergeant
			 Paul A. Velasquez, San Diego, California;
			(3680)Corporal Jose
			 A. Velez, Lubbock, Texas;
			(3681)Sergeant Jose
			 M. Velez, Bronx, New York;
			(3682)Lance Corporal
			 Juan C. Venegas, Simi Valley, California;
			(3683)Private First
			 Class Justin A. Verdeja, La Puente, California;
			(3684)Staff Sergeant
			 Russell J. Verdugo, Phoenix, Arizona;
			(3685)Staff Sergeant
			 David Michael Veverka, Jamestown, Pennsylvania;
			(3686)Corporal David
			 M. Vicente, Methuen, Massachusetts;
			(3687)Staff Sergeant
			 Eric R. Vick, Spring Hope, North Carolina;
			(3688)Sergeant
			 Chirasak Vidhyarkorn, Queens, New York;
			(3689)Private First
			 Class Caesar S. Viglienzone, Santa Rosa, California;
			(3690)Sergeant First
			 Class Ruben J. Villa, Jr., El Paso, Texas;
			(3691)Specialist
			 Javier A. Villanueva, Temple, Texas;
			(3692)Sergeant First
			 Class Joselito O. Villanueva, Los Angeles, California;
			(3693)Civilian Linda
			 J. Villar, Franklinton, Louisiana;
			(3694)Lance Corporal
			 Emmanuel Villarreal, Eagle Pass, Texas;
			(3695)Private First
			 Class Ramon A. Villatoro, Jr., Bakersfield, California;
			(3696)Sergeant
			 Franklin R. Vilorio, Miami, Florida;
			(3697)Corporal Scott
			 M. Vincent, Bokoshe, Oklahoma;
			(3698)Specialist
			 Anthony M. K. Vinnedge, Okeana, Ohio;
			(3699)Specialist
			 Travis M. Virgadamo, Las Vegas, Nevada;
			(3700)Staff Sergeant
			 Thomas E. Vitagliano, New Haven, Connecticut;
			(3701)Specialist
			 Eric Vizcaino, Albuquerque, New Mexico;
			(3702)Staff Sergeant
			 Kimberly A. Voelz, Carlisle, Pennsylvania;
			(3703)Specialist
			 Robert J. Volker, Big Spring, Texas;
			(3704)Sergeant Chad
			 J. Vollmer, Grand Rapids, Michigan;
			(3705)Private First
			 Class Kenneth G. Vonronn, Bloomingburg, New York;
			(3706)Sergeant
			 Matthew J. Vosbein, Metairie, Louisiana;
			(3707)Staff Sergeant
			 Michael S. Voss, Aberdeen, North Carolina;
			(3708)Private First
			 Class Brent T. Vroman, Oshkosh, Wisconsin;
			(3709)Specialist
			 Thai Vue, Willows, California;
			(3710)Chief Petty
			 Officer Patrick L. Wade, Key West, Florida;
			(3711)Lance Corporal
			 Michael B. Wafford, Spring, Texas;
			(3712)Sergeant
			 Christopher A. Wagener, Fairview Heights, Illinois;
			(3713)Private First
			 Class Peter D. Wagler, Partridge, Kansas;
			(3714)Staff Sergeant
			 Gregory A. Wagner, Mitchell, South Dakota;
			(3715)Staff Sergeant
			 Terry D. Wagoner, Piedmont, South Carolina;
			(3716)Sergeant
			 Gregory L. Wahl, Salisbury, North Carolina;
			(3717)Specialist
			 Andrew K. Waits, Waterford, Michigan;
			(3718)Sergeant
			 Dustin S. Wakeman, Fort Worth, Texas;
			(3719)Private First
			 Class Steven J. Walberg, Paradise, California;
			(3720)Sergeant First
			 Class Brett Eugene Walden, Fort Walton Beach, Florida;
			(3721)Staff Sergeant
			 Allan K. Walker, Lancaster, California;
			(3722)Sergeant
			 Antwan L. Twan Walker, Tampa, Florida;
			(3723)Sergeant
			 Jeffrey C. Walker, Havre de Grace, Maryland;
			(3724)Lance Corporal
			 Jeffrey D. Walker, Macon, Georgia;
			(3725)Specialist
			 Kristofer C. Walker, Creve Coeur, Illinois;
			(3726)Specialist
			 Ryan D. Walker, Stayton, Oregon;
			(3727)Specialist
			 Aaron J. Walker, Harker Heights, Texas;
			(3728)Lance Corporal
			 Jeffrey D. Walker, Macon, Georgia;
			(3729)Specialist
			 Zandra T. Walker, Greenville, South Carolina;
			(3730)First
			 Lieutenant Frank B. Walkup IV, Woodbury, Tennessee;
			(3731)Staff Sergeant
			 Mark A. Wall, Alden, Iowa;
			(3732)Sergeant
			 Andrew P. Wallace, Oshkosh, Wisconsin;
			(3733)Sergeant
			 Brandon L. Wallace, St. Louis, Missouri;
			(3734)Private First
			 Class Jeffrey R. Wallace, Hoopeston, Illinois;
			(3735)Corporal
			 Matthew P. Wallace, Lexington Park, Maryland;
			(3736)Sergeant First
			 Class Terry O. P. Wallace, Winnsboro, Louisiana;
			(3737)Corporal
			 Richard P. Waller, Fort Worth, Texas;
			(3738)Master
			 Sergeant Thomas A. Wallsmith, Carthage, Missouri;
			(3739)Petty Officer
			 Second Class Christopher Walsh, St. Louis, Missouri;
			(3740)Sergeant
			 Justin T. Walsh, Cuyahoga Falls, Ohio;
			(3741)sergeant
			 Nicholas R. Walsh, Millstadt, Illinois;
			(3742)Private First
			 Class Rowan D. Walter, Winnetka, California;
			(3743)Sergeant
			 Donald Ralph Walters, Kansas City, Missouri;
			(3744)Corporal Gary
			 W. Walters, Jr., Victoria, Texas;
			(3745)Private First
			 Class Brett Andre Walton, Hillsboro, Oregon;
			(3746)Private First
			 Class Andrew M. Ward, Kirkland, Washington;
			(3747)Private Jason
			 M. Ward, Tulsa, Oklahoma;
			(3748)Corporal
			 Joshua J. Ware, Apache, Oklahoma;
			(3749)Airman First
			 Class Carl Jerome Ware, Jr., Glassboro, New Jersey;
			(3750)Corporal
			 William T. Warford III, Temple, Texas;
			(3751)Corporal
			 Christopher Tyler Warndorf, Burlington, Kentucky;
			(3752)Private First
			 Class Heath Warner, Canton, Ohio;
			(3753)Lance Corporal
			 Richard D. Warner, Waukesha, Wisconsin;
			(3754)Corporal
			 Robert P. Warns II, Waukesha, Wisconsin;
			(3755)Sergeant First
			 Class Charles Houghton Warren, Duluth, Georgia;
			(3756)Lance Corporal
			 Kristopher C. Warren, Resaca, Georgia;
			(3757)Sergeant First
			 Class Mark C. Warren, La Grande, Oregon;
			(3758)First Sergeant
			 William T. Warren, Little Rock, Arkansas;
			(3759)Lance Corporal
			 Kevin G. Waruinge, Tampa, Florida;
			(3760)Private First
			 Class Nachez Washalanta, Bryan, Oklahoma;
			(3761)Corporal Rusty
			 L. Washam, Huntsville, Tennessee;
			(3762)Sergeant
			 Bennie J. Washington, Atlanta, Georgia;
			(3763)Staff Sergeant
			 Javares J. Washington, Pensacola, Florida;
			(3764)Lance Corporal
			 Christopher B. Wasser, Ottawa, Kansas;
			(3765)Specialist
			 Forrest J. Waterbury, Richmond, Texas;
			(3766)Private David
			 L. Waters, Auburn, California;
			(3767)Staff Sergeant
			 Kendall Damon Waters-Bey, Baltimore, Maryland;
			(3768)Corporal Glenn
			 J. Watkins, Carlsbad, California;
			(3769)Corporal
			 Joshua C. Watkins, Jacksonville, Florida;
			(3770)Specialist
			 Timothy D. Watkins, San Bernardino, California;
			(3771)Major William
			 Randolph Watkins III, Danville, Virginia;
			(3772)Lance Corporal
			 Cody G. Watson, Oxford, Alabama;
			(3773)Lance Corporal
			 Craig N. Watson, Union City, Michigan;
			(3774)Specialist
			 David L. Watson, New Port, Arkansas;
			(3775)Sergeant Kimel
			 L. Watt, Brooklyn, New York;
			(3776)Petty Officer
			 Second Class Christopher E. Watts, Knoxville, Tennessee;
			(3777)Command
			 Sergeant Major Donovan E. Watts, Atlanta, Georgia;
			(3778)Corporal
			 Justin J. Watts, Crownsville, Maryland;
			(3779)Chief Warrant
			 Officer Aaron A. Weaver, Inverness, Florida;
			(3780)Corporal
			 Christopher L. Weaver, Fredericksburg, Virginia;
			(3781)Lance Corporal
			 Drew W. Weaver, St. Charles, Missouri;
			(3782)Staff Sergeant
			 Shannon V. Weaver, Urich, Missouri;
			(3783)Lance Corporal
			 Brandon J Webb, Swartz Creek, Michigan;
			(3784)Sergeant
			 Charles Joseph Webb, Hamilton, Ohio;
			(3785)Staff Sergeant
			 Christopher R. Webb, Winchester, California;
			(3786)Sergeant
			 Matthew A. Webber, Kalamazoo, Michigan;
			(3787)Corporal
			 Robert Weber, Western Hills, Ohio;
			(3788)Chief Warrant
			 Officer (CW5) Jamie D. Weeks, Daleville, Alabama;
			(3789)Specialist
			 Michael S. Weger, Houston, Texas;
			(3790)Staff Sergeant
			 Kyle B. Wehrly, Galesburg, Illinois,
			(3791)Sergeant
			 Michael R. Weidemann, Newport, Rhode Island;
			(3792)Staff Sergeant
			 Joseph M. Weiglein, Audubon, New Jersey;
			(3793)Captain Ian P.
			 Weikel, Colorado Springs, Colorado;
			(3794)Corporal David
			 G. Weimortz, Irmo, South Carolina;
			(3795)Technical
			 Sergeant Timothy R. Weiner, Tamarac, Florida;
			(3796)Sergeant David
			 Thomas Weir, Cleveland, Tennessee;
			(3797)Staff Sergeant
			 David J. Weisenburg, Portland, Oregon;
			(3798)Specialist
			 Douglas J. Weismantle, Pittsburgh, Pennsylvania;
			(3799)Specialist
			 Andrew R. Weiss, Lafayette, Indiana;
			(3800)Lance Corporal
			 Joseph T. Welke, Rapid City, South Dakota;
			(3801)Lance Corporal
			 Larry L. Wells, Mount Hermon, Louisiana;
			(3802)Sergeant Lonny
			 D. Wells, Vandergrift, Pennsylvania;
			(3803)Chief Warrant
			 Officer Stephen M. Wells, Egremont, Massachusetts;
			(3804)Warrant
			 Officer Charles G. Wells, Jr., Montgomery, Alabama;
			(3805)Specialist
			 Michael J. Wendling, Mayville, Wisconsin;
			(3806)Sergeant Brad
			 A. Wentz, Gladwin, Michigan;
			(3807)Specialist
			 Cody L. Wentz, Williston, North Dakota;
			(3808)Private
			 Raymond M. Werner, Boise, Idaho;
			(3809)Specialist
			 Jeffrey M. Wershow, Gainesville, Florida;
			(3810)Specialist
			 Christopher Jude Rivera Wesley, Portland, Oregon;
			(3811)Private First
			 Class Kevin S. K. Wessel, Newport, Oregon;
			(3812)Corporal Bobby
			 R. West, Beebe, Arkansas;
			(3813)Sergeant James
			 G. West, Watertown, New York;
			(3814)Captain Jason
			 M. West, Pittsburgh, Pennsylvania;
			(3815)Lance Corporal
			 Jeromy D. West, Aguanga, California;
			(3816)Lance Corporal
			 Phillip G. West, American Canyon, California;
			(3817)Master
			 Sergeant Robert H. West, Elyria, Ohio;
			(3818)Private First
			 Class Theodore M. West, Richmond, Kentucky;
			(3819)Staff Sergeant
			 Laurent J. West, Raleigh, North Carolina;
			(3820)Specialist
			 Christopher J. West, Arlington, Texas;
			(3821)First
			 Lieutenant Kile G. West, Texas, Pasadena;
			(3822)Sergeant
			 Marshall A. Westbrook, Farmington, New Mexico;
			(3823)Colonel
			 Theodore S. Westhusing, Dallas, Texas;
			(3824)First
			 Lieutenant Alexander E. Wetherbee, Fairfax, Virginia;
			(3825)Specialist
			 Donald L. Wheeler, Concord, Michigan;
			(3826)Sergeant First
			 Class Dexter E. Wheelous, Winder, Georgia;
			(3827)Sergeant Mason
			 Douglas Whetstone, Anchorage, Alaska;
			(3828)Staff Sergeant
			 Jerald A. Whisenhunt, Orrick, Missouri;
			(3829)Private First
			 Class Marquis A. Whitaker, Columbus, Georgia;
			(3830)Staff Sergeant
			 Aaron Dean White, Shawnee, Oklahoma;
			(3831)Private
			 Anthony White, Columbia, South Carolina;
			(3832)Private First
			 Class Christopher N. White, Southport, North Carolina;
			(3833)Sergeant Lucas
			 T. White, Moses, Lake Washington;
			(3834)Lieutenant
			 Nathan Dennis White, Mesa, Arizona;
			(3835)Specialist
			 Raymond L. White, Elwood, Indiana;
			(3836)Sergeant First
			 Class Stephen J. White, Talladega, Alabama;
			(3837)Sergeant
			 Steven W. White, Lawton, Oklahoma;
			(3838)Lance Corporal
			 William Wayne White, Brooklyn, New York;
			(3839)Private
			 Dewayne L. White, Country Club Hills, Illinois;
			(3840)Staff Sergeant
			 Delmar White, Wallins, Kentucky;
			(3841)Specialist
			 Doonewey White, Milpitas, California;
			(3842)Staff Sergeant
			 Jason D. Whitehouse, Phoenix, Arizona;
			(3843)Private First
			 Class Joey D. Whitener, Nebo, North Carolina;
			(3844)Staff Sergeant
			 Justin R. Whiting, Hancock, New York;
			(3845)Lance Corporal
			 Dion M. Whitley, Los Angeles, California;
			(3846)Specialist
			 Chase R. Whitman, Eugene, Oregon;
			(3847)Lance Corporal
			 Nicholas J. Whyte, Brooklyn, New York;
			(3848)Lance Corporal
			 Travis M. Wichlacz, West Bend, Wisconsin;
			(3849)Corporal
			 Vernon R. Widner, Redlands, California;
			(3850)Specialist Lee
			 A. Wiegand, Hallstead, Pennsylvania;
			(3851)Staff Sergeant
			 David A. Wieger, North Huntingdon, Pennsylvania;
			(3852)Petty Officer
			 Third Class Jeffery L. Wiener, Louisville, Kentucky;
			(3853)Corporal Kory
			 D. Wiens, Independence, Oregon;
			(3854)Specialist
			 Michael J. Wiesemann, North Judson, Indiana;
			(3855)Staff Sergeant
			 Michael J. Wiggins, Cleveland, Ohio;
			(3856)Lance Corporal
			 William Brett Wightman, Sabina, Ohio;
			(3857)Corporal
			 Joshua S. Wilfong, Walker, West Virginia;
			(3858)Sergeant
			 Charles T. Wilkerson, Kansas City, Missouri;
			(3859)Private First
			 Class David A. Wilkey, Jr., Elkhart, Indiana;
			(3860)First
			 Lieutenant Charles L. Wilkins III, Columbus, Ohio;
			(3861)Private Eric
			 R. Wilkus, Hamilton, New Jersey;
			(3862)Seargent Gary
			 D. Willett, Alamogordo, New Mexico;
			(3863)Sergeant
			 Cheyenne C. Willey, Fremont, California;
			(3864)Corporal Andre
			 L. Williams, Galloway, Ohio;
			(3865)Staff Sergeant
			 Benjamin D. Williams, Orange, Texas;
			(3866)Sergeant
			 Christian B. Williams, Winter Haven, Florida;
			(3867)Sergeant Clint
			 E. Williams, Kingston, Oklahoma;
			(3868)Staff Sergeant
			 Dwayne E. Williams, Baltimore, Maryland;
			(3869)Sergeant
			 Eugene Williams, Highland, New York;
			(3870)Corporal
			 Jeffrey A. Williams, Warrenville, Illinois;
			(3871)Staff Sergeant
			 Jesse L. Williams, Santa Rosa, California;
			(3872)Corporal Luke
			 C. Williams, Knoxville, Tennessee;
			(3873)Lance Corporal
			 Michael Jason Williams, Yuma, Arizona;
			(3874)Specialist
			 Michael L. Williams, Buffalo, New York;
			(3875)Private First
			 Class Phillip B. Williams, Gardnerville, Nevada;
			(3876)Specialist
			 Ronnie D. Williams, Erlanger, Kentucky;
			(3877)Sergeant Taft
			 V. Williams, New Orleans, Louisiana;
			(3878)Private Wesley
			 J. Williams, Philadelphia, Pennsylvania;
			(3879)Sergeant David
			 B. Williams, Tarboro, North Carolina;
			(3880)Sergeant
			 Arthur C. Williams IV, Edgewater, Florida;
			(3881)Specialist
			 Tracy C. Willis, Marshall, Texas;
			(3882)Sergeant First
			 Class Christopher R. Willoughby, Phenix City, Alabama;
			(3883)Corporal Bryan
			 S. Wilson, Otterbein, Indiana;
			(3884)Specialist
			 Dana N. Wilson, Fountain, Colorado;
			(3885)Staff Sergeant
			 Jamie D. Wilson, San Diego, California;
			(3886)Command
			 Sergeant Major Jerry L. Wilson, Thomson, Georgia;
			(3887)Staff Sergeant
			 Joe Nathan Wilson, Crystal Springs, Mississippi;
			(3888)Lance Corporal
			 Lamont N. Wilson, Lawton, Oklahoma;
			(3889)Petty Officer
			 Third Class Nicholas Wilson, Valley Newark, New York;
			(3890)Specialist
			 Nicholas E. Wilson, Glendale, Arizona;
			(3891)Staff Sergeant
			 Robert J. Wilson, Boynton Beach, Florida;
			(3892)Sergeant Lee
			 C. Wilson, Chapel Hill, North Carolina;
			(3893)Staff Sergeant
			 Stephen J. Wilson, Duluth, Georgia;
			(3894)Private First
			 Class Le Ron A. Wilson, Queens, New York;
			(3895)Lance Corporal
			 Nicholas Wilt, Tampa, Florida;
			(3896)Specialist
			 Thomas J. Wilwerth, Mastic, New York;
			(3897)Sergeant David
			 Neil Wimberg, Louisville, Kentucky;
			(3898)Corporal
			 Christopher D. Winchester, Flomaton, Alabama;
			(3899)First
			 Lieutenant Ronald Winchester, Rockville Center, New York;
			(3900)Sergeant First
			 Class Nathan L. Winder, Blanding, Utah;
			(3901)Lance Corporal
			 Nathanial Dain Windsor, Scappoose, Oregon;
			(3902)Specialist
			 Trevor A. Wine, Orange, California;
			(3903)Sergeant
			 Daniel W. Winegeart, Kountze, Texas;
			(3904)Lance Corporal
			 Jordan D. Winkler, Tulsa, Oklahoma;
			(3905)Private First
			 Class Harry A. Winkler III, Clarksville, Tennessee;
			(3906)Private First
			 Class Ryan G. Winslow, Jefferson, Alabama;
			(3907)Lieutenant
			 Colonel Peter E. Winston, Plant City, Florida;
			(3908)Corporal
			 Jonathan D. Winterbottom, Falls Church, Virginia;
			(3909)Lance Corporal
			 William J. Wiscowiche, Victorville, California;
			(3910)Staff Sergeant
			 Clinton Lee Wisdom, Atchison, Kansas;
			(3911)Specialist
			 Robert A. Wisem Tallahassee, Florida;
			(3912)Sergeant
			 Justin D. Wisniewski, Standish, Michigan;
			(3913)Private First
			 Class Donovan D. Witham, Malvern, Arkansas;
			(3914)Sergeant James
			 Witkowski, Surprise, Arizona;
			(3915)Specialist
			 Michelle M. Witmer, New Berlin, Wisconsin;
			(3916)Private First
			 Class Owen D. Witt, Sand Springs, Montana;
			(3917)Staff Sergeant
			 Kevin M. Witte, Beardsley, Minnesota;
			(3918)Private First
			 Class Brett Witteveen, Shelby, Michigan;
			(3919)Staff Sergeant
			 Zachary Ryan Wobler, Ottawa, Ohio;
			(3920)Specialist
			 James R. Wolf, Scottsbluff, Nebraska;
			(3921)Private First
			 Class Colin Joseph Wolfe, Manassas, Virginia;
			(3922)Second
			 Lieutenant Jeremy L. Wolfe, Menomonie, Wisconsin;
			(3923)Sergeant
			 Elijah Tai Wah Wong, Mesa, Arizona;
			(3924)Sergeant Brian
			 M. Wood, Torrance, California;
			(3925)Captain George
			 A. Wood, New York, New York;
			(3926)Specialist
			 John Edward Wood, Humboldt, Kansas;
			(3927)Lance Corporal
			 Nathan R. Wood, Kirkland, Washington;
			(3928)Sergeant First
			 Class Ronald T. Wood, Cedar City, Utah;
			(3929)Colonel
			 William W. Wood, Panama City, Florida;
			(3930)Sergeant Ryan
			 M. Wood, Oklahoma City, Oklahoma;
			(3931)Sergeant Peter
			 Woodall, Sarasota, Florida;
			(3932)Corporal
			 Julian M. Woodall, Tallahassee, Florida;
			(3933)Sergeant
			 Daniel E. Woodcock, Glennallen, Alaska;
			(3934)Sergeant
			 Michael R. Woodliff, Port Charlotte, Florida;
			(3935)Private First
			 Class Eric Paul Woods, Omaha, Nebraska;
			(3936)Petty Officer
			 Third Class Julian Woods, Jacksonville, Florida;
			(3937)Specialist
			 Shane W. Woods, Palmer, Alaska;
			(3938)Corporal Ryan
			 A. Woodward, Fort Wayne, Indiana;
			(3939)Private First
			 Class Curtis L. Wooten III, Spanaway, Washington;
			(3940)Specialist
			 Dustin L. Workman II, Greenwood, Nebraska;
			(3941)Major Matthew
			 W. Worrel, Lewisville, Texas;
			(3942)Sergeant James
			 R. Worster, Broadview Heights, Ohio;
			(3943)Private First
			 Class Robert A. Worthington, Jackson, Georgia;
			(3944)Sergeant James
			 M. Wosika, Jr., St. Paul, Minnesota;
			(3945)Lieutenant
			 Colonel Thomas A. Wren, Lorton, Virginia;
			(3946)Specialist
			 Brian A. Wright, Keensburg, Illinois;
			(3947)Sergeant
			 Gregroy A. Wright, Boston, Massachusetts;
			(3948)Specialist
			 James C Wright, Morgan, Texas;
			(3949)Private First
			 Class Jason G. Wright, Luzerne, Michigan;
			(3950)Sergeant
			 Thomas G. Wright, Holly, Michigan;
			(3951)Second
			 Lieutenant John Thomas J.T. Wroblewski, Oak Ridge, New
			 Jersey;
			(3952)First
			 Lieutenant Luke C. Wullenwaber, Lewiston, Idaho;
			(3953)Lance Corporal
			 Daniel R. Wyatt, Calendonia, Wisconsin;
			(3954)Corporal
			 Matthew A. Wyatt, Millstadt, Illinois;
			(3955)Private First
			 Class Stephen E. Wyatt, Kilgore, Texas;
			(3956)Specialist
			 Benyahmin B. Yahudah, Bogart, Georgia;
			(3957)Private First
			 Class Dustin A. Yancey, Goose Creek, South Carolina;
			(3958)Sergeant
			 Michael J. Yarbrough, Malvern, Arkansas;
			(3959)Sergeant
			 Michael E. Yashinski, Monument, Colorado;
			(3960)Corporal Nyle
			 Yates III, Lake Odessa, Michigan;
			(3961)Sergeant
			 Clifton J. Yazzie, Fruitland, New Mexico;
			(3962)Sergeant Henry
			 Ybarra III, Austin, Texas;
			(3963)Lance Corporal
			 Hatak Yuka Keyu M. Yearby, Overbrook, Oklahoma;
			(3964)Lance Corporal
			 Luke C. Yepsen, Kingwood, Texas;
			(3965)Chief Warrant
			 Officer Keith Yoakum, Hemet, California;
			(3966)Private Justin
			 R. Yoemans, Eufaula, Alabama;
			(3967)Specialist
			 Viktar V. Yolkin, Spring Branch, Texas;
			(3968)Master
			 Sergeant Anthony R. C. Yost, Millington/Flint, Michigan;
			(3969)Sergeant
			 Joshua V. Youmans, Flushing, Michigan;
			(3970)Private First
			 Class Rodricka Antwan Youmans, Allendale, South Carolina;
			(3971)Specialist
			 Christopher D. Young, Los Angeles, California;
			(3972)Sergeant Ryan
			 C. Young, Corona, California;
			(3973)Private First
			 Class Joshua A. R. Young, Riddle, Oregon;
			(3974)Specialist
			 Donald M. Young, Helena, Montana;
			(3975)Specialist
			 John J. Young, Savannah, Georgia;
			(3976)Private Kelly
			 D. Youngblood, Mesa, Arizona;
			(3977)Petty Officer
			 Third Class Travis L. Youngblood, Surrency, Georgia;
			(3978)Lance Corporal
			 Andrew J. Zabierek, Chelmsford, Massachusetts;
			(3979)Corporal Jesse
			 M. Zamora, Las Cruces, New Mexico;
			(3980)Corporal Jose
			 Zamora Sunland, Park, New Mexico;
			(3981)Specialist
			 Nicholas J. Zangara, Philadelphia, Pennsylvania;
			(3982)Civilian
			 Robert J. Zangas, Prince William County, Virginia;
			(3983)Corporal Adam
			 O. Zanutto, Caliente, California;
			(3984)Specialist
			 Mark Anthony Zapata, Edinburg, Texas;
			(3985)Sergeant First
			 Class William A. Zapfe, Muldraugh, Kentucky;
			(3986)Lance Corporal
			 Thomas J. Zapp, Houston, Texas;
			(3987)Sergeant First
			 Class Mickey E. Zaun, Brooklyn Park, Minnesota;
			(3988)Private First
			 Class Angelo A. Zawaydeh, San Bruno, California;
			(3989)Specialist
			 Edgardo Zayas, Dorchester, Massachusetts;
			(3990)Staff Sergeant
			 Kevin L. Zeigler, Overland Park, Kansas;
			(3991)Private First
			 Class Kenneth E. Zeigler II, Dillsburg, Pennsylvania;
			(3992)Private
			 Matthew T. Zeimer, Glendive, Montana;
			(3993)Major Douglas
			 Zembiec, Albuquerque, New Mexico;
			(3994)Private First
			 Class Benjamin T. Zieske, Concord, California;
			(3995)First
			 Lieutenant Dennis W. Zilinski, Freehold, New Jersey;
			(3996)Private First
			 Class Nicholaus E. Zimmer, Columbus, Ohio;
			(3997)Sergeant
			 Christopher Michael Zimmerman, Stephenville, Texas;
			(3998)Sergeant Luke
			 J. Zimmerman, Luxemburg, Wisconsin;
			(3999)Private Travis
			 C. Zimmerman, New Berlinville, Pennsylvania;
			(4000)Corporal
			 Christopher E. Zimny, Cook, Illinois;
			(4001)Corporal
			 Matthew R. Zindars, Watertown, Wisconsin;
			(4002)Corporal
			 Nicholas L. Ziolkowski, Towson, Maryland;
			(4003)Corporal Ian
			 T. Zook, Port St. Lucie, Florida;
			(4004)Lance Corporal
			 Brent Zoucha, Clarks, Nebraska;
			(4005)Lance Corporal
			 Scott A. Zubowski, Manchester, Indiana;
			(4006)Lance Corporal
			 Robert Paul Zurheide, Jr., Tucson, Arizona;
			(4007)Staff Sergeant
			 Michael S. Zyla, Elgin, Oregon;
			(4008)Corporal Casey
			 P. Zylman, Coleman, Michigan; and
			(4009)Sergeant Jevon
			 K. Jordan, Norfolk, Virginia; and
			Whereas the following 487 members of the United States
			 Armed Forces have lost their lives in support of the war in Afghanistan:
			(1)Captain Clayton
			 Lee Adamkavicius, Fairdale, Kentucky;
			(2)Sergeant Kevin D.
			 Akins, Burnsville, North Carolina;
			(3)Sergeant Major
			 Phillip R. Albert, Terryville, Connecticut;
			(4)Staff Sergeant
			 Leroy E. Alexander, Dale City, Virginia;
			(5)Chief Warrant
			 Officer Christopher M. Allgaier, Middleton, Missouri;
			(6)Specialist Thomas
			 F. Allison, Roy, Washington;
			(7)Corporal William
			 M. Amundson, Jr., The Woodlands, Texas;
			(8)Lance Corporal
			 Nicholas R. Anderson, Sauk City, Wisconsin;
			(9)Specialist Marc
			 A. Anderson, Brandon, Florida;
			(10)Master Sergeant
			 Evander E. Andrews, Solon, Maine;
			(11)First Lieutenant
			 Tamara Long Archuleta, Belen, New Mexico;
			(12)Sergeant Jan M.
			 Argonish, Peckville, Pennsylvania;
			(13)Sergeant First
			 Class Moses E. Armstead, Rochester, New York;
			(14)Private Alan J.
			 Austin, Houston, Texas;
			(15)Petty Officer
			 Second Class Matthew G. Axelson, Cupertino, California;
			(16)Chief Warrant
			 Officer David Ayala, New York, New York;
			(17)Staff Sergeant
			 Charlie L. Bagwell, Lake Toxaway, North Carolina;
			(18)Private Michael
			 V. Bailey, Waldorf, Maryland;
			(19)Master Sergeant
			 Scott R. Ball, Mount Holly Springs, Pennsylvania;
			(20)Captain Matthew
			 W. Bancroft, Shasta, California;
			(21)Sergeant Major
			 Barbaralien Banks, Harvey, Louisiana;
			(22)Sergeant Michael
			 C. Barry, Overland Park, Kansas;
			(23)Major Larry J.
			 Bauguess, Jr., Moravian Falls, North Carolina;
			(24)Sergeant Tane T.
			 Baum, Pendleton, Oregon;
			(25)Sergeant Bobby
			 E. Beasley, Inwood, West Virginia;
			(26)Lieutenant
			 Colonel Richard J. Berrettini, Wilcox, Pennsylvania;
			(27)Private First
			 Class Matthew L. Bertolino, Hampstead, New Hampshire;
			(28)Lance Corporal
			 Bryan P. Bertrand, Coos Bay, Oregon;
			(29)Private Joseph
			 R. Blake, Portland, Oregon;
			(30)Sergeant Jesse
			 Blamires, South Jordan, Utah;
			(31)Corporal Joshua
			 C. Blaney, Matthews, North Carolina;
			(32)Sergeant First
			 Class Matthew D. Blaskowski, Levering, Michigan;
			(33)Sergeant Jay A.
			 Blessing, Tacoma, Washington;
			(34)Sergeant Phillip
			 Allen Bocks, Troy, Michigan;
			(35)Captain David A.
			 Boris, Pennsylvania;
			(36)Major Thomas G.
			 Bostick, Jr., Llano, Texas;
			(37)Chief Petty
			 Officer Matthew J. Bourgeois, Tallahassee, Florida;
			(38)Staff Sergeant
			 Collin J. Bowen, Millersville, Maryland;
			(39)Private First
			 Class Brian J. Bradbury, Saint Joseph, Missouri;
			(40)Sergeant Joshua
			 C. Brennan, Ontario, Oregon;
			(41)Sergeant Bryan
			 A. Brewster, Fontana, California;
			(42)Lance Corporal
			 Billy D. Brixey, Jr., Ferriday, Louisiana;
			(43)Sergeant First
			 Class William R. Brown, Fort Worth, Texas;
			(44)Sergeant Charles
			 R. Browning, Tucson, Arizona;
			(45)Master Sergeant
			 Thomas L. Bruner, Owensboro, Kentucky;
			(46)Gunnery Sergeant
			 Stephen L. Bryson, Montgomery, Alabama;
			(47)Staff Sergeant
			 James D. Bullard, Marion, South Carolina;
			(48)Staff Sergeant
			 Eric Caban, Fort Worth, Texas;
			(49)Major Jeffrey R.
			 Calero, Queens Village, New York;
			(50)Specialist
			 Isaiah Calloway, Jacksonville, Florida;
			(51)Staff Sergeant
			 Damion G. Campbell, Baltimore, Maryland;
			(52)Lance Corporal
			 Dustin L. Canham, Lake Stevens, Washington;
			(53)Petty Officer
			 Third Class Mark R. Cannon, Lubbock, Texas;
			(54)Staff Sergeant
			 Nicholas R. Carnes, Dayton, Kentucky;
			(55)Sergeant First
			 Class Scott M. Carney, Ankeny, Iowa;
			(56)Specialist
			 Curtis A. Carter, Lafayette, Louisiana;
			(57)Sergeant First
			 Class Victor H. Cervantes, Stockton, California;
			(58)Captain Jeremy
			 A. Chandler, Clarksville, Tennessee;
			(59)Technical
			 Sergeant John A. Chapman, Waco, Texas;
			(60)Sergeant First
			 Class Nathan R. Chapman, San Antonio, Texas;
			(61)Staff Sergeant
			 Kyu H. Chay, Fayetteville, North Carolina;
			(62)Sergeant Steven
			 Checo, New York, New York;
			(63)Staff Sergeant
			 Craig W. Cherry, Winchester, Virginia;
			(64)Staff Sergeant
			 Robert J. Chiomento, Fort Dix, New Jersey;
			(65)Sergeant Cory L.
			 Clark, Plant City, Florida;
			(66)Lance Corporal
			 Jeffery L. Clark, Bay City, Florida;
			(67)Gunnery Sergeant
			 Theodore Clark, Jr., Emporia, Virginia;
			(68)Master Sergeant
			 Herbert R. Claunch, Wetumpka, Alabama;
			(69)Staff Sergeant
			 Shawn M. Clemens, Allegany, New York;
			(70)Specialist Brian
			 Michael Clemens, Kokomo, Indiana;
			(71)Staff Sergeant
			 Jesse G. Clowers, Jr., Herndon, Virginia;
			(72)Staff Sergeant
			 Walter F. Cohee III, Wicomico, Maryland;
			(73)Corporal
			 Jeremiah S. Cole, Hiawatha, Kansas;
			(74)Staff Sergeant
			 Casey D. Combs, Auburn, Washington;
			(75)Private First
			 Class Matthew A. Commons, Boulder City, Nevada;
			(76)Captain David S.
			 Connolly, Boston, Massachusetts;
			(77)Specialist
			 Robert J. Cook, Sun Prairie, Wisconsin;
			(78)Tech. Sergeant
			 Sean M. Corlew, Thousand Oaks, California;
			(79)Corporal Bernard
			 P. Corpuz, Watsonville, California;
			(80)Staff Sergeant
			 Heathe N. Craig, Severn, Maryland;
			(81)Staff Sergeant
			 Brian T. Craig, Houston, Texas;
			(82)Specialist
			 Richard M. Crane, Independence, Missouri;
			(83)Sergeant Peter
			 P. Crose, Orange Park, Florida;
			(84)Private First
			 Class Joseph Cruz, Whittier, California;
			(85)Senior Airman
			 Jason D. Cunningham, Camarillo, California;
			(86)Staff Sergeant
			 Joseph F. Curreri, Los Angeles, California;
			(87)First Sergeant
			 Michael S. Curry, Jr., Dania Beach, Florida;
			(88)Captain Patrick
			 Damon, Falmouth, Maine;
			(89)Private First
			 Class Adam J. Davis, Twin Falls, Idaho;
			(90)Private First
			 Class Justin R. Davis, Gaithersburg, Maryland;
			(91)Sergeant Robert
			 G. Davis, Jackson, Missouri;
			(92)Master Sergeant
			 Jefferson D. Davis, Clarksville, Tennessee;
			(93)Machinist’s Mate
			 Fireman Apprentice Bryant L. Davis, Chicago, Illinois;
			(94)Staff Sergeant
			 Edwin H. Dazachacon, Belleville, Illinois;
			(95)Specialist
			 Robert W. Defazio, West Babylon, New York;
			(96)Sergeant First
			 Class Bernard Lee Deghand, Mayetta, Kansas;
			(97)Private Jerod R.
			 Dennis, Antlers, Oklahoma;
			(98)Sergeant Jeremy
			 E. DePottey, Ironwood, Michigan;
			(99)Specialist Isaac
			 E. Diaz Rio, Hondo, Texas;
			(100)Petty Officer
			 Second Class Danny P. Dietz, Littleton, Colorado;
			(101)Private First
			 Class James R. Dillon, Jr., Grove City, Pennsylvania;
			(102)Specialist
			 Jason A. Disney, Fallon, Nevada;
			(103)Major Duane W.
			 Dively, Rancho California, California;
			(104)Staff Sergeant
			 John G. Doles, Claremore, Oklahoma;
			(105)Chief Warrant
			 Officer Christopher B. Donaldson, Illinois;
			(106)Staff Sergeant
			 James P. Dorrity, Goldsboro, North Carolina;
			(107)Sergeant David
			 J. Drakulich, Reno, Nevada;
			(108)Private First
			 Class Robert E. Drawl, Jr., Alexandria, Virginia;
			(109)First
			 Lieutenant Brandon R. Dronet, Erath, Louisiana;
			(110)Technical
			 Sergeant Scott E. Duffman, Albuquerque, New Mexico;
			(111)Sergeant
			 Russell M. Durgin, Henniker, New Hampshire;
			(112)Specialist
			 Ciara M. Durkin, Quincy, Massachusetts;
			(113)Chief Warrant
			 Officer Scott W. Dyer, Cocoa Beach, Florida;
			(114)Private James
			 H. Ebbers, Bridgeview, Illinois;
			(115)Private First
			 Class Kevin F. Edgin, Dyersburg, Tennessee;
			(116)Specialist Jonn
			 Joseph Edmunds, Cheyenne, Wyoming;
			(117)Captain Daniel
			 W. Eggers, Cape Coral, Florida;
			(118)Chief Warrant
			 Officer Jody L. Egnor, Middletown, Ohio;
			(119)Senior Airman
			 Nicholas D. Eischen, Sanger, California;
			(120)Staff Sergeant
			 Gregory L. Elam, Columbus, Georgia;
			(121)Master Sergeant
			 Emigdio E. Elizarraras, Pico Rivera, California;
			(122)Private First
			 Class Zachary R. Endsley, Spring, Texas;
			(123)Sergeant
			 Michael J. Esposito, Jr., Brentwood, New York;
			(124)First
			 Lieutenant Forrest P. Ewens, Washington;
			(125)Staff Sergeant
			 Troy S. Ezernack, Lancaster, Pennsylvania;
			(126)Staff Sergeant
			 Christopher M. Falkel, Highlands Ranch, Colorado;
			(127)Major Curtis D.
			 Feistner, White Bear Lake, Minnesota;
			(128)Sergeant
			 Gregory D. Fejeran, Barrigada, Guam;
			(129)Lieutenant
			 Colonel Joseph J. Fenty, Florida;
			(130)Sergeant
			 Christopher J. C. Fernandez, Dededo, Guam;
			(131)Specialist Kyle
			 Ka Eo Fernandez, Waipahu, Hawaii;
			(132)First
			 Lieutenant Matthew C. Ferrara, Torrance, California;
			(133)Captain Michael
			 T. Fiscus, Milford, Indiana;
			(134)Chief Warrant
			 Officer (CW3) William T. Flanigan, Milan, Tennessee;
			(135)Corporal Jacob
			 R. Fleischer, St. Louis, Missouri;
			(136)Chief Warrant
			 Officer John M. Flynn, Sparks, Nevada;
			(137)Chief Petty
			 Officer Jacques J. Fontan, New Orleans, Louisiana;
			(138)Sergeant Ryan
			 D. Foraker, Logan, Ohio;
			(139)Sergeant James
			 F. Fordyce, Newton Square, Pennsylvania;
			(140)Sergeant Jeremy
			 D. Foshee, Jackson, Alabama;
			(141)Corporal Dale
			 E. Fracker, Jr., Apple Valley, California;
			(142)Corporal David
			 M. Fraise, New Orleans, Louisiana;
			(143)Petty Officer
			 Third Class John T. Fralish, New Kingstown, Pennsylvania;
			(144)Sergeant
			 Gregory Michael Frampton, Fresno, California;
			(145)Private First
			 Class Benny S. Franklin, Hammond, Louisiana;
			(146)Staff Sergeant
			 Jacob L. Frazier, St. Charles, Illinois;
			(147)Specialist
			 Daniel J. Freeman, Cincinnati, Ohio;
			(148)Staff Sergeant
			 Kerry W. Frith, Las Vegas, Nevada;
			(149)Staff Sergeant
			 William R. Fritsche, Martinsville, Indiana;
			(150)Staff Sergeant
			 Joseph F. Fuerst III, Tampa, Florida;
			(151)Sergeant First
			 Class Mike Fuga, Nuuli, American Samoa;
			(152)Specialist Chad
			 C. Fuller, Potsdam, New York;
			(153)Staff Sergeant
			 Michael J. Gabel, Crowley, Louisiana;
			(154)Staff Sergeant
			 Justin J. Galewski, Olathe, Kansas;
			(155)Sergeant Daniel
			 Lee Galvan, Moore, Oklahoma;
			(156)Private First
			 Class Ryan C. Garbs, Edwardsville, Illinois;
			(157)Private First
			 Class Damian J. Garza, Odessa, Texas;
			(158)Specialist
			 Rogelio R. Garza, Jr., Corpus Christi, Texas;
			(159)Sergeant
			 Christopher P. Geiger, Allentown, Pennsylvania;
			(160)Lance Corporal
			 Phillip C. George, Houston, Texas;
			(161)Staff Sergeant
			 Scott N. Germosen, Queens, New York;
			(162)Chief Warrant
			 Officer (CW2) Thomas J. Gibbons, Calvert County, Maryland;
			(163)Master Sergeant
			 Randy J. Gillespie, Coaldale, Colorado;
			(164)Sergeant
			 Benjamin L. Gilman, Meriden, Connecticut;
			(165)Staff Sergeant
			 Shamus O. Goare, Danville, Ohio;
			(166)Sergeant
			 Nicholes Darwin Golding, Addison, Maine;
			(167)Corporal Billy
			 Gomez, Perris, California;
			(168)Sergeant First
			 Class Chad A. Gonsalves, Turlock, California;
			(169)Specialist
			 Rodrigo Gonzalez-Garza, San Antonio, Texas;
			(170)Senior Airman
			 Alecia S. Good, Broadview Heights, Ohio;
			(171)Private First
			 Class Jordan E. Goode, Kalamazoo, Michigan;
			(172)Caporal Nathan
			 J. Goodiron, Mandaree, North Dakota;
			(173)Chief Warrant
			 Officer Corey J. Goodnature, Clarks Grove, Minnesota;
			(174)Staff Sergeant
			 Robert S. Goodwin, Albany, Georgia;
			(175)Specialist
			 Brandon D. Gordon, Naples, Florida;
			(176)Specialist
			 Brian Gorham, Woodburn, Kentucky;
			(177)Seaman Katrina
			 Renee Grady, Greenville, Mississippi;
			(178)Major Michael
			 L. Green, Chagrin Falls, Ohio;
			(179)Corporal Jeremy
			 R. Greene, Springfield, Ohio;
			(180)Sergeant John
			 C. Griffith, Las Vegas, Nevada;
			(181)Corporal Aaron
			 M. Griner, Tampa, Florida;
			(182)Chief Warrant
			 Officer Travis W. Grogan, Virginia Beach, Virginia;
			(183)Specialist
			 Agustin Gutierrez, San Jacinto, California;
			(184)Specialist
			 Kelvin Feliciano Gutierrez, Anasco, Puerto Rico;
			(185)Sergeant
			 Gabriel Guzman, Hornbrook, California;
			(186)Sergeant
			 Brandon E. Hadaway, Valley, Alabama;
			(187)First
			 Lieutenant Benjamin J. Hall, Virginia;
			(188)Specialist
			 Blake W. Hall, East Prairie, Missouri;
			(189)Specialist
			 David E. Hall, Uniontown, Kansas;
			(190)Chief Warrant
			 Officer (CW2) Stanley L. Harriman, Wade, North Carolina;
			(191)Sergeant
			 Taurean T. Harris, Liberty, Mississippi;
			(192)Private First
			 Class Joseph G. Harris, Sugar Land, Texas;
			(193)Colonel James
			 W. Harrison, Jr., Missouri;
			(194)Private First
			 Class Jason D. Hasenauer, Hilton, New York;
			(195)Sergeant Nathan
			 P. Hays, Lincoln, Washington;
			(196)Sergeant James
			 K. Healy, Hesperia, California;
			(197)Senior Chief
			 Petty Officer Daniel R. Healy, Exeter, New Hampshire;
			(198)Private First
			 Class Kyle M. Hemauer, Chilton, Wisconsin;
			(199)Sergeant First
			 Class Christopher Dale Henderson, Hillsboro, Oregon;
			(200)Private John M.
			 Henderson, Jr., Columbus, Georgia;
			(201)Sergeant First
			 Class John Henning, Lake Charles, Louisiana;
			(202)Sergeant
			 Edelman L. Hernandez, Hyattsville, Maryland;
			(203)Private First
			 Class Emmanuel Hernandez, Yauco, Puerto Rico;
			(204)Sergeant First
			 Class Rocky H. Herrera, Salt Lake City, Utah;
			(205)Specialist
			 Brett M. Hershey, State College, Pennsylvania;
			(206)Sergeant Edward
			 R. Heselton, Easley, South Carolina;
			(207)Specialist
			 Julie R. Hickey, Galloway, Ohio;
			(208)Staff Sergeant
			 Jason Carlyle Hicks, Jefferson, South Carolina;
			(209)Sergeant David
			 M. Hierholzer, Lewisburg, Tennessee;
			(210)Master Sergeant
			 Michael T. Hiester, Bluffton, Indiana;
			(211)Sergeant Anton
			 J. Hiett, Mount Airy, North Carolina;
			(212)Sergeant
			 Stephen C. High, Spartanburg, South Carolina;
			(213)Sergeant Adrian
			 E. Hike, Callender, Iowa;
			(214)Sergeant Shawn
			 F. Hill, Wellford, South Carolina;
			(215)Specialist
			 Joshua Lee Hill, Fairmount, Indiana;
			(216)First
			 Lieutenant Derek S. Hines, Newburyport, Massachusetts;
			(217)Staff Sergeant
			 Brian S. Hobbs, Mesa, Arizona;
			(218)Specialist
			 Christopher S. Honaker, Cleveland, North Carolina;
			(219)Sergeant Bryce
			 D. Howard, Vancouver, Washington;
			(220)Sergeant First
			 Class Merideth Howard, Waukesha, Wisconsin;
			(221)Staff Sergeant
			 Christopher T. Howick, Hamburg, New York;
			(222)Sergeant Buddy
			 J. Hughie, Poteau, Oklahoma;
			(223)First
			 Lieutenant Joshua M. Hyland, Missoula, Montana;
			(224)Specialist
			 Wakkuna Jackson, Jacksonville, Florida;
			(225)Sergeant First
			 Class Mark Wayne Jackson, Glennie, Michigan;
			(226)Sergeant Kip A.
			 Jacoby, Pompano Beach, Florida;
			(227)Electrician’s
			 Mate Fireman Apprentice Michael J. Jakes, Jr., Brooklyn, New York;
			(228)Command
			 Sergeant Dennis Jallah, Jr., Fayetteville, North Carolina;
			(229)Petty Officer
			 Second Class Laquita Pate James, Orange Park, Florida;
			(230)Technical
			 Sergeant William H. Jefferson, Jr., Norfolk, Virginia;
			(231)Private First
			 Class Joseph A. Jeffries, Beaverton, Oregon;
			(232)Private First
			 Class Jason D. Johns, Frankton, Indiana;
			(233)Sergeant Travon
			 T. Johnson, Palmdale, California;
			(234)Sergeant First
			 Class Allen C. Johnson, Los Molinos, California;
			(235)Electronics
			 Technician Third Class Benjamin Johnson, Rochester, New York;
			(236)Petty Officer
			 Second Class Darrell Jones, Wellston, Ohio;
			(237)Lance Corporal
			 Kevin B. Joyce, Ganado, Arizona;
			(238)Sergeant First
			 Class Matthew Ryan Kahler, Granite Falls, Minnesota;
			(239)Sergeant Robert
			 P. Kassin, Las Vegas, Nevada;
			(240)Specialist
			 Christopher M. Katzenberger, St. Louis, Missouri;
			(241)Specialist
			 James C. Kearney III, Emerson, Iowa;
			(242)First
			 Lieutenant Benjamin D. Keating, Shapleigh, Maine;
			(243)Sergeant
			 Michael J. Kelley, Scituate, Massachusetts;
			(244)Technical
			 Sergeant William J. Kerwood, Houston, Missouri;
			(245)Sergeant First
			 Class Jeffrey D. Kettle, Madill, Oklahoma;
			(246)Lieutenant
			 Colonel Paul W. Kimbrough, Little Rock, Arkansas;
			(247)Specialist Adam
			 G. Kinser, Sacramento, California;
			(248)Lance Corporal
			 Nicholas C. Kirven, Fairfax/Richmond, Virginia;
			(249)Staff Sergeant
			 Daniel Leon Kisling, Jr., Neosho, Missouri;
			(250)Sergeant
			 Charles B. Kitowski III, Farmers Branch, Texas;
			(251)Specialist
			 Chris Kleinwachter, Wahpeton, North Dakota;
			(252)Specialist
			 Steven R. Koch, Milltown, New Jersey;
			(253)Staff Sergeant
			 Shane M. Koele, Wayne, Nebraska;
			(254)Lieutenant
			 Commander Erik S. Kristensen, San Diego, California;
			(255)Staff Sergeant
			 Patrick F. Kutschbach, McKees Rocks, Pennsylvania;
			(256)Staff Sergeant
			 Anthony S. Lagman, Yonkers, New York;
			(257)Private First
			 Class Joseph M. Lancour, Swartz Creek, Michigan;
			(258)Sergeant First
			 Class Mitchell A. Lane, Lompoc, California;
			(259)Specialist Sean
			 K. A. Langevin, Walnut Creek, California;
			(260)Lance Corporal
			 Samuel W. Large, Jr., Villa Rice, Georgia;
			(261)Sergeant James
			 Shawn Lee, Mount Vernon, Indiana;
			(262)Sergeant
			 Michael R. Lehmiller, Anderson, South Carolina;
			(263)Sergeant Donnie
			 Leo F. Levens, Long Beach, Mississippi;
			(264)Captain Darrell
			 C. Lewis, Washington, District of Columbia;
			(265)Corporal
			 Timothy D. Lewis, Lawrenceburg, Kentucky;
			(266)Staff Sergeant
			 Roy P. Lewsader, Jr., Clinton, Indiana;
			(267)Specialist
			 George V. Libby, Aberdeen, North Carolina;
			(268)Second
			 Lieutenant Stuart F. Liles, Hot Spring, Arkansas;
			(269)Master Sergeant
			 Arthur L. Lilley, Smithfield, Pennsylvania;
			(270)Sergeant
			 Nathaniel Brad Lindsey, Troutdale, Oregon;
			(271)Staff Sergeant
			 Christian Longsworth, Newark, New Jersey;
			(272)Airman First
			 Class Raymond Losano, Del Rio, Texas;
			(273)Private First
			 Class Jacob Michael Lowell, New Lenox, Illinois;
			(274)Specialist
			 Jason A. Lucas, Columbus, Ohio;
			(275)Petty Officer
			 First Class Jeffery A. Lucas, Corbett, Oregon;
			(276)Second
			 Lieutenant Scott B. Lundell, Hurricane, Utah;
			(277)Staff Sergeant
			 Patrick L. Lybert, Ladysmith, Wisconsin;
			(278)Master Sergeant
			 Patrick D. Magnani, Martinez, California;
			(279)Master Sergeant
			 Thomas D. Maholic, Bradford, Pennsylvania;
			(280)Master Sergeant
			 Michael Maltz, St. Petersburg, Florida;
			(281)Sergeant First
			 Class Curtis Mancini, Fort Lauderdale, Florida;
			(282)Corporal
			 Matthieu Marcellus, Gainesville, Florida;
			(283)Private
			 Giovanny Maria, New York, New York;
			(284)Private First
			 Class Conor G. Masterson, Inver Grove Heights, Minnesota;
			(285)Master Sergeant
			 Edwin A. Matoscolon, Juana Diaz, Puerto Rico;
			(286)Sergeant Jamie
			 O. Maugans, Wichita, Kansas;
			(287)Petty Officer
			 First Class Alec Mazur, Vernon, New York;
			(288)Chief Warrant
			 Officer Hershel D. McCants, Jr., Arizona;
			(289)Sergeant
			 Charles J. McClain, Fort Riley, Kansas;
			(290)Private First
			 Class Daniel B. McClenney, Shelbyville, Tennessee;
			(291)Sergeant
			 Jonathan E. McColley, Gettysburg, Pennsylvania;
			(292)Captain Daniel
			 G. McCollum, Richland, South Carolina;
			(293)Master Sergeant
			 William L. McDaniel II, Greenville, Ohio;
			(294)Sergeant Edmund
			 W. McDonald, Casco, Maine;
			(295)Sergeant Thomas
			 P. McGee, Hawthorne, California;
			(296)Staff Sergeant
			 Robert K. McGee, Martinsville, Virginia;
			(297)Lieutenant
			 Michael M. McGreevy, Jr., Portville, New York;
			(298)Sergeant Major
			 Jeff McLochlin, Rochester, Indiana;
			(299)Lieutenant
			 Colonel Michael J. McMahon, Connecticut;
			(300)Private First
			 Class Spence A. McNeil, Bennettsville, South Carolina;
			(301)Specialist
			 Curtis R. Mehrer, Bismarck, North Dakota;
			(302)Specialist
			 Daniel F. Mehringer, Morgantown, West Virginia;
			(303)First Sergeant
			 Tobias C. Meister, Jenks, Oklahoma;
			(304)Staff Sergeant
			 Luis M. Melendez, Sanchez Bayamon, Puerto Rico;
			(305)Specialist Hugo
			 V. Mendoza, Glendale, Arizona;
			(306)Sergeant
			 Jeffery S. Mersman, Parker, Kansas;
			(307)Captain Seth R.
			 Michaud, Hudson, Massachusetts;
			(308)Petty Officer
			 Second Class Charles Luke Milam, Littleton, Colorado;
			(309)Staff Sergeant
			 Robert J. Miller, Iowa City, Iowa;
			(310)Private First
			 Class Mykel F. Miller, Phoenix, Arizona;
			(311)Sergeant First
			 Class Daniel E. Miller, Rossford, Ohio;
			(312)Specialist
			 Harley D. R. Miller, Spokane, Washington;
			(313)Private First
			 Class Joseph A. Miracle, Ortonville, Michigan;
			(314)Sergeant First
			 Class Sean K. Mitchell, Monterey, California;
			(315)Chief Warrant
			 Officer Timothy Wayne Moehling, Panama City, Florida;
			(316)Staff Sergeant
			 Robert J. Mogensen, Leesville, Louisiana;
			(317)Sergeant First
			 Class Jared C. Monti, Raynham, Massachusetts;
			(318)Sergeant
			 Alberto D. Montrond, Suffolk, Massachusetts;
			(319)Private Brian
			 M. Moquin, Jr., Worcester, Massachusetts;
			(320)Sergeant
			 Orlando Morales, Manati, Puerto Rico;
			(321)Petty Officer
			 Third Class Fabricio Moreno, Brooklyn, New York;
			(322)Staff Sergeant
			 Dwight J. Morgan, Mendocino, California;
			(323)Sergeant First
			 Class John D. Morton, Stanton, Kentucky;
			(324)Staff Sergeant
			 James D. Mowris, Aurora, Missouri;
			(325)Specialist
			 Scott J. Mullen, Tucson, Arizona;
			(326)Lieutenant
			 Colonel Charles E. Munier, Wheatland, Wyoming;
			(327)Sergeant First
			 Class Pedro A. Munoz, Aquada, Puerto Rico;
			(328)Sergeant First
			 Class Marcus V. Muralles, Shelbyville, Indiana;
			(329)Lieutenant
			 Michael P. Murphy, Patchogue, New York;
			(330)Major Edward J.
			 Murphy, South Carolina;
			(331)Lance Corporal
			 Ryan J. Nass, Franklin, Wisconsin;
			(332)Staff Sergeant
			 William R. Neil, Holmden, New Jersey;
			(333)Staff Sergeant
			 Clinton T. Newman, San Antonio, Texas;
			(334)Sergeant Long
			 N. Nguyen, Portland, Oregon;
			(335)Travis W.
			 Nixon, St. John, Washington;
			(336)Specialist
			 Justin L. O’Donohoe, San Diego, California;
			(337)Private First
			 Class Alex Oceguera, San Bernardino, California;
			(338)Sergeant First
			 Class James S. Ochsner, Waukegan, Illinois;
			(339)Major Henry S.
			 Ofeciar, Agana, Guam;
			(340)Staff Sergeant
			 Tony B. Olaes, Walhalla, South Carolina;
			(341)Corporal Tanner
			 J. O'Leary, Eagle Butte, South Dakota;
			(342)Sergeant
			 Michael C. O'Neill, Mansfield, Ohio;
			(343)Private First
			 Class Evan W. O'Neill, Haverhill, Massachusetts;
			(344)Chief Warrant
			 Officer (CW3) Mark O'Steen, Ozark, Alabama;
			(345)Petty Officer
			 First Class Brian J. Ouellette, Needham, Massachusetts;
			(346)Captain Bartt
			 D. Owens, Middletown, Ohio;
			(347)Sergeant
			 Timothy P. Padgett, Defuniak Springs, Florida;
			(348)Private
			 Christopher L. Palmer, Sacramento, California;
			(349)Sergeant Jason
			 T. Palmerton, Auburn, Nebraska;
			(350)Private First
			 Class Kristian E. Parker, Slidell, Louisiana;
			(351)Engineman First
			 Class Vincent Parker, Preston, Mississippi;
			(352)Petty Officer
			 Second Class Eric Shane Patton, Boulder City, Nevada;
			(353)Staff Sergeant
			 Robert J. Paul, The Dalles, Oregon;
			(354)Corporal Ronald
			 R. Payne, Jr., Lakeland, Florida;
			(355)Specialist
			 Pedro Pena, Florida;
			(356)Sergeant Roger
			 P. Peña, Jr., San Antonio, Texas;
			(357)Sergeant
			 Theodore L. Perreault, Webster, Massachusetts;
			(358)Sergeant Dustin
			 J. Perrott, Fredericksburg, Virginia;
			(359)Sergeant First
			 Class Daniel H. Petithory, Cheshire, Massachusetts;
			(360)Private First
			 Class Christopher F. Pfeifer, Spalding, Nebraska;
			(361)Staff Sergeant
			 Joseph E. Phaneuf II, Eastford, Connecticut;
			(362)Sergeant Edward
			 O. Philpot, Latta, South Carolina;
			(363)Staff Sergeant
			 Christopher N. Piper, Marblehead, Massachusetts;
			(364)Senior Airman
			 Jason Thomas Plite, Lansing, Michigan;
			(365)Major Steven
			 Plumhoff, Neshanic Station, New Jersey;
			(366)Master Sergeant
			 James W. Tré Ponder III, Franklin, Tennessee;
			(367)Ensign Jerry O.
			 Pope II, Tallahassee, Florida;
			(368)Chief Warrant
			 Officer Clint J. Prather, Cheney, Washington;
			(369)Chief Warrant
			 Officer Bruce E. Price, Maryland;
			(370)Navy Petty
			 Officer Third Class Jason Profitt, Charlestown, Indiana;
			(371)Staff Sergeant
			 Brian C. Prosser, Frazier Park, California;
			(372)Chief Warrant
			 Officer John A. Quinlan, New Jersey;
			(373)Corporal Adam
			 D. Quinn, Orange City, Florida;
			(374)First Sergeant
			 Christopher C. Rafferty, Brownsville, Pennsylvania;
			(375)Sergeant Robert
			 T. Rapp, Sonora, California;
			(376)Staff Sergeant
			 Joseph R. Ray, Asheville, North Carolina;
			(377)Major Stephen
			 C. Reich, Washington Depot, Connecticut;
			(378)Private First
			 Class Juan S. Restrepo, Pembroke Pines, Florida;
			(379)First Class
			 Petty Officer Thomas E. Retzer, San Diego, California;
			(380)Staff Sergeant
			 Juan M. Ridout, Maple Tree, Washington;
			(381)Specialist
			 Jeffrey G. Roberson, Phelan, California;
			(382)Aviation
			 Boatswain’s Mate-Handling First Class Neil C. Roberts, Woodland,
			 California;
			(383)Private First
			 Class Antione V. Robinson, Detroit, North Carolina;
			(384)Lieutenant
			 Colonel Michael A. Robinson, Sylacauga, Alabama;
			(385)Specialist
			 Fernando D. Robinson, Hawthorne, California;
			(386)Staff Sergeant
			 Christopher L. Robinson, Brandon, Mississippi;
			(387)Captain Charles
			 D. Robinson, Haddon Heights, New Jersey;
			(388)Lieutenant
			 Commander Thomas L. Robinson, Kingston, Massachusetts;
			(389)Chief Warrant
			 Officer Joshua R. Rodgers, Carson City, Nevada;
			(390)Private First
			 Class Jessy S. Rogers, Copper Center, Alaska;
			(391)Staff Sergeant
			 Alan L. Rogers, Kearns, Utah;
			(392)Sergeant First
			 Class Daniel A. Romero, Lafayette, Colorado;
			(393)Specialist
			 Lester G. Roque, Torrance, California;
			(394)Sergeant
			 Kenneth G. Ross, Peoria, Arizona;
			(395)Staff Sergeant
			 Larry I. Rougle, West Jordan, Utah;
			(396)Staff Sergeant
			 Bruce A. Rushforth, Jr., Bridgewater, Massachusetts;
			(397)Sergeant First
			 Class Michael L. Russell, Stafford, Virginia;
			(398)Master Sergeant
			 Wilberto Sabalu, Jr., Chicago, Illinois;
			(399)Airman First
			 Class Jesse M. Samek, Rogers, Arkansas;
			(400)Sergeant Ian T.
			 Sanchez, Staten Island, New York;
			(401)Staff Sergeant
			 Charles R. Sanders, Jr., Charleston, Missouri;
			(402)Staff Sergeant
			 Michael W. Schafer, Spring Hill, Florida;
			(403)Chief Warrant
			 Officer Chris J. Scherkenbach, Jacksonville, Florida;
			(404)Corporal
			 Richard P. Schoener, Hayes, Louisiana;
			(405)Specialist
			 Justin A. Scott, Bellevue, Kentucky;
			(406)Sergeant Danton
			 K. Seitsinger, Oklahoma City, Oklahoma;
			(407)Senior Airman
			 Adam P. Servais, Onalaska, Wisconsin;
			(408)Staff Sergeant
			 Michael A. Shank, Bonham, Texas;
			(409)Staff Sergeant
			 Anissa A. Shero, Grafton, West Virginia;
			(410)Specialist
			 Chris Sitton, Montrose, Colorado;
			(411)Lance Corporal
			 Antonio J. Sledd, Tampa, Florida;
			(412)Major Douglas
			 E. Sloan, Charlevoix, Michigan;
			(413)Private First
			 Class Andrew Small, Wiscasset, Maine;
			(414)Chief Warrant
			 Officer John D. Smith, West Valley City, Utah;
			(415)Private First
			 Class Norman K. Snyder, Carlisle, Indiana;
			(416)Lance Corporal
			 Nicholas J. Sovie, Ogdensburg, New York;
			(417)Sergeant First
			 Class Christopher J. Speer, Albuquerque, New Mexico;
			(418)Specialist
			 Michael K. Spivey, Fayetteville, North Carolina;
			(419)Corporal Derek
			 A. Stanley, Tulsa, Oklahoma;
			(420)Captain Joshua
			 E. Steele, North Henderson, Illinois;
			(421)Lieutenant
			 Colonel John Stein, Bardolph, Illinois;
			(422)Sergeant David
			 A. Stephens, Tullahoma, Tennessee;
			(423)Sergeant
			 Patrick D. Stewart, Fernley, Nevada;
			(424)Specialist
			 Matthew P. Steyart, Mount Shasta, California;
			(425)Sergeant First
			 Class James J. Stoddard, Jr., Crofton, Maryland;
			(426)Sergeant First
			 Class John Thomas, Stone Tunbridge/Norwich, Vermont;
			(427)Private First
			 Class Kristofor T. Stonesifer, Missoula, Montana;
			(428)Specialist
			 Chrystal Gaye Stout, Travelers Rest, South Carolina;
			(429)Specialist
			 Sascha Struble, Philadelphia, New York;
			(430)Warrant Officer
			 Adrian B. Stump, Pendleton, Oregon;
			(431)Petty Officer
			 Second Class James Suh, Deerfield Beach, Florida;
			(432)Sergeant First
			 Class Daniel Suplee, Ocala, Florida;
			(433)Sergeant Philip
			 J. Svitak, Joplin, Missouri;
			(434)Staff Sergeant
			 Paul A. Sweeney, Lakeville, Pennsylvania;
			(435)Private First
			 Class Pendelton L. Sykes II, Chesapeake, Virginia;
			(436)Commander
			 Adrian Basil Szwec, Chicago, Illinois;
			(437)Staff Sergeant
			 Donald T. Tabb, Norcross, Georgia;
			(438)Petty Officer
			 First Class David M. Tapper, Camden County, New Jersey;
			(439)Private First
			 Class Mathew D. Taylor, Cameron Park, California;
			(440)Petty Officer
			 First Class Jeffrey S. Taylor, Midway, West Virginia;
			(441)Sergeant First
			 Class John E. Taylor, Wichita Falls, Texas;
			(442)Staff Sergeant
			 John Mike Teal, Dallas, Texas;
			(443)Sergeant
			 Zachary D. Tellier, Charlotte, North Carolina;
			(444)Lance Corporal
			 Juston Tyler Thacker, Bluefield, West Virginia;
			(445)Staff Sergeant
			 Michael D. Thomas, Seffner, Florida;
			(446)Private First
			 Class Kristofer D. S. Thomas, Roseville, California;
			(447)Private First
			 Class Adam L. Thomas, Palos Hills, Illinois;
			(448)Specialist
			 Patrick D. Tillman, Chandler, Arizona;
			(449)Specialist
			 David N. Timmons, Jr., Lewisville, North Carolina;
			(450)Specialist Juan
			 Manuel Torres, Houston, Texas;
			(451)Chief Warrant
			 Officer (CW3) Eric W. Totten, Texas;
			(452)Sergeant
			 William John Tracy, Jr., Webster, New Hampshire;
			(453)Corporal Steven
			 Charles Tucker, Grapevine, Texas;
			(454)Petty Officer
			 Third Class Emory J. Turpin, Dahlonega, Georgia;
			(455)Sergeant First
			 Class Peter P. Tycz II, Tonawanda, New York;
			(456)Angelo J.
			 Vaccaro, Deltona, Florida;
			(457)Lance Corporal
			 Steven A. Valdez, McRea, Arkansas;
			(458)Sergeant Alex
			 Van Aalten, Monterey, Tennessee;
			(459)Sergeant Travis
			 A. Van Zoest, Larimore, North Dakota;
			(460)Sergeant Gene
			 A. Vance, Jr., Morgantown, West Virginia;
			(461)Specialist
			 Travis R. Vaughn, Reinbeck, Iowa;
			(462)Specialist
			 Andrew Velez, Lubbock, Texas;
			(463)Private First
			 Class Timothy R. Vimoto, Fort Campbell, Kentucky;
			(464)Private First
			 Class Brandon James Wadman, West Palm Beach, Florida;
			(465)First
			 Lieutenant Laura M. Walker, Texas;
			(466)Staff Sergeant
			 Thomas A. Walkup, Jr., Millville, New Jersey;
			(467)Sergeant First
			 Class Johnny C. Walls, Bremerton, Washington;
			(468)Technical
			 Sergeant Howard A. Walters, Port Huron, Michigan;
			(469)Specialist
			 Wesley R. Wells, Libertyville, Illinois;
			(470)Staff Sergeant
			 Joshua R. Whitaker, Long Beach, California;
			(471)Staff Sergeant
			 Robert F. White, Cross Lanes, West Virginia;
			(472)Lance Corporal
			 Russell P. White, Dagsboro, Delaware;
			(473)Private Robert
			 C. White III, Camden, New Jersey;
			(474)Private First
			 Class James P. White, Jr., Huber Heights, Ohio;
			(475)Sergeant
			 Jeffery S. Wiekamp, Utopia, Texas;
			(476)Sergeant Adam
			 A. Wilkinson, Fort Carson, Colorado;
			(477)Captain Bryan
			 D. Willard, Hummelstown, Pennsylvania;
			(478)Private First
			 Class Thomas R. Wilson, Maurertown, Virginia;
			(479)Specialist
			 Christopher M. Wilson, Bangor, Maine;
			(480)Sergeant
			 Jeannette L. Winters, Du Page, Illinois;
			(481)Specialist
			 Phillip L. Witkowski, Fredonia, New York;
			(482)Sergeant Roy A.
			 Wood, Alva, Florida;
			(483)Staff Sergeant
			 Romanes L. Woodard, Hertford, North Carolina;
			(484)Corporal Travis
			 M. Woods, Redding, California;
			(485)Sergeant Jeremy
			 R. Wright, Shelbyville, Indiana;
			(486)Sergeant
			 Charles E. Wyckoff, Jr., Chula Vista, California; and
			(487)Private First
			 Class Daniel Zizumbo, Chicago, Illinois; and
			Whereas these American men and women have paid the
			 ultimate sacrifice for their country: Now, therefore, be it
		
	
		That the Senate honors the service
			 and sacrifice of the men and women who have lost their lives in support of
			 Operation Iraqi Freedom and Operation Enduring Freedom and honors their
			 families and loved ones.
		
